Exhibit 10.4

 

EXECUTION VERSION

 

 

 

MASTER REPURCHASE AGREEMENT

 

 

Dated as of June 28, 2017

 

 

by and between

 

 

GP COMMERCIAL CB LLC,
as Seller,

 

 

and

 

 

CITIBANK, N.A.,
as Purchaser

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE 1 APPLICABILITY

 

1

 

 

 

ARTICLE 2 DEFINITIONS

 

1

 

 

 

ARTICLE 3 INITIATION; CONFIRMATION; TERMINATION; FEES

 

22

 

 

 

ARTICLE 4 MARGIN MAINTENANCE

 

32

 

 

 

ARTICLE 5 PAYMENTS; COLLECTION ACCOUNT

 

32

 

 

 

ARTICLE 6 SECURITY INTEREST

 

37

 

 

 

ARTICLE 7 TRANSFER AND CUSTODY

 

39

 

 

 

ARTICLE 8 SALE, TRANSFER, HYPOTHECATION OR PLEDGE OF PURCHASED ASSETS

 

40

 

 

 

ARTICLE 9 REPRESENTATIONS AND WARRANTIES

 

40

 

 

 

ARTICLE 10 NEGATIVE COVENANTS OF SELLER

 

47

 

 

 

ARTICLE 11 AFFIRMATIVE COVENANTS OF SELLER

 

48

 

 

 

ARTICLE 12 SINGLE PURPOSE ENTITY

 

53

 

 

 

ARTICLE 13 EVENTS OF DEFAULT; REMEDIES; SET-OFF

 

55

 

 

 

ARTICLE 14 SINGLE AGREEMENT

 

60

 

 

 

ARTICLE 15 RECORDING OF COMMUNICATIONS

 

61

 

 

 

ARTICLE 16 NOTICES AND OTHER COMMUNICATIONS

 

61

 

 

 

ARTICLE 17 ENTIRE AGREEMENT; SEVERABILITY

 

61

 

 

 

ARTICLE 18 NON-ASSIGNABILITY

 

62

 

 

 

ARTICLE 19 GOVERNING LAW

 

63

 

 

 

ARTICLE 20 NO WAIVERS, ETC.

 

63

 

 

 

ARTICLE 21 INTENT

 

64

 

 

 

ARTICLE 22 DISCLOSURE RELATING TO CERTAIN FEDERAL PROTECTIONS

 

65

 

 

 

ARTICLE 23 CONSENT TO JURISDICTION; WAIVERS

 

65

 

 

 

ARTICLE 24 NO RELIANCE

 

66

 

 

 

ARTICLE 25 INDEMNITY AND EXPENSES

 

67

 

 

 

ARTICLE 26 DUE DILIGENCE

 

68

 

 

 

ARTICLE 27 SERVICING

 

69

 

 

 

ARTICLE 28 MISCELLANEOUS

 

71

 

i

--------------------------------------------------------------------------------


 

EXHIBITS

 

Exhibit I

Names and Addresses for Communications

Exhibit II

Form of Transaction Request

Exhibit III

Form of Confirmation Statement

Exhibit IV

Authorized Representatives of Seller

Exhibit V

Form of Power of Attorney

Exhibit VI

Form of Covenant Compliance Certificate

Exhibit VII

Due Diligence Checklist

Exhibit VIII

Form of Margin Call Notice

Exhibit IX

Form of Servicer Acknowledgment and Instruction Letter

Exhibit X

Representations and Warranties Regarding Each Individual Purchased Asset

 

ii

--------------------------------------------------------------------------------


 

MASTER REPURCHASE AGREEMENT

 

MASTER REPURCHASE AGREEMENT, dated as of June 28, 2017 (as amended, restated,
supplemented or otherwise modified and in effect from time to time, this
“Agreement”), by and between GP COMMERCIAL CB LLC, a Delaware limited liability
company (“Seller”), and CITIBANK, N.A., a national banking association
(including any successor thereto, “Purchaser”).

 

ARTICLE 1
APPLICABILITY

 

Subject to the terms of the Transaction Documents, from time to time the parties
hereto may enter into transactions in which Seller will sell to Purchaser, all
of Seller’s right, title and interest in and to certain Eligible Assets (as
defined herein) and the other related Purchased Items (as defined herein)
(collectively, the “Assets”) against the transfer of funds by Purchaser to
Seller, with a simultaneous agreement by Purchaser to re-sell back to Seller,
and by Seller to repurchase, such Assets at a date certain or on demand, against
the transfer of funds by Seller to Purchaser.  Each such transaction shall be
referred to herein as a “Transaction” and, unless otherwise agreed in writing by
Seller and Purchaser, shall be governed by this Agreement, including any
supplemental terms or conditions contained in any exhibits, schedules or annexes
identified herein as applicable hereunder.  Each individual transfer of an
Eligible Asset shall constitute a distinct Transaction.  Notwithstanding any
provision or agreement herein, this Agreement is not a commitment by Purchaser
to engage in Transactions, but sets forth the requirements under which Purchaser
would consider entering into Transactions from time to time.  At no time shall
Purchaser be obligated to purchase or effect the transfer of any Eligible Asset
from Seller to Purchaser.  Any commitment to enter into a Transaction shall be
subject to Purchaser’s sole discretion, shall be evidenced by Purchaser’s
delivery of a Confirmation pursuant to Article 3(c)(ii) and shall be subject to
satisfaction of all terms and conditions of this Agreement.

 

ARTICLE 2
DEFINITIONS

 

The following capitalized terms shall have the respective meanings set forth
below.

 

“Accelerated Repurchase Date” shall have the meaning specified in
Article 13(b)(i).

 

“Accepted Servicing Practices” shall mean with respect to any Purchased Asset,
those mortgage loan servicing practices of prudent mortgage lending institutions
that service mortgage loans of the same type as such Purchased Asset in the
state where the related underlying real estate directly or indirectly securing
or supporting such Purchased Asset is located.

 

“Account Bank” shall mean Wells Fargo Bank, N.A. or any successor approved by
Purchaser in its sole discretion.

 

“Account Control Agreement” shall mean that certain Account Control Agreement,
dated as of the Closing Date, among Purchaser, Seller and Account Bank with
respect to the Collection Account, as the same may be amended, modified, and/or
restated from time to time, and/or any replacement agreement.

 

--------------------------------------------------------------------------------


 

“Act of Insolvency” shall mean, with respect to any Person, (a) the filing of a
petition, commencing, or authorizing the commencement of any case or proceeding,
or the voluntary joining of any case or proceeding under any Insolvency Law, or
suffering any such petition or proceeding to be commenced by another which is
consented to, not timely contested or results in entry of an order for relief;
(b) the seeking of or consenting to the appointment of a receiver, trustee,
custodian or similar official for such Person or all or substantially all of the
property of such Person; (c) the appointment of a receiver, conservator, or
manager for such Person by any governmental agency or authority having the
jurisdiction to do so; (d) the making of a general assignment for the benefit of
creditors; or (e) the admission in writing by such Person of its inability to
pay its debts or discharge its obligations as they become due or mature
(including without limitation, its obligations under any Transaction Documents);
or (f) that any Governmental Authority or agency or any person, agency or entity
acting at the direction of any Governmental Authority shall have taken any
action to condemn, seize or appropriate, or to assume custody or control of, all
or substantially all of the property of such Person, or shall have taken any
action to displace the management of such Person or to curtail its authority in
the conduct of the business of such Person.

 

“Affiliate” shall mean, when used with respect to any specified Person, any
other Person directly or indirectly Controlling, Controlled by, or under common
Control with, such Person; provided, however, that in no event shall any of the
following entities be considered an “Affiliate” of Seller or Guarantor: (i) the
Pine River Entities, or (ii) any Subsidiary or affiliates or any fund or other
entity managed or advised from time to time by any of the Pine River Entities,
other than the Seller Parties or any other direct or indirect Subsidiary of
Guarantor, solely to the extent that such Person would be considered an
“Affiliate” solely as a result of a Pine River Entity’s direct or indirect
ownership therein.

 

“Agreement” shall have the meaning specified in the introductory paragraph
hereof.

 

“Alternative Rate” shall have the meaning specified in Article 3(g).

 

“Alternative Rate Transaction” shall mean, any Transaction with respect to which
the Pricing Rate is determined with reference to the Alternative Rate.

 

“Anti-Money Laundering Laws” shall have the meaning specified in Article 9(kk).

 

“Applicable Spread” shall have the meaning specified in the Fee Letter.

 

“Appraisal” shall mean a FIRREA compliant appraisal of the related Mortgaged
Property from a third party appraiser in form and substance satisfactory to
Purchaser.

 

“Asset Schedule and Exception Report” shall have the meaning specified in the
Custodial Agreement.

 

“Assets” shall have the meaning specified in Article 1.

 

“Assignment of Mortgage” shall mean, with respect to any Mortgage, an assignment
of the mortgage, notice of transfer or equivalent instrument in recordable form,
sufficient under the laws

 

2

--------------------------------------------------------------------------------


 

of the jurisdiction wherein the related Mortgaged Property is located to reflect
the assignment and pledge of the Mortgage.

 

“Bailee Agreement” shall have the meaning specified in the Custodial Agreement.

 

“Bankruptcy Code” shall mean Title 11 of the United States Code, as amended from
time to time, or any successor statute.

 

“Business Day” shall mean a day other than (i) a Saturday or Sunday, or (ii) a
day in which the New York Stock Exchange or banks in the State of New York are
authorized or obligated by law or executive order to be closed.

 

“Capital Stock” shall mean any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
and all equivalent equity ownership interests in a Person which is not a
corporation, including, without limitation, any and all member or other
equivalent interests in any limited liability company, and any and all warrants
or options to purchase any of the foregoing.

 

“Capitalized Lease Obligations” shall mean obligations under a lease that are
required to be capitalized for financial reporting purposes in accordance with
GAAP.  The amount of a Capitalized Lease Obligation is the capitalized amount of
such obligation as would be required to be reflected on the balance sheet
prepared in accordance with GAAP of the applicable Person as of the applicable
date.

 

“Change of Control” shall mean the occurrence of any of the following events:
(a) any “person” or “group” (within the meaning of Section 13(d) or 14(d) of the
Exchange Act) shall become, or obtain rights (whether by means of warrants,
options or otherwise) to become, the beneficial owner, directly or indirectly,
of 35% or more of the total voting power of all classes of Capital Stock of
Guarantor entitled to vote generally in the election of the directors,
(b) Manager or any other Pine River Entity or any other person directly or
indirectly Controlling, Controlled by or under common Control with any Pine
River Entity shall at any time cease to act as the external manager of the
Guarantor, or (c) the Guarantor shall cease to directly own and control, of
record and beneficially, 100% of the indirect Capital Stock of Seller.

 

“Closing Date” shall mean June 28, 2017.

 

“Collateral” shall have the meaning specified in Article 6(a).

 

“Collection Account” shall have the meaning specified in Article 5(c).

 

“Commercial Asset” shall mean, an Eligible Asset with respect to which the
Mortgaged Property consists of office, retail, industrial and/or self-storage
properties.

 

“Confidential Information” shall have the meaning specified in Article 28(j).

 

“Confirmation” shall mean a confirmation substantially in the form of
Exhibit III hereto, as same may be amended, modified and/or restated from time
to time.

 

3

--------------------------------------------------------------------------------


 

“Contingent Liabilities” shall mean, with respect to any Person as of any date
of determination, all of the following as of such date: (a) liabilities and
obligations (including any Guarantees) of such Person in respect of “off-balance
sheet arrangements” (as defined in the Off-Balance Sheet Rules defined below),
(b) obligations, including Guarantees, whether or not required to be disclosed
in the footnotes to such Person’s financial statements, guaranteeing in whole or
in part any Non-Recourse Indebtedness, lease, dividend or other obligation,
excluding, however, (i) contractual indemnities (including any indemnity or
price-adjustment provision relating to the purchase or sale of securities or
other assets), (ii) guarantees of non-monetary obligations which have not yet
been called on or quantified, of such Person or any other Person and
(iii) reasonable and customary “bad boy” acts agreed to by such person (as a
guarantor thereunder) in connection with a mortgage loan or mezzanine loan
transaction, and (c) forward commitments or obligations to fund or provide
proceeds with respect to any loan or other financing which is obligatory and
non-discretionary on the part of the lender which is not or, in the case of a
future advance obligation under an Eligible Asset, will not be fully offset by a
corresponding asset.  The amount of any Contingent Liabilities described in the
preceding clause (b) shall be deemed to be (i) with respect to a guarantee of
interest or interest and principal, or operating income guarantee, the sum of
all payments required to be made thereunder (which, in the case of an operating
income guarantee, shall be deemed to be equal to the debt service for the note
secured thereby), through (x) in the case of an interest or interest and
principal guarantee, the stated date of maturity of the obligation (and
commencing on the date interest could first be payable thereunder), or (y) in
the case of an operating income guarantee, the date through which such guarantee
will remain in effect, and (ii) with respect to all guarantees not covered by
the preceding clause (i), an amount equal to the stated or determinable amount
of the primary obligation in respect of which such guarantee is made or, if not
stated or determinable, the maximum reasonably anticipated liability in respect
thereof (assuming such Person is required to perform thereunder) as recorded on
the balance sheet and in the footnotes to the most recent financial statements
of such Person.  “Off-Balance Sheet Rules” shall mean the Disclosure in
Management’s Discussion and Analysis About Off-Balance Sheet Arrangements and
Aggregate Contractual Obligations, Securities Act Release Nos. 33-8182;
34-47264; FR-67 International Series Release No. 1266 File No. S7-42-02, 68 Fed.
Reg. 5982 (Feb. 5, 2003) (codified of 17 CFR Parts 228, 229 and 249).

 

“Control” means, with respect to any Person, the direct or indirect possession
of the power to direct or cause the direction of the management or policies of
such Person, whether through the ownership of voting securities, the ability to
exercise voting power, by contract or otherwise. “Controlling,” “Controlled” and
“under common Control” have correlative meanings.

 

“Covenant Compliance Certificate” means an officer’s certificate from Seller
substantially in the form of Exhibit VI attached hereto.

 

“Covered Taxes”: Any Taxes imposed on or with respect to any payment made by or
on account of any obligation of Seller under any Transaction Document or
required to be withheld or deducted from a payment by Seller to Purchaser under
the Transaction Documents excluding (a) income taxes, branch profits taxes,
franchise taxes or any other Taxes imposed on or measured by net income (however
denominated) or any similar Taxes, in each case, (i) imposed by the jurisdiction
in which Purchaser is organized, or maintains either its principal office or a
lending or purchasing office in, or any political subdivision of any thereof, or
(ii) that are Other Connection Taxes, (b) any and all withholding Taxes imposed
by the laws of the United States of America that

 

4

--------------------------------------------------------------------------------


 

are in effect (x) as of the date of this Agreement, (y) as of the date on which
Purchaser changes its principal office or its lending or purchasing office, or
(z) as of the date when Purchaser becomes a buyer pursuant to Article 18(b),
(c) any Taxes attributable to Purchaser’s or any assignee’s of Purchaser failure
to comply with Article 5(k)(v), Article 5(k)(vi) or Article 18(f), (d) any Taxes
imposed under FATCA, and (e) any Tax imposed on a transferee, assignee or
participant at the time it acquired its interest in a Transaction (or if such
transferee, assignee or participant is an intermediary, partnership or other
flow-through entity for U.S. tax purposes, the date on which the relevant
beneficiary, partner or member of such transferee, assignee or participant
becomes a beneficiary, partner or member thereof, if later), except, in each
case, to the extent the relevant transferor, assignor or Purchaser was entitled
to receive additional amounts hereunder.

 

“Credit Event” shall mean, with respect to any Purchased Asset, a material
adverse change in the credit characteristics of, without limitations, the
related Mortgaged Property, any related Mortgagor, Mezzanine Borrower or other
obligor (including, without limitation, any guarantor, participant or sponsor)
or the related commercial real estate market in which the Mortgaged Property is
located;  provided, however, that a Credit Event shall not be deemed to exist
solely as a result of any event that results in the increase or decrease of
interest rate spreads or other similar benchmarks (including, without
limitation, U.S. treasury rates, interest rate swaps, LIBOR or the prime rate)
or any disruption in the commercial mortgage backed securities market, capital
markets or credit markets.  Any determination that a Credit Event has occurred
shall be made by Purchaser in its sole but good faith business judgment.

 

“Custodial Agreement” shall mean the Custodial Agreement, dated as of the
Closing Date, by and among Custodian, Seller and Purchaser, as the same may be
amended, modified and/or restated from time to time, and/or any replacement
agreement.

 

“Custodial Delivery” shall mean compliance by Seller with the delivery
obligations set forth in Section 2.01 of the Custodial Agreement.

 

“Custodian” shall mean Wells Fargo Bank, N.A., or any successor custodian
approved by Purchaser in its sole discretion.

 

“Default” shall mean any event which, with the giving of notice, the passage of
time, or both, would constitute an Event of Default.

 

“Dollars” and “$” shall mean freely transferable lawful money of the United
States of America.

 

“Due Diligence Checklist” shall mean, with respect to any Eligible Asset, the
due diligence materials set forth on Exhibit VII hereto.

 

“Due Diligence Package” shall mean, with respect to any Eligible Asset, (a) the
items on the Due Diligence Checklist, in the case of each item, to the extent
applicable, (b) the Requested Exceptions Report and (c) such other documents or
information as Purchaser or its counsel shall reasonably deem necessary.

 

“Early Repurchase” shall mean a repurchase of a Purchased Asset as described in
Article 3(d).

 

5

--------------------------------------------------------------------------------


 

“Early Repurchase Date” shall have the meaning specified in Article 3(d).

 

“Economic Sanctions” shall have the meaning specified in Article 9(hh).

 

“Effective Date” shall mean June 28, 2017.

 

“Eligibility Criteria” shall mean (i) the proposed Purchased Asset is a
performing Mortgage Loan or Mezzanine Loan accruing interest at a floating rate
based on LIBOR, (ii) after giving effect to the purchase of the proposed
Purchased Asset, the Portfolio Purchase Price Debt Yield (including the proposed
Purchased Asset), as determined by Purchaser, will be greater than the Minimum
Portfolio Purchase Price Debt Yield, (iii) there is no monetary or material
non-monetary default or event of default (beyond all applicable notice and grace
periods) under the related Purchased Asset Documents, (iv) the Mortgaged
Property LTV of the proposed Purchase Asset will not exceed the Mortgaged
Property LTV Threshold and (v) the maximum term of the proposed Purchased Asset,
including all extension options, is not more than five (5) years.

 

“Eligible Asset” shall mean any performing, floating-rate Mortgage Loan or
Mezzanine Loan (i) that is approved by Purchaser in its sole and absolute
discretion, (ii) with respect to which, upon such Eligible Asset becoming a
Purchased Asset, the applicable representations and warranties set forth in this
Agreement (including the exhibits hereto) are true and correct in all material
respects except to the extent disclosed in a Requested Exceptions Report
approved by Purchaser, (iii) which, in the case of a Mortgage Loan, is secured
by stabilized or un-stabilized Commercial Assets, Multifamily Assets or Hotel
Assets and is not secured by a healthcare facility, construction properties,
for-sale residential properties or any land loans (or, in the case of a
Mezzanine Loan, is secured by first priority pledges of all of the Capital Stock
of Persons that directly or indirectly own stabilized or un-stabilized
Commercial Assets, Multifamily Assets or Hotel Assets and not any healthcare
facility, construction properties, for-sale residential properties or land
loans), (iv) with respect to which, in the case of a Mezzanine Loan, the related
Mortgage Loan is a Purchased Asset, and (v) that satisfies the Eligibility
Criteria as of any date of determination as determined by Purchaser in its sole
discretion (except to the extent waived by Purchaser as of the Purchase Date).

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated thereunder. 
Section references to ERISA are to ERISA, as in effect at the date of this
Agreement and, as of the relevant date, any subsequent provisions of ERISA,
amendatory thereof, supplemental thereto or substituted therefor.

 

“ERISA Affiliate” shall mean any corporation or trade or business that is a
member of any group of organizations (i) described in Section 414(b) or (c) of
the Internal Revenue Code of which Seller is a member and (ii) solely for
purposes of potential liability under Section 302(c)(11) of ERISA and
Section 412(c)(11) of the Internal Revenue Code and the lien created under
Section 302(f) of ERISA and Section 412(n) of the Internal Revenue Code,
described in Section 414(m) or (o) of the Internal Revenue Code of which Seller
is a member.

 

“Event of Default” shall have the meaning specified in Article 13(a).

 

“Exchange Act” shall mean the Securities and Exchange Act of 1934, as amended.

 

6

--------------------------------------------------------------------------------


 

“Exit Fee” shall have the meaning specified in the Fee Letter.

 

“Exit Fee Side Letter” shall mean the side letter agreement, dated as of the
date hereof, from Citigroup Capital Markets, Inc. and accepted and agreed by
Seller, as same may be amended, modified and/or restated from time to time.

 

“Facility Amount” shall have the meaning specified in the Fee Letter.

 

“Facility Availability Period Expiration Date” shall mean the Facility
Expiration Date.

 

“Facility Expiration Date” shall mean the day that is the earlier of (i) the
Stated Facility Expiration Date and (ii) any Accelerated Repurchase Date.

 

“FATCA” means Internal Revenue Code sections 1471 through 1474, as of the date
of this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof, any agreements entered
into pursuant to section 1471(b)(1) of the Internal Revenue Code, and any fiscal
or regulatory legislation, rules or practices adopted pursuant to any
intergovernmental agreement, treaty or convention among Governmental Authorities
entered into in connection with the implementation of the foregoing.

 

“FDIA” shall have the meaning specified in Article 21(c).

 

“FDICIA” shall have the meaning specified in Article 21(d).

 

“Federal Funds Rate” shall mean, for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by Purchaser from three (3) federal funds
brokers of recognized standing selected by it; provided that such selected
brokers shall be the same brokers as selected for all of Purchaser’s other
repurchase customers where the Federal Funds Rate is to be applied, to the
extent such brokers are available.

 

“Fee Letter” shall mean the letter agreement, dated as of the date hereof, from
Purchaser and accepted and agreed by Seller, as same may be amended, modified
and/or restated from time to time.

 

“Filings” shall have the meaning specified in Article 6(c).

 

“Future Advance Failure” shall have the meaning specified in Article 11(m).

 

“Future Funding Advance Draw” shall have the meaning specified in
Article 3(e)(iii).

 

“Future Funding Advance Draw Request” shall have the meaning specified in
Article 3(e)(iii).

 

7

--------------------------------------------------------------------------------


 

“GAAP” shall mean United States generally accepted accounting principles
consistently applied as in effect from time to time.

 

“Governmental Authority” shall mean any national or federal government, any
state, regional, local or other political subdivision thereof with jurisdiction
and any Person with jurisdiction exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government (including
any supra national bodies such as the European Union or the European Central
Bank).

 

“Guarantee” shall mean, with respect to any Person, any obligation of such
Person directly or indirectly guaranteeing any Indebtedness of any other Person
or in any manner providing for the payment of any Indebtedness of any other
Person or otherwise protecting the holder of such Indebtedness against loss
(whether by virtue of partnership arrangements, by agreement to keep-well, to
purchase assets, goods, securities or services, or to take-or-pay or otherwise);
provided that the term “Guarantee” shall not include endorsements for collection
or deposit in the ordinary course of business.  The amount of any Guarantee of a
Person shall be deemed to be an amount equal to the maximum reasonably
anticipated liability in respect thereof as determined by such Person in good
faith in accordance with GAAP.  The terms “Guarantee” and “Guaranteed” used as
verbs shall have correlative meanings.

 

“Guarantor” shall mean Granite Point Mortgage Trust, Inc., a Maryland
corporation, or any respective successor thereto, and any other guarantor that
joins the Guaranty with the consent of Purchaser granted in its sole discretion.

 

“Guarantor Threshold” shall have the meaning specified in the Fee Letter.

 

“Guaranty” shall mean the Guaranty, dated as of the date hereof, from Guarantor
in favor of Purchaser, as same may be amended, modified and/or restated from
time to time.

 

“Hotel Asset” shall mean, an Eligible Asset with respect to which the Mortgaged
Property consists of one or more hotel properties.

 

“Income” shall mean, with respect to any Purchased Asset at any time, all monies
collected from or in respect of such Purchased Asset, including without
limitation, payments of interest, principal, repayment, rental or other income,
insurance and liquidation proceeds, plus all proceeds from sale or other
disposition of such Purchased Asset, but excluding all related escrow and
reserve payments, all expense reimbursement payments, which shall be applied
pursuant to the Servicing Agreement, and all servicing fees with respect to the
Purchased Assets payable pursuant to the Servicing Agreement.  For the avoidance
of doubt, Income shall not include origination fees and expense deposits paid in
connection with the origination and closing of the Purchased Asset.

 

“Indebtedness” shall mean, with respect to any Person on any date, all of the
following on such date, whether or not included as indebtedness or liabilities
in accordance with GAAP determined without duplication:

 

(i)                                     obligations in respect of money borrowed
(including principal, interest, assumption fees, prepayment fees, yield
maintenance charges, penalties, exit fees, contingent interest and other
monetary obligations whether choate or inchoate and whether by loan, the
issuance and sale of

 

8

--------------------------------------------------------------------------------


 

debt securities or the sale of property or assets to another Person subject to
an understanding or agreement, contingent or otherwise, to repurchase such
property or assets, or otherwise);

 

(ii)                                  obligations, whether or not for money
borrowed (A) represented by notes payable, letters of credit or drafts accepted,
in each case representing extensions of credit, (B) evidenced by bonds,
debentures, notes or similar instruments, (C) constituting purchase money
indebtedness, conditional sales contracts, title retention debt instruments or
other similar instruments, upon which interest charges are customarily paid or
that are issued or assumed as full or partial payment for property or services
rendered, or (D) in connection with the issuance of preferred equity or trust
preferred securities;

 

(iii)                               Capitalized Lease Obligations;

 

(iv)                              reimbursement obligations under any letters of
credit or acceptances (whether or not the same have been presented for payment);

 

(v)                                 Off-Balance Sheet Obligations;

 

(vi)                              obligations to purchase, redeem, retire,
defease or otherwise make any payment in respect of any mandatory redeemable
stock issued by such Person or any other Person (inclusive of forward equity
contracts), valued at the greater of its voluntary or involuntary liquidation
preference plus accrued and unpaid dividends;

 

(vii)                           as applicable, all obligations of such Person
(but not the obligation of others) in respect of any keep well arrangements,
credit enhancements, committed future funding obligations which are not fully
offset by a corresponding asset, purchase obligations, repurchase obligations,
sale/buy-back agreements, takeout commitments or forward equity commitments
which are not or, in the case of a future advance obligation under an Eligible
Asset, will not be fully offset by a corresponding asset, in each case evidenced
by a binding agreement (excluding any such obligation to the extent the
obligation can be satisfied by the issuance of equity interests (other than
mandatory redeemable stock));

 

(viii)                        all Non-Recourse Indebtedness, recourse
indebtedness and all indebtedness of other Persons which such Person has
guaranteed or is otherwise recourse to such Person (other than pursuant to any
guarantee of customary non-recourse exceptions, but only to the extent they are
contingent);

 

(ix)                              all indebtedness of another Person secured by
(or for which the holder of such indebtedness has an existing right, contingent
or otherwise, to be secured by) any Lien (other than Liens permitted hereunder)
on property or assets owned by such Person, even though such Person has not
assumed or become liable for the payment of such indebtedness or other payment
obligation; provided that, if such Person has not assumed or become liable for
the payment of such indebtedness, then for the purposes of this definition the
amount of such indebtedness shall not exceed the market value of the property
subject to such Lien;

 

(x)                                 all Contingent Liabilities;

 

9

--------------------------------------------------------------------------------


 

(xi)                              all obligations of such Person incurred in
connection with the acquisition or carrying of fixed assets by such Person or
obligations of such Person to pay the deferred purchase or acquisition price of
property or assets, including contracts for the deferred purchase price of
property or assets that include the procurement of services;

 

(xii)                           indebtedness of general partnerships for which
such Person is liable as a general partner (whether secondarily or contingently
liable or otherwise); and

 

(xiii)                        obligations to fund capital commitments under any
articles or certificate of incorporation or formation, by-laws, partnership,
limited liability company, operating or trust agreement and/or other
organizational, charter or governing documents, subscription agreement or
otherwise.

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.

 

“Indemnified Amounts” and “Indemnified Parties” shall each have the meaning
specified in Article 25(a).

 

“Independent Member” shall mean a natural Person who:

 

(a)                                 is not at the time of initial appointment
and has never been, and will not while serving as Independent Member be: (i) a
stockholder, director, officer, employee, partner, member (other than a “special
member” or “springing member”), manager (with the exception of serving as the
Independent Member of Seller or any Affiliate thereof), attorney or counsel of
any Seller Party or any Affiliate or equity owner of any Seller Party; (ii) a
customer, supplier or other Person who derives any of its purchases or revenues
(other than any revenue derived from serving as the Independent Member of such
party) from its activities with any Seller Party, or any Affiliate or equity
owner of any Seller Party; (iii) a Person Controlled, Controlling or under
common Control with any such stockholder, director, officer, employee, partner,
member, manager, attorney, counsel, equity owner, customer, supplier or other
Person of any Seller Party or any Affiliate or equity owner of any Seller Party;
or (iv) a member of the immediate family of any such stockholder, director,
officer, employee, partner, member, manager, attorney, counsel, equity owner,
customer, supplier or other Person of any Seller Party or any Affiliate or
equity owner of any Seller Party; and

 

(b)                                 has (i) prior experience as an independent
director or independent member for a corporation, a trust or limited liability
company whose charter documents required the unanimous consent of all
independent directors or independent members thereof before such corporation,
trust or limited liability company could consent to the institution of
bankruptcy or insolvency proceedings against it or could file a petition seeking
relief under any applicable federal or state law relating to bankruptcy and
(ii) at least three (3) years of employment experience and who is provided by CT
Corporation, Corporation Service Company, National Corporate Research, Ltd.,
National Registered Agents, Inc., Wilmington Trust Company, Stewart Management
Company or Lord Securities Company, or if none of these companies is then
providing professional

 

10

--------------------------------------------------------------------------------


 

independent directors, another nationally recognized company reasonably
acceptable to Purchaser, that is not an Affiliate of Seller and that provides,
inter alia, professional independent directors or independent members in the
ordinary course of their respective business to issuers of securitization or
structured finance instruments, agreements or securities or lenders originating
commercial real estate loans for inclusion in securitization or structured
finance instruments, agreements or securities (a “Professional Independent
Member”) and is an employee of such a company or companies at all times during
his or her service as an Independent Member.

 

A natural Person who satisfies the foregoing definition except for being (or
having been) the independent director or independent member of a “special
purpose entity” that is an Affiliate of any Seller Party (provided that such
Affiliate does not or did not own a direct or indirect equity interest in
Seller) shall not be disqualified from serving as an Independent Member,
provided that such natural Person satisfies all other criteria set forth above
and that the fees such individual earns from serving as independent director or
independent member of Affiliates of Seller or in any given year constitute in
the aggregate less than five percent (5%) of such individual’s annual income for
that year.  A natural person who satisfies the foregoing definition other than
subparagraph (a)(ii) shall not be disqualified from serving as an Independent
Member if such individual is a Professional Independent Member and such
individual complies with the requirements of the previous sentence.

 

“Insolvency Laws” shall mean the Bankruptcy Code and all other applicable
liquidation, conservatorship, bankruptcy, dissolution, moratorium,
rearrangement, receivership, insolvency, reorganization, suspension of payments
and similar debtor relief laws from time to time in effect affecting the rights
of creditors generally.

 

“Internal Revenue Code” shall mean the Internal Revenue Code of 1986, as amended
from time to time, or any successor statute, and the regulations promulgated and
rulings issued thereunder.

 

“IRS” shall mean the United States Internal Revenue Service.

 

“Knowledge” shall mean, whenever in this Agreement or any of the Transaction
Documents, or in any document or certificate executed on behalf of any Person
pursuant to the Transaction Documents, reference is made to the knowledge of any
such Person (whether by use of the words “knowledge” or “know”), unless
otherwise expressly specified, same shall mean (a) the actual knowledge of the
individuals of such Person or its Affiliates who have responsibility for any
day-to-day decision making, or the legal, operational or financial affairs of
such Person; or (b) with respect to any representations, warranties,
certifications or statements with respect to any Purchased Asset, the actual
knowledge of those individuals who have responsibility for the origination or
acquisition, as applicable, underwriting, servicing or sale of such Purchased
Asset.

 

“LIBOR” shall mean, with respect to each Pricing Rate Period, the rate
(expressed as a percentage per annum and rounded upward, if necessary, to the
next nearest 1/1000 of 1%) for deposits in U.S. dollars, for a one month period,
that appears on “Page BBAM” of the Bloomberg Financial Markets Services Screen
(or the successor thereto) as of 11:00 a.m., London time, on the related Pricing
Rate Determination Date.  If such rate does not appear on “Page BBAM” of the
Bloomberg Financial Markets Services Screen (or the successor thereto) as of
11:00 a.m., London

 

11

--------------------------------------------------------------------------------


 

time, on such Pricing Rate Determination Date, Purchaser shall request the
principal London office of any four major reference banks in the London
interbank market selected by Purchaser to provide such bank’s offered quotation
(expressed as a percentage per annum) to prime banks in the London interbank
market for deposits in U.S. dollars for a one month period as of 11:00 a.m.,
London time, on such Pricing Rate Determination Date for amounts of not less
than the Repurchase Price of the applicable Transaction. If at least two such
offered quotations are so provided, LIBOR shall be the arithmetic mean of such
quotations.  If fewer than two such quotations are so provided, Purchaser shall
request any three major banks in New York City selected by Purchaser to provide
such bank’s rate (expressed as a percentage per annum) for loans in U.S. dollars
to leading European banks for a one month period as of approximately 11:00 a.m.,
New York City time on the applicable Pricing Rate Determination Date for amounts
of not less than the Repurchase Price of such Transaction. If at least two such
rates are so provided, LIBOR shall be the arithmetic mean of such rates. LIBOR
shall be determined by Purchaser or its agent, which determination shall be
conclusive absent manifest error.  Purchaser’s determination of LIBOR shall be
binding and conclusive on Seller absent manifest error.  Notwithstanding the
foregoing, in no event shall LIBOR be less than zero.

 

“Lien” shall mean any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including, without limitation, any
conditional sale or other title retention agreement and any financing lease
having substantially the same economic effect as any of the foregoing), and the
filing of any financing statement under the UCC or comparable law of any
jurisdiction in respect of any of the foregoing.

 

“London Business Day” shall mean any day other than (a) a Saturday, (b) a Sunday
or (c) any other day on which commercial banks in London, England are not open
for business.

 

“Manager” shall mean Pine River Capital Management L.P., a Delaware limited
partnership.

 

“Mandatory Early Repurchase Event” shall mean, with respect to any Purchased
Asset  (a) such Purchased Asset is subject to a material breach of a
representation and warranty set forth in Exhibit X hereto, as determined by
Purchaser, in its sole discretion (except to the extent disclosed in a Requested
Exceptions Report and approved by Purchaser in writing), (b) in respect of which
any material portion of the Purchased Asset File has not been delivered to the
Custodian in accordance with the terms of the Custodial Agreement (except to the
extent disclosed in a Trust Receipt issued by the Custodian on or prior to the
Purchase Date), (c) such Purchased Asset has been released from the possession
of the Custodian under the Custodial Agreement to the Seller for a period in
excess of the time period permitted under the Custodial Agreement, (d) a
Purchased Asset Event of Default exists with respect to such Purchased Asset or
any Related Purchased Asset, (e) such Purchased Asset has not been repurchased
on the applicable Repurchase Date, (f) the failure of any Purchased Asset to
qualify for safe harbor treatment as contemplated in Article 23 or (g) Seller
fails to purchase any Related Purchased Asset simultaneously with the repurchase
of any Purchased Asset.

 

12

--------------------------------------------------------------------------------


 

“Margin Amount” shall mean, with respect to any Purchased Asset on any date, an
amount equal to the product of (a) the related Margin Percentage on such date
multiplied by (b) the Purchase Price of such Purchased Asset on such date.

 

“Margin Call Notice” shall have the meaning specified in Article 4(a).

 

“Margin Deficit” shall mean an amount equal to the positive difference (if any)
between the aggregate Margin Amount for all Purchased Assets and the aggregate
Market Value of all Purchased Assets.

 

“Margin Excess” shall mean, with respect to any Purchased Asset on any date, the
product of (a) the amount by which the Market Value of such Purchased Asset
exceeds the Margin Amount of such Purchased Asset on such date, multiplied by
(b) the Maximum Purchase Price Percentage for such Purchased Asset.

 

“Margin Excess Advance” shall have the meaning specified in Article 3(e)(iv).

 

“Margin Excess Request” shall have the meaning specified in Article 3(e)(iv).

 

“Margin Percentage” shall mean, with respect to any Purchased Asset as of any
date, a percentage equal to the quotient of (i) one (1) divided by (ii) the
Maximum Purchase Price Percentage for such Purchased Asset as of any such date.

 

“Market Value” shall mean, with respect to any Purchased Asset, on any date, the
lesser of (i) the market value for such Purchased Asset, as determined by
Purchaser in its sole discretion exercised in good faith, and (ii) the
outstanding principal balance of such Purchased Asset.  The Market Value of a
Purchased Asset as of the Purchase Date will be set forth in the Confirmation
executed in connection with the Transaction for such Purchased Asset, and
notwithstanding anything to the contrary contained herein or in any Transaction
Document, such Market Value will not be adjusted by Purchaser for any Purchased
Asset after the related Purchased Date except upon the occurrence and during the
continuance of a Credit Event with respect to such Purchased Asset.   Without
limiting the foregoing, the Market Value may be reduced by Purchaser, at
Purchaser’s discretion, exercised in good faith (including to zero) with respect
to any Purchased Asset (i) in respect of which there is a material breach of any
representation or warranty contained in this Agreement (other than a breach
disclosed to Purchaser in a Requested Exceptions Report), (ii) in respect of
which a Purchased Asset Event of Default has occurred and is continuing under
the related Purchased Asset Documents, or (iii) if such Purchased Asset is not
repurchased on its Repurchase Date, from and after the Repurchase Date of such
Purchased Asset.

 

“Material Adverse Effect” shall mean a material adverse effect on (a) the
property, business, condition (financial or otherwise), assets, or results of
operations (or prospects) of any Seller Party, (b) the ability of any Seller
Party to perform its obligations under any of the Transaction Documents, (c) the
validity or enforceability of any of the Transaction Documents or (d) the rights
and remedies of Purchaser under any of the Transaction Documents.

 

“Maximum Purchase Price LTV” shall have the meaning specified in the Fee Letter.

 

“Maximum Purchase Price Percentage” shall have the meaning specified in the Fee
Letter.

 

13

--------------------------------------------------------------------------------


 

“Mezzanine Borrower” shall mean the obligor on any applicable Mezzanine Note.

 

“Mezzanine Loan” shall mean a performing mezzanine loan secured by pledges of
100% of the Capital Stock of the Mortgagor under a related Mortgage Loan which
is a Purchased Asset.

 

“Mezzanine Loan Documents” shall mean, respect to any Purchased Asset that is a
Mezzanine Loan, the Mezzanine Note, those documents executed in connection with,
evidencing or governing such Mezzanine Loan, including, without limitation,
those documents which are required to be delivered to Custodian under the
Custodial Agreement.

 

“Mezzanine Note” shall mean the original executed promissory note or other
tangible evidence of the Mezzanine Loan indebtedness.

 

“Minimum Portfolio Purchase Price Debt Yield” shall have the meaning specified
in the Fee Letter.

 

“Mortgage” shall mean a mortgage, deed of trust, deed to secure debt or other
instrument, creating a valid and enforceable first Lien on or a first priority
ownership interest in (subject to Permitted Encumbrances) an estate in fee
simple in real property and the improvements thereon or a ground lease, securing
a Mortgage Note or similar evidence of indebtedness.

 

“Mortgage Loan” shall mean a whole mortgage loan that is secured by a first Lien
on one or more commercial (including office, retail, industrial and
self-storage), multi-family, or hospitality properties.

 

“Mortgage Note” shall mean a note or other evidence of indebtedness of a
Mortgagor secured by a Mortgage.

 

“Mortgaged Property” shall mean (i) with respect to any Mortgage Loan, the
mortgaged property securing such Mortgage Loan and (ii) with respect to any
Mezzanine Loan, the real property owned by the Person the Capital Stock of which
is pledged as collateral for such Mezzanine Loan.

 

“Mortgaged Property LTV” shall mean, on any date with respect to any Purchased
Asset, a fraction (expressed as a percentage) (A) the numerator of which is the
outstanding principal balance of such Purchased Asset and any Related Purchased
Asset and (B) the denominator of which is the “as-is” appraised value of the
related Mortgaged Property.

 

“Mortgaged Property LTV Threshold” shall have the meaning set forth in the Fee
Letter.

 

“Mortgagor” shall mean the obligor on a Mortgage Note and the grantor of the
related Mortgage.

 

“Multiemployer Plan” shall mean a multiemployer plan defined as such in
Section 3(37) of ERISA to which contributions have been, or were required to
have been, made by Seller or any ERISA Affiliate and that is covered by Title IV
of ERISA.

 

14

--------------------------------------------------------------------------------


 

“Multifamily Asset” shall mean, an Eligible Asset with respect to which the
Mortgaged Property consists of real property with five (5) or more residential
units (including mixed use multi-family/office and multi-family retail) as to
which the majority of the underwritten revenue is from residential rental units,
and which may include mobile housing and student housing.

 

“Non-Recourse Indebtedness” shall mean Indebtedness of a Person for borrowed
money in respect of which recourse for payment (except for customary exceptions
for fraud, misapplication of funds, environmental indemnities, Act of
Insolvency, non-approved transfers or other events) is contractually limited to
specific assets of such Person encumbered by a Lien securing such Indebtedness
or to a special purpose vehicle subsidiary of such Person whose only assets are
such specific assets (solely to the extent that such special purpose vehicle is
not subject to a substantive consolidation with such Person).

 

“Non-U.S. Person” shall have the meaning specified in Article 5(k)(v).

 

“Off-Balance Sheet Obligations” shall mean, with respect to any Person on any
date, to the extent not included as a liability on the balance sheet of such
Person, all of the following with respect to such Person as of such date:
(a) monetary obligations under any financing lease or so-called “synthetic,” tax
retention or off-balance sheet lease transaction which, upon the application of
any Insolvency Laws, would be characterized as Indebtedness, (b) monetary
obligations under any sale and leaseback transaction which does not create a
liability on the balance sheet of such Person, or (c) any other monetary
obligation arising with respect to any other transaction which (i) is
characterized as Indebtedness for tax purposes but not for accounting purposes,
or (ii) is the functional equivalent of or takes the place of borrowing but
which does not constitute a liability on the balance sheet of such Person (for
purposes of this clause (c), any transaction structured to provide tax
deductibility as interest expense of any dividend, coupon or other periodic
payment will be deemed to be the functional equivalent of a borrowing).

 

“Other Connection Taxes” shall mean Taxes imposed on Purchaser, or an assignee
of the Purchaser’s rights and obligations under this Agreement as a result of a
present or former connection between Purchaser or such assignee and the
jurisdiction imposing such Tax (other than connections arising from Purchaser or
such assignee having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Transaction Document).

 

“Other Taxes” shall have the meaning specified in Article 5(k)(ii).

 

“Participant Register” shall have the meaning specified in Article 18(e).

 

“Patriot Act” shall have the meaning specified in Article 9(hh).

 

“Permitted Encumbrances” shall mean, with respect to any Purchased Asset
(a) such liens, easements, rights and encumbrances as are permitted by the
related Purchased Asset Documents and (b) Liens granted pursuant to the
Transaction Documents.

 

15

--------------------------------------------------------------------------------


 

“Person” shall mean an individual, corporation, limited liability company,
business trust, partnership, joint tenant or tenant-in-common, trust, joint
stock company, joint venture, unincorporated organization, or any other entity
of whatever nature, or a Governmental Authority.

 

“Pine River Entities” shall mean Manager, Pine River Domestic Management L.P.,
Pine River Capital Management LLC and PRCM Advisers LLC.

 

“Plan” shall mean an employee benefit or other plan established or maintained by
Seller or any ERISA Affiliate during the five year period ended prior to the
date of this Agreement or to which Seller or any ERISA Affiliate makes, is
obligated to make or has, within the five year period ended prior to the date of
this Agreement, been required to make contributions and that is covered by Title
IV of ERISA or Section 302 of ERISA or Section 412 of the Internal Revenue Code,
other than a Multiemployer Plan.

 

“Portfolio Purchase Price Debt Yield” shall have the meaning specified in the
Fee Letter.

 

“Pricing Rate” shall have the meaning specified in the Fee Letter.

 

“Pre-Purchase Due Diligence” shall have the meaning specified in Article 3(c).

 

“Pricing Rate Determination Date” shall mean with respect to any Pricing Rate
Period with respect to any Transaction, the second (2nd) London Business Day
preceding the first day of such Pricing Rate Period.

 

“Pricing Rate Period” shall mean, with respect to any Transaction and any
Remittance Date, (a) in the case of the first Pricing Rate Period, the period
commencing on and including the Purchase Date for such Transaction and ending on
and excluding the following Remittance Date, and (b) in the case of any
subsequent Pricing Rate Period, the period commencing on and including the
immediately preceding Remittance Date and ending on and excluding the following
Remittance Date; provided, however, that in no event shall any Pricing Rate
Period for a Purchased Asset end subsequent to the scheduled Repurchase Date for
such Purchased Asset.

 

“Principal Payment” shall mean, with respect to any Purchased Asset, any payment
or prepayment of principal received as, or applied to, as a payment or
prepayment of principal in respect thereof.

 

“Prohibited Person” shall mean (i) a person or entity whose name appears on, is
directly or indirectly owned or controlled by anyone appearing on the list of
Specially Designated Nationals and Blocked Persons by the Office of Foreign
Asset Control (“OFAC”), (ii) any foreign shell bank and (iii) any person or
entity resident in or whose subscription  funds are transferred from or through
an account in a jurisdiction that has been designated as a non-cooperative with
international anti-money laundering principles or procedures by an
intergovernmental group or organization, such as the Financial Action Task Force
on Money Laundering (“FATF”), of which the U.S. is a member and with which
designation the U.S. representative to the group or organization continues to
concur.  See http://www.fatf-gati.org for FATF’s list of Non-Cooperative
Countries and Territories.

 

16

--------------------------------------------------------------------------------


 

“Purchase Date” shall mean, with respect to any Purchased Asset, the date on
which Purchaser purchases such Purchased Asset from Seller hereunder.

 

“Purchase Price” shall have the meaning specified in the Fee Letter.

 

“Purchase Price Debt Yield” shall have the meaning specified in the Fee Letter.

 

“Purchase Price Differential” shall have the meaning specified in the Fee
Letter.

 

“Purchase Price LTV” shall have the meaning specified in the Fee Letter.

 

“Purchase Price Percentage” shall have the meaning specified in the Fee Letter.

 

“Purchased Asset” shall mean (a) with respect to any Transaction, the Eligible
Asset, and any related rights, interests or claims of any kind with respect to
such Eligible Asset sold by Seller to Purchaser in such Transaction and (b) with
respect to the Transactions in general, all Eligible Assets sold by Seller to
Purchaser (other than Purchased Assets that have been repurchased by Seller), in
the case of each of sub-clauses (a) and (b) above, including to the extent
related to the Purchased Assets, all of Seller’s right, title and interest in
and to, (i) the Purchased Asset Documents, (ii) the Servicing Rights, (iii) the
Servicing Agreement, (iv) the Servicing Records, (v) mortgage guaranties,
mortgage insurance, insurance policies, insurance certificates, insurance
claims, insurance proceeds, collection and escrow accounts, letters of credit,
forward trades and take out commitments, (vi) the principal balances of the
Purchased Assets, not just the amount advanced by Purchaser to Seller in respect
of the Purchase Price of such Purchased Asset, (vii) Income, (viii) indemnities,
warranties or other credit support or enhancement, (ix) all related pledged
collateral and (x) all supporting obligations of any kind.  Any Purchased Asset
that is repurchased by Seller in accordance with this Agreement shall cease to
be a Purchased Asset.

 

“Purchased Asset Documents” shall mean, with respect to a Purchased Asset, the
documents comprising the Purchased Asset File for such Purchased Asset.

 

“Purchased Asset Event of Default” shall mean for any Purchased Asset, an “Event
of Default” as defined in the Purchased Asset Documents for such Purchased
Asset.

 

“Purchased Asset File” shall mean the documents specified as the “Purchased
Asset File” with respect to each Purchased Asset in the Custodial Agreement,
together with any additional documents and information required to be delivered
to Purchaser or its designee (including the Custodian) pursuant to this
Agreement and/or the Custodial Agreement.

 

“Purchased Items” shall mean all of Seller’s right, title and interest in, to
and under each of the following items of property, whether now owned or
hereafter acquired, now existing or hereafter created and wherever located:

 

(a)                                 the Purchased Assets;

 

(b)                                 all proceeds relating to the sale,
securitization, liquidation, or other disposition of the Purchased Assets;

 

17

--------------------------------------------------------------------------------


 

(c)                                  all “general intangibles”, “accounts”,
“chattel paper”, “investment property”, “instruments”, “securities accounts” and
“deposit accounts”, each as defined in the UCC, relating to or constituting any
and all of the foregoing; and

 

(d)                                 all replacements, substitutions or
distributions on or proceeds, payments, Income and profits of, and records (but
excluding any financial models or other proprietary information) and files
relating to any and all of any of the foregoing.

 

“Purchaser” shall have the meaning specified in the introductory paragraph
hereof.

 

“Qualified Transferee” shall mean any insurance company, bank, savings and loan
association, investment bank, trust company, commercial credit corporation,
pension plan, pension fund, pension fund advisory firm, mutual fund, government
entity or plan or any Affiliate of Purchaser.

 

“Qualified Transferee Requirements” shall mean any requirement under any
Purchased Asset Document that the holder or the transferee of the related
Purchased Asset be a qualified or eligible transferee, qualified institutional
lender or qualified or eligible lender (however defined).

 

“Register” shall have the meaning specified in Article 18(d).

 

“Related Credit Enhancement” shall have the meaning specified in Article 6(a).

 

“Related Purchased Asset” shall mean (i) with respect to any Mortgage Loan which
is a Purchased Asset, any Mezzanine Loan related to such Mortgage Loan and
(ii) with respect to any Mezzanine Loan which is a Purchased Asset, the related
Mortgage Loan.

 

“Remittance Date” shall mean the seventeenth (17th) calendar day of each month,
or the immediately succeeding Business Day, if such calendar day shall not be a
Business Day, or such other day as is mutually agreed to in writing by Seller
and Purchaser.

 

“Representatives” shall have the meaning specified in Article 28(j).

 

“Repurchase Date” shall mean, with respect to any Purchased Asset, the earliest
to occur of (a) the date set forth in the applicable Confirmation, or if such
day is not a Business Day, the immediately following Business Day; (b) the
maturity date of such Purchased Asset (as same may be extended pursuant to the
Purchased Asset Documents); (c) the Facility Expiration Date; (d) the Early
Repurchase Date with respect to such Purchased Asset; (e) the Accelerated
Repurchase Date; (f) the date set forth in Article 3(i)(1)(B); or (g) the date
that is two (2) Business Days after Seller receives written notice of the
occurrence of a Future Advance Failure with respect to such Purchased Asset.

 

“Repurchase Obligations” shall have the meaning specified in Article 6(a).

 

“Repurchase Price” shall mean, with respect to any Purchased Asset as of any
Repurchase Date or any date on which the Repurchase Price is required to be
determined hereunder, the price at which such Purchased Asset is to be
transferred from Purchaser to Seller; such price will be determined in each case
as the sum of (i) the outstanding Purchase Price of such Purchased Asset

 

18

--------------------------------------------------------------------------------


 

as of such date; (ii) the accrued and unpaid Purchase Price Differential with
respect to such Purchased Asset as of such date; (iii) all accrued and unpaid
costs and expenses (including, without limitation, the fees and expenses of
counsel) of Purchaser relating to such Purchased Assets; and (iv) any other
amounts due and owing by Seller to Purchaser and its Affiliates pursuant to the
terms of the Transaction Documents as of such date (including, without
limitation, any amount payable pursuant to Article 3(f)(ii) or any Exit Fee
payable pursuant to the Fee Letter).

 

“Requested Exceptions Report” shall mean, with respect to any proposed Purchased
Asset, a list delivered to Purchaser as part of the Due Diligence Package
containing any and all exceptions to the representations and warranties and any
other Eligibility Criteria contained in this Agreement applicable to such
proposed Purchased Asset (or that will be applicable to such proposed Purchased
Asset if it becomes a Purchased Asset).

 

“Requirement of Law” shall mean, as of any date, any applicable law, treaty,
rule, regulation, code, directive, policy, order or requirement or determination
of an arbitrator or a court or other Governmental Authority whether now or
hereafter enacted or in effect.

 

“S&P” shall mean Standard and Poor’s Ratings Services and any successor or
successors thereto.

 

“SEC” shall have the meaning specified in Article 22(a).

 

“Securities Act” shall mean the Securities Act of 1933, as amended.

 

“Seller” shall have the meaning specified in the introductory paragraph hereof.

 

“Seller Threshold” shall have the meaning specified in the Fee Letter.

 

“Seller Party” shall mean, collectively or individually, as the context may
require, Seller and Guarantor.

 

“Servicer” shall mean (i) Trimont Real Estate Advisors, LLC, for so long as it
maintains a primary and special servicer rating of “above average” or better
from S&P, or (ii) any other third-party servicer (a) having a primary and
special servicer rating of “above average” or better from S&P, and (b) approved
by Purchaser in its reasonable discretion.

 

“Servicer Letter” shall have the meaning specified in Article 27(e).

 

“Servicing Agreement” shall mean the Servicing and Asset Management Agreement,
dated as of July 6, 2015, by and between Servicer and TH Commercial Holdings
LLC, and to which Seller has been joined as a party pursuant to that certain
Joinder Agreement dated as of June 28, 2017, as same may be amended, modified
and/or restated, or any replacement thereof with a successor Servicer, which
replacement servicing agreement is acceptable to Purchaser in its reasonable
discretion and any servicing agreement hereafter entered into with any
additional Servicer which additional servicing agreement is acceptable to
Purchaser in its reasonable discretion.

 

“Servicing Records” shall have the meaning specified in Article 27(f).

 

19

--------------------------------------------------------------------------------


 

“Servicing Rights” shall mean rights of any Person, to administer, service or
subservice the Purchased Assets or to possess related Servicing Records.

 

“Settlement Agent” shall mean a nationally recognized title company, escrow
company or law firm, as applicable, in accordance with local law and practice,
which is a party to the Bailee Agreement and is approved by Purchaser in its
sole and absolute discretion.

 

“Significant Modification” shall mean:

 

(i)                                     any modification, consent to a
modification or waiver of any monetary term or material non-monetary term
(including, without limitation, prepayment terms, timing of payments and
acceptance of discounted payoffs) of a Purchased Asset (or related Mortgage
Loan, as applicable) or any extension of the maturity date of such Purchased
Asset (or related Mortgage Loan, as applicable), except pursuant to the exercise
of any extension term expressly provided in the related Purchased Asset
Documents for which there is no material lender discretion;

 

(ii)                                  any release of collateral or any
acceptance of substitute or additional collateral for a Purchased Asset (or
related Mortgage Loan, as applicable) or any consent to either of the foregoing,
other than if required pursuant to the specific terms of the related Purchased
Asset Documents (or related Mortgage Loan, as applicable) and for which there is
no material lender discretion (it being acknowledged that Seller’s right to
calculate the debt service coverage ratio, debt yield, loan to value ratio or
other similar financial tests (but not the waiver or modification of any such
tests) shall not be considered material lender discretion for purposes of this
clause (ii));

 

(iii)                               any waiver of a “due-on-sale” or
“due-on-encumbrance” clause with respect to a Purchased Asset (or related
Mortgage Loan, as applicable) or, if lender consent is required, any consent to
such a waiver or consent to a transfer of a Mortgaged Property or interests in
the Mortgagor or consent to the incurrence of additional debt, other than any
such transfer or incurrence of debt as may be effected without the consent of
the lender under the related Purchased Asset Documents; and

 

(iv)                              any acceptance of an assumption agreement
releasing a Mortgagor or Mezzanine Borrower from liability under a Purchased
Asset (or related Mortgage Loan, as applicable) other than pursuant to the
specific terms of such Purchased Asset (or related Mortgage Loan, as applicable)
and for which there is no material lender discretion.

 

“SIPA” shall have the meaning specified in Article 22(a).

 

“Stated Facility Expiration Date” shall mean June 28, 2020.

 

“Subsidiary” shall mean, as to any Person, a corporation, partnership or other
entity of which shares of stock or other ownership interests having ordinary
voting power (other than stock or such other ownership interests having such
power only by reason of the happening of a contingency) to elect a majority of
the board of directors or other managers of such corporation, partnership or
other entity are at the time owned, or the management of which is otherwise
controlled, directly or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise qualified, all references to a “Subsidiary” or
to “Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries
of Seller.

 

20

--------------------------------------------------------------------------------


 

“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

 

“Transaction” shall have the meaning specified in Article 1.

 

“Transaction Documents” shall mean, collectively, this Agreement, the Fee
Letter, the Exit Fee Side Letter, the Guaranty, the Custodial Agreement, the
Servicer Letter, the Account Control Agreement, all Confirmations and assignment
documentation executed pursuant to this Agreement in connection with specific
Transactions, all other documents executed in connection with this Agreement or
any Transaction and all exhibits, annexes, schedules and other attachments to
any of the foregoing, in each case, as such document may be amended, modified
and/or restated from time to time.

 

“Transaction Request” shall mean a transaction request substantially in the form
of Exhibit II hereto.

 

“Transfer” shall mean, with respect to any Person, any sale or other whole or
partial conveyance of all or any portion of such Person’s assets, or any direct
or indirect interest therein to a third party (other than in connection with the
transfer of a Purchased Asset to Purchaser in accordance herewith), including
the granting of any purchase options, rights of first refusal, rights of first
offer or similar rights in respect of any portion of such assets or the
subjecting of any portion of such assets to restrictions on transfer.

 

“Trust Receipt” shall have the meaning specified in the Custodial Agreement.

 

“Type” shall mean, with respect to an Eligible Asset, such Eligible Asset’s
classification as one of the following, in each case, as determined by
Purchaser: Multifamily Assets, Commercial Assets or Hotel Assets (or, in the
case of a Mezzanine Loan, the related Mortgage Loan’s classification as one of
the following, in each case, as determined by Purchaser: Multifamily Assets,
Commercial Assets or Hotel Assets).

 

“UCC” shall have the meaning specified in Article 6(c).

 

“UCC Filing Jurisdiction” shall mean, with respect to Seller, the State of
Delaware.

 

“UCC Financing Statement” shall have the meaning specified in
Article 3(b)(i)(K).

 

“Underwritten Net Operating Income” shall have the meaning specified in the Fee
Letter.

 

“Upfront Fee” shall have the meaning specified in the Fee Letter.

 

“U.S. Person” shall mean any Person that is a “United States Person” as defined
in Section 7701(a)(30) of the Internal Revenue Code.

 

“U.S. Tax Compliance Certificate” shall have the meaning specified in
Article 5(k)(v).

 

“Volcker Rule” shall have the meaning specified in Article 9(x).

 

21

--------------------------------------------------------------------------------


 

The terms defined in this Agreement have the meanings assigned to them in this
Agreement and include the plural as well as the singular, and the use of any
gender herein shall be deemed to include the other gender.  All references to
articles, schedules and exhibits are to articles, schedules and exhibits in or
to this Agreement unless otherwise specified.  The words “hereof,” “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement.  The term “or” has, except where otherwise indicated, the inclusive
meaning represented by the phrase “and/or.”  The term “include” or “including”
shall mean without limitation by reason of enumeration.  All accounting terms
not specifically defined herein shall be construed in accordance with generally
accepted accounting principles.  References to “good faith” in this Agreement
shall mean “honesty in fact in the conduct or transaction concerned”.  In
addition, whenever Purchaser has a decision or right of determination, opinion
or request, exercises any right given to it to agree, disagree, accept, consent,
grant waivers, take action or no action or to approve or disapprove (or any
similar language or terms), or any arrangement or term is to be satisfactory or
acceptable to or approved by Purchaser (or any similar language or terms), the
decision of Purchaser with respect thereto shall be subject in all cases to the
implied covenant of good faith and fair dealing.

 

ARTICLE 3
INITIATION; CONFIRMATION; TERMINATION; FEES

 

(a)                                 Initiation and Confirmation.  (i) On or
after the Effective Date but prior to the Facility Availability Period
Expiration Date, Seller may, from time to time request that Purchaser enter into
a Transaction with respect to a proposed Purchased Asset by delivering to
Purchaser a Transaction Request and Due Diligence Package.  Purchaser shall have
the right to request such additional diligence materials with respect to a
proposed Purchased Asset as Purchaser deems necessary in its sole discretion. 
Purchaser shall use commercially reasonable efforts to, within ten (10) Business
Days after receipt of a Transaction Request, Due Diligence Package and
additionally requested diligence materials, (i)(A) complete its due diligence
review of the proposed Purchased Asset and (B) receive an internal credit
decision with respect to the proposed Transaction and (ii) upon completion of
the conditions in the preceding clause, (A) notify Seller that the proposed
Transaction is approved by delivering to Seller a duly completed Confirmation
executed by Purchaser or (B) notify Seller that the proposed Transaction is
disapproved; provided that Purchaser’s decision to approve any Transaction shall
be made in Purchaser’s sole and absolute discretion.  Upon receipt of a
completed Confirmation executed by Purchaser, Seller shall evidence its
agreement to proceed with the proposed Transaction by promptly returning to
Purchaser a counter-executed Confirmation.  Unless Purchaser and Seller agree
otherwise in writing, Purchaser’s failure to respond to Seller within the time
period set forth in the preceding sentence shall be deemed disapproval of
Seller’s request to enter into a proposed Transaction.  For the avoidance of
doubt, Seller acknowledges that at no time shall Purchaser be obligated to agree
to purchase or effect the transfer of any asset proposed by Seller.

 

(ii)                                  Upon the satisfaction of all conditions
set forth in Article 3(b) for the initial Transaction and Article 3(c) for each
Transaction (including the initial Transaction), the proposed Purchased Asset
shall be transferred to Purchaser as specified in Article 7(a).

 

(iii)                               Each Confirmation, together with this
Agreement, shall be conclusive evidence of the terms of the Transaction covered
thereby.  In the event of any conflict

 

22

--------------------------------------------------------------------------------


 

between the terms of such Confirmation and the terms of this Agreement, the
Confirmation shall prevail.

 

(b)                                 Conditions Precedent to Initial
Transaction.  Purchaser’s agreement to enter into the initial Transaction is
subject to the satisfaction, immediately prior to or concurrently with the
making of such Transaction, of the following conditions precedent:

 

(i)                                     Delivery of Documents.  The following
documents, shall have been delivered to Purchaser:

 

(A)                               this Agreement, duly completed and executed by
each of the parties hereto;

 

(B)                               the Fee Letter, duly completed and executed by
each of the parties thereto;

 

(C)                               the Exit Fee Side Letter, duly completed and
executed by each of the parties thereto;

 

(D)                               the Custodial Agreement, duly completed and
executed by each of the parties thereto;

 

(E)                                the Account Control Agreement, duly completed
and executed by each of the parties thereto;

 

(F)                                 the Guaranty, duly completed and executed by
each of the parties thereto;

 

(G)                               the Servicing Agreement, duly completed and
executed by each of the parties thereto;

 

(H)                              the Servicer Letter, duly completed and
executed by each of the parties thereto;

 

(I)                                   any and all consents and waivers
applicable to Seller;

 

(J)                                   a power of attorney from Seller
substantially in the form of Exhibit V hereto, duly completed and executed;

 

(K)                               a UCC financing statement for filing in the
UCC Filing Jurisdiction of Seller, naming Seller as “Debtor” and Purchaser as
“Secured Party”, with the following collateral description “all assets of the
debtor whether now owned or existing or hereafter acquired or arising and
wheresoever located, including all accessions thereto and products and proceeds
thereof” or words to that effect (the “UCC Financing Statement”), together with
any other documents necessary or reasonably requested by Purchaser to perfect
the security interests granted by Seller in favor of Purchaser under this
Agreement or any other Transaction Document;

 

23

--------------------------------------------------------------------------------


 

(L)                                opinions of outside counsel to the Seller
Parties reasonably acceptable to Purchaser (including, but not limited to, those
relating to enforceability, corporate matters, applicability of the Investment
Company Act of 1940 with respect to Seller, security interests and a Bankruptcy
Code safe harbor opinion);

 

(M)                            for each of the Seller Parties, good standing
certificates, certified copies of organizational documents and certified copies
of resolutions (or similar authority documents) with respect to the execution,
delivery and performance of the Transaction Documents and each other document to
be delivered by the Seller Parties from time to time in connection herewith; and

 

(N)                               all such other and further documents and
documentation as Purchaser in its discretion shall reasonably require.

 

(ii)                                  Payment of Expenses.  Purchaser shall have
received payment from Seller in the amount of all expenses, including but not
limited to reasonable out-of-pocket legal fees and due diligence fees, actually
incurred by Purchaser in connection with the preparation and execution of this
Agreement, the other Transaction Documents and any other documents prepared in
connection herewith or therewith and required to be paid by Seller pursuant to
Article 25(b).

 

(iii)                               Payment of Fees.  Purchaser shall have
received payment from Seller of the Upfront Fee.

 

(c)                                  Conditions Precedent to All Transactions. 
Purchaser’s agreement to enter into each Transaction (including the initial
Transaction) is subject to the satisfaction of the following further conditions
precedent, both immediately prior to entering into such Transaction and also
after giving effect to the consummation thereof and the intended use of the
proceeds of the sale:

 

(i)                                     Transaction Approval.  Purchaser shall
have (A) determined, in its sole discretion, that the each related proposed
Purchased Asset is an Eligible Asset and (B) received internal credit approval
with respect to the proposed Transaction, each of the foregoing, as evidenced by
Purchaser’s execution and delivery of a Confirmation with respect thereto.

 

(ii)                                  Confirmation.  Seller shall have received
from Purchaser a duly completed and executed Confirmation, and Seller shall have
duly executed the same and delivered such Confirmation to Purchaser.

 

(iii)                               Waiver of Exceptions.  Purchaser shall have
waived all exceptions contained in the related Requested Exceptions Report (as
evidenced by its execution and delivery of a Confirmation with respect thereto).

 

(iv)                              Custodial Delivery; Trust Receipt; Asset
Schedule and Exception Report.  Seller shall have delivered to Custodian, in
accordance with the Custodial Agreement, the Custodial Delivery and the
Purchased Asset File with respect to each Eligible Asset and (A) Custodian shall
have issued to Purchaser a Trust Receipt and a final Asset Schedule

 

24

--------------------------------------------------------------------------------


 

and Exception Report and (B) Purchaser shall have, in its sole and absolute
discretion, approved any and all exceptions listed on such Asset Schedule and
Exception Report.

 

(v)                                 Due Diligence.  Any due diligence review
performed by Purchaser with respect to the Eligible Asset (including without
limitation, confirmation by Purchaser that it meets any applicable Qualified
Transferee Requirements) or otherwise in accordance with Article 26 is
satisfactory to Purchaser in its sole discretion.

 

(vi)                              Facility Amount.  The sum of (A) the aggregate
Purchase Price for all Purchased Assets, plus (B) the requested Purchase Price
for the pending Transaction, plus (C) the aggregate amount of each proposed
Future Funding Advance Draw with respect to all Purchased Assets (if any), plus
(D) the amount of any Margin Excess, in the aggregate, shall not exceed Facility
Amount.

 

(vii)                           No Margin Deficit.  No Margin Deficit shall
exist, either immediately prior to or after giving effect to the requested
Transaction.

 

(viii)                        No Default or Event of Default.  No Default or
Event of Default shall have occurred and be continuing under any Transaction
Document.

 

(ix)                              No Material Adverse Effect.  No event shall
have occurred which has, or could be expected to have, a Material Adverse
Effect.

 

(x)                                 Representations and Warranties.  The
representations and warranties made by Seller in Article 9 shall be true and
correct on and as of the Purchase Date for the pending Transaction in all
material respects with the same force and effect as if made on and as of such
date (or, if any such representation or warranty is expressly stated to have
been made as of a specific date, as of such specific date).

 

(xi)                              Acknowledgement of Servicer.  Purchaser shall
have received a Servicer Letter (to the extent a Servicer Letter has not been
previously delivered by the applicable Servicer).

 

(xii)                           No Change in Law.  Purchaser shall not have
determined that the introduction of or a change in any Requirement of Law or in
the interpretation or administration of any Requirement of Law has made it
unlawful, and no Governmental Authority shall have asserted that it is unlawful,
for Purchaser to enter into Transactions.

 

(xiii)                        Repurchase Date.  The Repurchase Date for such
Transaction is not later than the Stated Termination Date.

 

(xiv)                       Security Interest.  Seller shall have taken such
other action as is necessary or, in the reasonable opinion of Purchaser,
desirable in order to transfer the related Eligible Asset to Purchaser pursuant
to this Agreement and to perfect all security interests granted under this
Agreement or any other Transaction Document in favor of Purchaser as secured
party under the UCC with respect to such Eligible Asset.

 

25

--------------------------------------------------------------------------------


 

(xv)                          Other Documents.  Purchaser shall have received
all such other and further documents, documentation as Purchaser in its
reasonable discretion shall require including, but not limited to, endorsements
in blank of the original Mortgage Note and, as applicable, the Mezzanine Note
and the original certificate evidencing the Capital Stock securing such
Mezzanine Loan and assignments in blank of the underlying Mortgage and related
Mortgage documents.

 

(xvi)                       Payment of Expenses.  Purchaser shall have received
payment from Seller of all reasonable, out-of-pocket costs and expenses,
including, but not limited to, reasonable attorney’s fees and disbursements in
connection with the proposed Transaction.

 

(xvii)                    Mezzanine Loans.  With respect to any proposed
Purchased Asset which constitutes a Mezzanine Loan, Purchaser shall have
received an opinion of outside counsel acceptable to Purchaser that the pledge
of such Mezzanine Loan as a Related Credit Enhancement pursuant to
Article 6(a) constitutes “a security agreement or other arrangement or other
credit enhancement” that is “related to” the Agreement and Transactions
hereunder within the meaning of Sections 101(38A)(A), and 741(7)(A)(xi) of the
Bankruptcy Code.

 

(d)                                 Early Repurchase of Purchased Assets. 
Seller shall be entitled to terminate a Transaction on demand and repurchase the
Purchased Asset subject to such Transaction on any Business Day prior to the
Repurchase Date (as determined in accordance with subclauses (a), (b), (c) and
(e) of the definition of Repurchase Date) (an “Early Repurchase Date”);
provided, however, that:

 

(i)                                     no later than five (5) Business Days
prior to such Early Repurchase Date, Seller notifies Purchaser in writing of its
intent to terminate such Transaction and repurchase such Purchased Asset,
setting forth the Early Repurchase Date and identifying with particularity the
Purchased Asset to be repurchased on such Early Repurchase Date;

 

(ii)                                  no Default or Event of Default shall have
occurred and be continuing both as of the date notice is delivered pursuant to
Article 3(d)(i) above and as of the applicable Early Repurchase Date, unless
such Default or Event of Default is cured by such repurchase;

 

(iii)                               on such Early Repurchase Date, Seller pays
to Purchaser an amount equal to the Repurchase Price for the applicable
Purchased Asset and any other amounts then due and payable under this Agreement,
including, without limitation, any amount payable pursuant to
Article 3(f)(ii) or any Exit Fee payable pursuant to the Fee Letter;

 

(iv)                              no Margin Deficit shall exist both as of the
date notice is delivered pursuant to Article 3(d)(i) above and as of the
applicable Early Repurchase Date unless such Margin Deficit is cured
contemporaneously with such repurchase; and

 

(v)                                 Seller repurchases any Related Purchased
Asset simultaneously therewith.

 

26

--------------------------------------------------------------------------------


 

With respect to any Purchased Asset, two (2) Business Days after receipt of
written notice from Purchaser or Seller that a Mandatory Early Repurchase Event
has occurred and is continuing with respect to a Purchased Asset, Seller shall
be required to terminate the relevant Transaction and repurchase such Purchased
Asset and pay to Purchaser cash in an amount equal to the Repurchase Price for
such Purchased Asset.

 

(e)                                  Repurchase of Purchased Assets; Prepayment;
Future Funding Advances; Margin Excess .

 

(i)                                     Repurchase.  On the Repurchase Date for
any Transaction, termination of the Transaction will be effected by transfer to
Seller of the Purchased Assets being repurchased and any Income in respect
thereof received by Purchaser (and not previously credited or transferred to, or
applied to the obligations of, Seller pursuant to Article 5) against the
simultaneous transfer of the Repurchase Price (and the Repurchase Price of any
Related Purchased Asset) to an account of Purchaser; provided, however, that
Purchaser shall have no obligation to permit Seller to repurchase any Purchased
Asset if a Default or an Event of Default shall have occurred and be continuing
or any unsatisfied Margin Deficit shall exist.  Concurrently with payment of the
Repurchase Price to Purchaser in accordance with the foregoing on such
Repurchase Date, Purchaser’s security interest in the related Collateral shall
terminate in accordance with Article 6(c).

 

(ii)                                  Prepayment.  On any Remittance Date before
the Repurchase Date for a Purchased Asset, Seller shall have the right, from
time to time, to transfer cash to Purchaser for the purpose of reducing the
Purchase Price of, but not terminating, a Transaction and without the release of
any Collateral and without any prepayment fee or penalty.

 

(iii)                               Future Funding Advance Draws.  In the event
that (i) Seller is contractually obligated to make a future funding advance of
loan proceeds to the Mortgagor or Mezzanine Borrower, as applicable, under a
Purchased Asset pursuant to the related Purchased Asset Documents  and
(ii) Purchaser has agreed in its sole discretion to make an additional advance
with respect to the Purchase Price of such Purchased Asset (which agreement of
Purchaser may be made prior to the initial Purchase Date for such Purchased
Asset and set forth in the Confirmation therefor), in connection with making
such future funding advance to such Mortgagor or Mezzanine Borrower, Seller may
submit to Purchaser a written request (a “Future Funding Advance Draw Request”)
requesting that Purchaser transfer to Seller cash in an amount that is not less
than $250,000 (with respect to one or more future funding advances to the
applicable Mortgagor or Mezzanine Borrower, in the aggregate) but does not
exceed the Margin Excess for such Purchased Asset, and Purchaser shall
(x) transfer to Seller the amount of cash so requested (such transfer, a “Future
Funding Advance Draw”) (which shall increase the Purchase Price for such
Purchased Asset) and (y) deliver to Seller a revised Confirmation reflecting the
corresponding increase in the Purchase Price of such Purchased Asset and the
increased principal amount outstanding under the Purchased Asset and
accordingly, the increase in Market Value and such other consequential revisions
as may be appropriate, in each case, by no later than 5:00 p.m. (New York City
time) on the second (2nd) Business Day following the Business Day on which
Purchaser determines in its sole discretion,

 

27

--------------------------------------------------------------------------------


 

exercised in good faith, that the conditions precedent set forth below are
satisfied (or, in Purchaser’s sole discretion, waived):

 

(A)                               no Default or Event of Default shall have
occurred and be continuing both as of the date of such request and as of the
date of the Future Funding Advance Draw;

 

(B)                               the Future Funding Advance Draw shall not
cause the sum of the (A) the aggregate Purchase Price for all Purchased Assets,
plus (B) the requested Purchase Price for any pending Transaction, plus (C) the
aggregate amount of each proposed Future Funding Advance Draw with respect to
all Purchased Assets, plus (D) the amount of any Margin Excess (after giving
effect to such Margin Excess Advance), in the aggregate, to exceed the Facility
Amount;

 

(C)                               the Purchase Price Percentage after giving
effect to such Future Funding Advance Draw and the corresponding increase in the
outstanding principal balance of the Purchased Asset shall not exceed the
Purchase Price Percentage set forth in the related Confirmation for such
Purchased Asset;

 

(D)                               there is no Margin Deficit immediately prior
to and immediately after the Future Funding Advance Draw;

 

(E)                                if the Confirmation of the Transaction
relating to the applicable Purchased Asset specifies additional future advance
conditions precedent (including, without limitation, debt yield, debt service
coverage ratio and loan-to-value ratio tests as determined by Purchaser and
Seller), such additional conditions precedent shall be satisfied immediately
upon the Future Funding Advance Draw;

 

(F)                                 Seller shall have delivered evidence
reasonably satisfactory to Purchaser that all conditions precedent to the future
funding advance under the related Purchased Asset Documents shall have been
satisfied in all material respects;

 

(G)                               No event shall have occurred which has, or
could reasonably be expected to have, a Material Adverse Effect.

 

(H)                              The representations and warranties made by
Seller in Article 9 shall be true and correct on and as of the date of such
Future Funding Advance Draw in all material respects with the same force and
effect as if made on and as of such date (or, if any such representation or
warranty is expressly stated to have been made as of a specific date, as of such
specific date); and

 

(I)                                   Purchaser shall have received all such
other and further documents and documentation as Purchaser in its reasonable
discretion shall require in connection with such Future Funding Advance Draw,
provided that such documents or documentation are in Seller’s possession or
reasonably obtainable to Seller.

 

28

--------------------------------------------------------------------------------


 

The failure or delay of Seller, on any one or more occasions, to exercise its
rights under this Article 3(e)(iii) shall not change or alter the terms and
conditions of this Agreement or limit or waive the right of Seller to request a
Future Funding Advance Draw Request at a later date.

 

(i)                                     Margin Excess.  With respect to any
Purchased Asset, Seller may submit to Purchaser a written request, to be
delivered no more frequently than once each calendar month (a “Margin Excess
Request”), requesting that Purchaser make an additional advance (a “Margin
Excess Advance”) with respect to the applicable Purchased Asset in the amount
requested by Seller in such Margin Excess Request that is not less than $250,000
(but not to exceed the Margin Excess for such Purchased Asset). Purchaser shall
by no later than 5:00 p.m. (New York City time) on the second (2nd) Business Day
following the Business Day of Purchaser’s receipt of such Margin Excess Request,
(x) transfer to Seller the amount of cash requested by Seller, and (y) deliver
to Seller a revised Confirmation reflecting the corresponding increase in the
Purchase Price of such Purchased Asset.  Purchaser’s disbursement of any Margin
Excess Advance (if any) shall be subject to satisfaction of the following
conditions precedent, as determined by Purchaser in its sole discretion (or, in
Purchaser’s sole discretion, waived):

 

(A)                               no Default or Event of Default shall have
occurred and be continuing both as of the date of such request and as of the
date of the Margin Excess Advance;

 

(B)                               the Margin Excess Advance shall not cause
(A) the aggregate Purchase Price for all Purchased Assets, plus (B) the
requested Purchase Price for any pending Transaction, plus (C) the aggregate
amount of each proposed Future Funding Advance Draw with respect to all
Purchased Assets, plus (D) the amount of any Margin Excess (after giving effect
to such Margin Excess Advance), in the aggregate, to exceed the Facility Amount;

 

(C)                               the Purchase Price Percentage after giving
effect to such Margin Excess Advance shall not exceed the Purchase Price
Percentage set forth in the related Confirmation for such Purchased Asset;

 

(D)                               there is no Margin Deficit immediately prior
to and immediately after the Margin Excess Advance;

 

(E)                                no event shall have occurred which has, or
could reasonably be expected to have, a Material Adverse Effect; and

 

(F)                                 the representations and warranties made by
Seller in Article 9 shall be true and correct on and as of the date of such
Margin Excess Advance in all material respects with the same force and effect as
if made on and as of such date (or, if any such representation or warranty is
expressly stated to have been made as of a specific date, as of such specific
date).

 

(f)                                   Costs and Expenses.  Upon written demand
by Purchaser, Seller shall indemnify Purchaser and hold Purchaser harmless from
any actual, out-of-pocket cost or expense (including, without limitation,
reasonable attorneys’ fees and disbursements) that Purchaser may sustain or

 

29

--------------------------------------------------------------------------------


 

incur as a consequence of (i) a failure by Seller in repurchasing any Purchased
Asset on the Early Repurchase Date after Seller has given a notice in accordance
with Article 3(d) of an Early Repurchase Date, (ii) any payment of the
Repurchase Price on any day other than a Remittance Date, or any conversion to
the Alternative Rate in accordance with Article 3(g) on any day other than a
Pricing Rate Determination Date, and/or (iii) any determination by Seller to not
sell an Eligible Asset to Purchaser after Seller has notified Purchaser of a
proposed Transaction and Purchaser has agreed to purchase such Eligible Assets
in accordance with the provisions of this Agreement.

 

(g)                                  Alternative Rate.  If on the Pricing Rate
Determination Date for any Pricing Rate Period with respect to any Transaction,
Purchaser shall have determined in the exercise of its sole and absolute
business judgment (which determination shall be conclusive and binding upon
Seller) that, by reason of circumstances affecting the relevant market, adequate
and reasonable means do not exist for ascertaining LIBOR for such Pricing Rate
Period, Purchaser shall give written notice thereof to Seller as soon as
practicable thereafter.  If such notice is given, the Pricing Rate with respect
to such Transaction for the Pricing Rate Period to which such Pricing Rate
Determination Date relates, and for any subsequent Pricing Rate Periods until
such notice has been withdrawn by Purchaser (which withdrawal shall be delivered
by Purchaser promptly after Purchaser becomes aware that the condition for
switching to the Alternative Rate no longer exists), shall be a per annum rate
equal to the Federal Funds Rate plus the Applicable Spread (the “Alternative
Rate”).  Notwithstanding the foregoing, Purchaser shall not determine the
Pricing Rate hereunder based on the Alternative Rate pursuant to this
Article 3(g) unless Purchaser is calculating the interest rate or pricing rate
based on such Alternative Rate on all of its similarly situated customers under
similar facilities.

 

(h)                                 Requirements of Law.  (1)  Notwithstanding
any other provision herein, if the adoption of or any change in any Requirement
of Law or in the interpretation or application thereof after the date of this
Agreement shall make it unlawful for Purchaser (A) to enter into Transactions,
then the commitment of Purchaser hereunder to enter into new Transactions shall
forthwith be canceled, (B) to maintain or continue Transactions, then a
Repurchase Date shall occur for all Transactions on the next Remittance Date or
on such earlier date as may be required by law, or (C) to accrue Purchase Price
Differential based on a LIBOR rate, then the Transactions then outstanding shall
be converted automatically to Alternative Rate Transactions on the next Pricing
Rate Determination Date or within such earlier period as may be required by
law.  If any termination or conversion of a Transaction shall occur in
accordance with subclause (B) or (C) of the preceding sentence, Seller shall pay
to Purchaser such amounts as may be required pursuant to Article 3(f)(ii). 
Notwithstanding the foregoing, Purchaser shall not determine the Pricing Rate
hereunder based on the Alternative Rate pursuant to this Article 3(h)(1) unless
Purchaser is calculating the interest rate or pricing rate based on such
Alternative Rate on all of its similarly situated customers under similar
facilities.

 

(2)                                 If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof by any
Governmental Authority or compliance by Purchaser with any request or directive
(whether or not having the force of law) from any central bank or other
Governmental Authority having jurisdiction over Purchaser made subsequent to the
date hereof:

 

30

--------------------------------------------------------------------------------


 

(A)                               shall subject Purchaser to any Taxes (other
than (i) Covered Taxes and (ii) Taxes described in clauses (a) through (e) of
the definition of Covered Taxes) with respect to the Transaction Documents, any
Purchased Asset or any Transaction;

 

(B)                               shall impose, modify or hold applicable any
reserve, special deposit, compulsory loan or similar requirement against assets
held by, deposits or other liabilities in or for the account of, advances, loans
or other extensions of credit by, or any other acquisition of funds by, any
office of Purchaser that is not otherwise included in the determination of LIBOR
hereunder; or

 

(C)                               shall impose on Purchaser any other condition;

 

and the result of any of the foregoing is to increase the cost to Purchaser,
then Seller shall promptly pay Purchaser, upon demand therefor, any additional
amounts necessary to compensate Purchaser for such increased cost or reduced
amount receivable.  This covenant shall survive the termination of this
Agreement and the repurchase by Seller of any or all of the Purchased Assets. 
Notwithstanding the foregoing, Purchaser shall not exercise its rights to impose
any such additional amounts on Seller under this Article 3(h)(2) unless
Purchaser is contemporaneously imposing such additional amounts on all of its
similarly situated counterparties.

 

(3)                                 If Purchaser shall have determined that the
adoption of or any change in any Requirement of Law regarding capital adequacy
or in the interpretation or application thereof or compliance by Purchaser or
any corporation controlling Purchaser with any request or directive regarding
capital adequacy (whether or not having the force of law) from any Governmental
Authority made subsequent to the date hereof has the effect of reducing the rate
of return on Purchaser’s or such corporation’s capital as a consequence of its
obligations hereunder to a level below that which Purchaser or such corporation
could have achieved but for such adoption, change or compliance (taking into
consideration Purchaser’s or such corporation’s policies with respect to capital
adequacy), then Seller shall promptly pay to Purchaser such additional amount or
amounts as will compensate Purchaser for such reduction.

 

(4)                                 If Purchaser becomes entitled to claim any
amount pursuant to clauses (2) or (3) above, Purchaser shall, within ten
(10) Business Days after becoming aware that it is so entitled, notify Seller in
writing specifying the event by reason of which it has become so entitled and
setting forth the calculation of any such amount, which calculation shall be
conclusive evidence of any such amount absent manifest error.  Without limiting
the foregoing, Seller shall not be required to compensate Purchaser pursuant to
clauses (2) or (3) above for any increased costs incurred or reductions suffered
more than twelve (12) months prior to the date that Purchaser notifies Seller of
the change in Requirement of Law giving rise to such increased costs or
reductions, and of Purchaser’s intention to claim compensation thereof (except
that, if the change in Requirement of Law giving rise to such increased costs or
reductions is retroactive, then the twelve-month period referred to above shall
be extended to include the period of retroactive effect thereof).

 

31

--------------------------------------------------------------------------------


 

(i)                                     If Purchaser shall exercise its rights
under Articles 3(g) or 3(h) hereof, then Seller shall have the right, within
ninety (90) days after Purchaser has delivered written notice to Seller that it
will exercise its rights under Articles 3(g) or 3(h) hereof (unless Purchaser
has at such time waived any claims pursuant to such Articles or such Articles no
longer apply) to terminate this Agreement and all Transactions hereunder by
payment in full to Purchaser of the then outstanding Repurchase Price of all
Purchased Assets, and, in connection with any such termination, notwithstanding
anything to the contrary contained herein or in any other Transaction Document,
there shall be no Exit Fee or prepayment fee or premium due.

 

ARTICLE 4
MARGIN MAINTENANCE

 

(a)                                 Upon the occurrence and continuation of a
Credit Event with respect to any Purchased Asset, Purchaser may, in its sole
discretion exercised in good-faith, re-determine the Market Value for such
Purchased Asset.  At any time that a Margin Deficit with respect to any
Purchased Asset exceeds an amount equal to the lesser of (i) $500,000 or
(ii) two percent (2%) of the Purchase Price of such Purchased Asset, Purchaser
may deliver written notice to Seller substantially in the form of Exhibit VIII
(a “Margin Call Notice”).

 

(b)                                 No later than 10:00 a.m. (New York City
time) on the second (2nd) Business Day following receipt of such Margin Call
Notice, Seller shall (at Seller’s election) utilize one of any combination of
the following, so that after giving effect to such payment or repurchase, no
Margin Deficit shall be outstanding: (A) make a payment in reduction of the
Purchase Prices of one or more Purchased Assets; or (B) repurchase one of more
Purchased Assets pursuant to Article 3(d). .

 

(c)                                  The failure or delay by Purchaser or
Seller, on any one or more occasions, to exercise its rights under this
Article 4 shall not (i) change or alter the terms and conditions of this
Agreement, (ii) limit or waive the right of Purchaser or Seller to exercise its
rights under this Agreement at a later date or (iii) in any way create
additional rights for any party hereto.

 

ARTICLE 5
PAYMENTS; COLLECTION ACCOUNT

 

(a)                                 All transfers of funds to be made by Seller
hereunder shall be made in Dollars, in immediately available funds, without
deduction, set-off or counterclaim.

 

(b)                                 All payments required to be made directly to
Purchaser shall be made in accordance with the wiring instructions set forth
below (or such other wire instructions provided by Purchaser to Seller in
writing), not later than 2:00 p.m. (New York City time), on the date on which
such payment shall become due (and each such payment made after such time shall
be deemed to have been made on the next succeeding Business Day).

 

Bank Name:

ABA Number:

Account Number:

Account Name:

Attention:

 

32

--------------------------------------------------------------------------------


 

Reference:

 

(c)                                  Concurrently with the execution and
delivery of this Agreement, Seller shall establish a segregated deposit account
(the “Collection Account”) in the name of Seller for the benefit of Purchaser at
Account Bank.  The Collection Account shall be subject to the Account Control
Agreement in favor of Purchaser.  All amounts required to be deposited to the
Collection Account shall be sent in accordance with the wiring instructions set
forth below.

 

Bank Name:

 

ABA Number:

Account Number:

Account Title:

 

(d)                                 On each Remittance Date, Seller shall pay to
Purchaser all accrued and unpaid Purchase Price Differential with respect to
such Remittance Date, to the extent not paid to Purchaser in accordance with
Article 5(g).

 

(e)                                  Seller shall cause all Income it receives
with respect to the Purchased Assets to be deposited directly into the
Collection Account. In furtherance of the foregoing, Seller shall cause Servicer
to remit to the Collection Account all Income received in respect of the
Purchased Assets in accordance with the Servicer Letter.  In addition, Seller
shall require any Servicer that is an Affiliate of Seller or Guarantor to
deposit any Income received by such Servicer into the Collection Account within
two (2) Business Days of its receipt of properly identified funds.  If a
Servicer, Mortgagor, Mezzanine Borrower, issuer of a Participation Interest or
any other Person, as applicable, forwards any Income with respect to a Purchased
Asset to Seller rather than directly to the Collection Account or the Servicer,
Seller shall (i) take commercially reasonable efforts to cause such Servicer,
Mortgagor, Mezzanine Borrower, issuer of a Participation Interest or Person, as
applicable, to forward any such future amounts directly to the Collection
Account or the Servicer, as applicable, and (ii) deposit in the Collection
Account any such amounts within two (2) Business Days of Seller’s receipt
thereof (provided that, if such Income is forwarded to Seller by a Servicer that
is an Affiliate of Seller or Guarantor, such two (2) Business Days period shall
run concurrently with the two (2) Business Days period given to such Servicer
pursuant to the preceding sentence).  Amounts in the Collection Account shall be
remitted by Account Bank in accordance with the applicable provisions of
Articles 5(f), (g), and (i).

 

(f)                                   Intentionally omitted.

 

(g)                                  So long as no Event of Default shall have
occurred and be continuing, Account Bank shall, on each Remittance Date (or,
with respect to Principal Payments received by Account Bank, within one
(1) Business Day after receipt), remit all amounts on deposit in the Collection
Account in the following amounts and order of priority:

 

(i)                                     first, to pay all fees and other amounts
then due and payable to Custodian pursuant to the Custodial Agreement and
Servicer pursuant to the Servicing Agreement then due and payable;

 

33

--------------------------------------------------------------------------------


 

(ii)                                  second, to Purchaser, an amount equal to
all accrued and unpaid Purchase Price Differential then due and payable;

 

(iii)                               third, to Purchaser, an amount equal to all
accrued and unpaid Non-Utilization Fee (if any) then due and payable;

 

(iv)                              fourth, to Purchaser, an amount equal to any
unpaid Margin Deficit;

 

(v)                                 fifth, to the extent any Principal Payment
is received for any Purchased Asset, to Purchaser to be applied in reduction of
the Purchase Price by an amount equal to the product of (x) the amount of such
Principal Payment multiplied by (y) the related Purchase Price Percentage for
such Purchased Asset;

 

(vi)                              sixth, to Purchaser, an amount equal to any
other amounts then due and payable to Purchaser under any Transaction Document;
and

 

(vii)                           seventh, the surplus, if any, to Seller.

 

(h)                                 Upon receipt of notice from Purchaser that
an Event of Default shall have occurred and is continuing, and so long as
Purchaser has not withdrawn such notice, Account Bank shall cease remitting
funds to, or at the direction of, Seller pursuant to Article 5(i) and shall
instead remit, on each Business Day beginning on the Business Day after receipt
of such notice from Purchaser, all amounts on deposit in the Collection Account
as of the prior Business Day to Purchaser for application to the Repurchase
Obligations in such order of priority as Purchaser shall determine in its sole
and absolute discretion

 

(i)                                     Intentionally omitted.

 

(j)                                    If the amounts applied by Purchaser as
provided in Articles 5(g) or (h) above are insufficient to pay all amounts due
and payable from Seller to Purchaser under this Agreement or any Transaction
Document on a Remittance Date, the Repurchase Date, upon the occurrence of an
Event of Default or otherwise, Seller shall nevertheless remain liable for and
shall pay to Purchaser when due all such amounts.

 

(k)                                 Withholding Taxes.

 

(i)                                     All payments made by Seller under the
Transaction Documents shall be made free and clear of and without deduction or
withholding for or on account of any Taxes unless the withholding or deduction
is required by applicable law. If Seller is required by applicable law (as
determined in the good faith discretion of Seller) to deduct or withhold any
Taxes from any such payment, Seller shall: (i) make such deduction or
withholding; (ii) pay the amount so deducted or withheld to the appropriate
Governmental Authority not later than the date when due; (iii) deliver to
Purchaser, as soon as practicable, original tax receipts or other evidence
reasonably satisfactory to Purchaser of the payment when due of the full amount
of such Taxes; and (iv) if such deduction or withholding is in respect of
Covered Taxes, then the sum payable by Seller shall be increased as necessary so
that after such deduction or withholding has been made (including such
deductions and withholdings applicable to additional sums payable under

 

34

--------------------------------------------------------------------------------


 

this Article 5(k)) Purchaser receives an amount equal to the sum it would have
received had no such deduction or withholding been made.

 

(ii)                                  In addition, Seller agrees to pay to the
relevant Governmental Authority in accordance with applicable law any current or
future recordation, stamp, documentary, intangible, filing or similar taxes or
any other property taxes, charges or similar levies (including mortgage
recording taxes, transfer taxes and similar fees) that arise from any payment
made under, from the execution, delivery, performance, enforcement or
registration of, from the receipt or perfection of a security interest under, or
otherwise with respect to, any Transaction Document, except any such Taxes that
are Other Connection Taxes imposed with respect to an assignment of the
Purchaser’s rights and obligations under this Agreement  (“Other Taxes”).

 

(iii)                               Without duplication of the obligation of
Seller to pay additional amounts on account of Covered Taxes pursuant to
Article 5(k)(i) and to pay Other Taxes pursuant to Article 5(k)(ii), Seller
agrees to indemnify Purchaser for the full amount of any and all Covered Taxes
and Other Taxes, and the full amount of any Covered Taxes imposed on amounts
payable under this Article 5(k)(iii), and any reasonable expenses arising
therefrom or with respect thereto,  (excluding any Taxes that are neither
Covered Taxes nor Other Taxes), whether or not such Covered Taxes or Other Taxes
were correctly or legally imposed or asserted by the relevant Government
Authority.  A certificate as to the amount of such payment or liability
delivered to Seller by Purchaser shall be conclusive absent manifest error.

 

(iv)                              Without prejudice to the survival of any other
agreement hereunder, the agreements and obligations of each party contained in
this Article 5(k) shall survive the termination of this Agreement. Nothing
contained in this Article 5(k) shall require Purchaser to make available any of
its tax returns or other information that it deems to be confidential or
proprietary.

 

(v)                                 If a Person acquires any of the rights and
obligations of Purchaser as an assignee under this Agreement, and such Person is
not a U.S. Person (a “Non-U.S. Person”), then such Non-U.S. Person shall, to the
extent it is legally entitled to do so, deliver to Seller on or before the date
when such Person becomes a party to this Agreement (and from time to time
thereafter upon the reasonable request of Seller), two duly completed and
executed copies of, as applicable, IRS Form W-8BEN, IRS Form W-8BEN-E or IRS
Form W-8ECI or any successor forms thereto designated as such by the IRS.  If
the Non-U.S. Person is eligible for and wishes to claim exemption from US
federal withholding tax under Section 881(c) of the Internal Revenue Code with
respect to payments of “portfolio interest,” then such Person shall deliver both
the Form W-8BEN or Form W-8BEN-E and a statement certifying that such Person is
not a bank, a “10 percent shareholder” or a “controlled foreign corporation”
within the meaning of Section 881(c)(3) of the Internal Revenue Code (a “U.S.
Tax Compliance Certificate”). If the Non-U.S. Person is not the beneficial
owner, then such Person shall deliver executed copies of IRS Form W-8IMY,
accompanied by IRS Form W-8ECI, IRS Form W-8BEN, IRS Form W-8BEN-E, a U.S. Tax
Compliance Certificate, IRS Form W-9, and/or other certification documents from
each beneficial owner, as applicable; provided that if such Person is a

 

35

--------------------------------------------------------------------------------


 

partnership and one or more direct or indirect partners of such Person are
claiming the portfolio interest exemption, such Person may provide a U.S. Tax
Compliance Certificate on behalf of each such direct and indirect partner. If a
payment made to a Non-U.S. Person under any Transaction Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Non-U.S. Person
were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Internal Revenue
Code, as applicable), such Non-U.S. Person shall deliver to the Seller at the
time or times prescribed by law and at such time or times reasonably requested
by the Seller such documentation prescribed by applicable law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such
additional documentation reasonably requested by the Seller as may be necessary
for the Seller to comply with its obligations under FATCA and to determine that
such Non-U.S. Person has complied with such Non-U.S. Person’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this Article 5(k)(v), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement. In addition, any
Non-U.S. Person shall, to the extent it is legally entitled to do so, deliver to
Seller (in such number of copies as shall be requested by Seller) on or prior to
the date on which such Non-U.S. Person becomes a party to this Agreement (and
from time to time thereafter upon the reasonable request of Seller), executed
copies of any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in U.S. federal withholding Tax, duly completed,
together with such supplementary documentation as may be prescribed by
applicable law to permit Seller to determine the withholding or deduction
required to be made.

 

(vi)                              Purchaser shall deliver to Seller on or prior
to the date upon which Purchaser becomes a party to this Agreement (and from
time to time thereafter upon the reasonable request of Seller) an executed copy
of IRS Form W-9 certifying that Purchaser is exempt from U.S. federal backup
withholding tax. If Seller is required by law or regulation to deduct or
withhold any Taxes from or in respect of any amount payable hereunder and
Purchaser is entitled to an exemption from or reduction of such Taxes, Purchaser
agrees that it will deliver to Seller and, if applicable, to the authority
imposing the Taxes, any properly completed and executed certificate or document
reasonably requested by Seller that would entitle Purchaser to an exemption
from, or reduction in the rate of, withholding or deduction of Taxes form
amounts payable hereunder by Seller to Purchaser. In addition, Purchaser, if
reasonably requested by Seller, shall deliver such other documentation
prescribed by applicable law or reasonably requested by Seller as will enable
Seller to determine whether or not Purchaser is subject to backup withholding or
information reporting requirements.

 

(vii)                           If any previously delivered form, statement or
other documentation described in paragraphs (v) or (vi) of this
Article 5(k) becomes inaccurate with respect to the Person that delivered it,
such Person shall promptly notify Seller of this fact.

 

(viii)                        If any party determines, in its sole discretion
exercised in good faith, that it has received a refund of any Taxes as to which
it has been indemnified pursuant to this Article 5(k) (including by the payment
of additional amounts pursuant to this Article 5(k)), it shall pay to the
indemnifying party an amount equal to such refund (but only to the

 

36

--------------------------------------------------------------------------------


 

extent of the indemnity payments made under this Article 5(k) with respect to
Taxes giving rise to such refund), net of all out-of-pocket expenses (including
Taxes) of such indemnified party and without interest (other than interest paid
by the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this
Article 5(k)(viii) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority.  Notwithstanding
anything to the contrary in this Article 5(k)(viii), in no event will the
indemnified party be required to pay any amounts to an indemnifying party
pursuant to this Article 5(k)(viii) the payment of which would place the
indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to the indemnification
and giving rise to such refund had not been deducted, withheld or otherwise
imposed and the indemnification payments or additional amounts with respect to
such Tax had never been paid. This paragraph shall not be construed to require
any indemnified party to make available its tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

 

(ix)                              If Purchaser requests compensation under this
Article 5(k), Seller may, at its option, within thirty (30) days after delivery
of such request, terminate this facility by payment in full to Purchaser of the
then outstanding Repurchase Price of all Purchased Assets and any other amounts
then otherwise due and payable under the facility (excluding any compensation
which is not already due and payable pursuant to this Agreement), and, in
connection with any such termination, notwithstanding anything to the contrary
contained herein or in any other Transaction Document, there shall be no Exit
Fee or prepayment fee or premium due.

 

ARTICLE 6
SECURITY INTEREST

 

(a)                                 Purchaser and Seller intend that the
Transactions hereunder be sales to Purchaser of the Purchased Assets and not
loans from Purchaser to Seller secured by the Purchased Assets (other than as
described in Article 21(g)).  However, in order to preserve Purchaser’s rights
under the Transaction Documents, in the event that a court or other forum
re-characterizes the Transactions hereunder as other than sales, and as security
for the performance by Seller of all of Seller’s obligations to Purchaser under
the Transaction Documents and the Transactions entered into hereunder, or in the
event that a transfer of a Purchased Asset is otherwise ineffective to effect an
outright transfer of such Purchased Asset to Purchaser, Seller hereby assigns,
pledges and grants a security interest in all of its right, title and interest
in, to and under the Collateral, whether now owned or hereafter acquired, now
existing or hereafter created and wherever located, subject to the terms and
conditions of this Agreement, to Purchaser to secure the payment of the
Repurchase Price on all Transactions to which Seller is a party and all other
amounts owing by Seller to Purchaser hereunder, including, without limitation,
amounts owing pursuant to Article 25, and under the other Transaction Documents
(collectively, the “Repurchase Obligations”).  Without limiting the generality
of the foregoing and for the avoidance of doubt, if any determination is made
that any Mezzanine Loan which is a Purchased Asset was not sold by Seller to
Purchaser pursuant to this Agreement, or that mezzanine loans do not qualify for
the safe harbor treatment

 

37

--------------------------------------------------------------------------------


 

provided by the Bankruptcy Code, then Seller hereby pledges, assigns and grants
to Purchaser as further security for Seller’s obligations to Purchaser
hereunder, a continuing first priority security interest in and Lien upon each
such Mezzanine Loan which constitutes a Purchased Asset hereunder, and Purchaser
shall have all the rights and remedies of a “secured party” under the Uniform
Commercial Code with respect thereto (such pledge, the “Related Credit
Enhancement”).  For purposes of this Agreement, “Collateral” shall mean:

 

(i)                                     the Collection Account and all monies
from time to time on deposit in the Collection Account and any and all
replacements, substitutions, distributions on, income relating to or proceeds of
any and all of the foregoing; and

 

(ii)                                  the Purchased Items.

 

(b)                                 Seller, as of the Closing Date, hereby
assigns, pledges and grants a security interest, subject to the terms and
conditions of this Agreement, in all of its right, title and interest in, to and
under the Collection Account and all monies from time to time on deposit in the
Collection Account and any and all replacements, substitutions, distributions
on, income relating to or proceeds of any and all of the foregoing, whether now
owned or hereafter acquired, now existing or hereafter created and wherever
located, to Purchaser to secure the Repurchase Obligations.

 

(c)                                  Purchaser’s security interest in the
Collateral and the Collection Account shall terminate only upon satisfaction of
the Repurchase Obligations.  Upon such satisfaction and upon request of Seller,
Purchaser shall, at Seller’s sole expense, deliver to Seller such UCC
termination statements and other release documents as may be commercially
reasonable and return (or approve the return by Custodian in accordance with the
Custodial Agreement, as applicable) the Purchased Assets, Purchased Asset
Documents and Purchased Asset Files to Seller and reconvey the Purchased Assets
to Seller and release its security interest in the Collateral and the Collection
Account, such release to be effective automatically without further action by
any party.  For purposes of the grant of the security interest pursuant to this
Article 6, this Agreement shall be deemed to constitute a security agreement
under the New York Uniform Commercial Code (the “UCC”).  Purchaser shall have
all of the rights and may exercise all of the remedies of a secured creditor
under the UCC and the other laws of the State of New York.  In furtherance of
the foregoing, (i) Purchaser, at Seller’s sole cost and expense, shall cause to
be filed in such locations as may be necessary to perfect and maintain
perfection and priority of the security interest granted hereby, UCC financing
statements and continuation statements (collectively, the “Filings”), and shall
forward copies of such Filings to Seller upon completion thereof, and (ii) 
Seller shall from time to time take such further actions as may be requested by
Purchaser in its sole discretion to maintain and continue the perfection and
priority of the security interest granted hereby (including marking its records
and files to evidence the interests granted to Purchaser hereunder). 
Notwithstanding the foregoing, the Repurchase Obligations shall be full recourse
to Seller.

 

(d)                                 Seller acknowledges that it has no rights to
service the Purchased Assets but only has rights granted to it pursuant to
Article 27.  Without limiting the generality of the foregoing and the grant of a
security interest pursuant to Article 6(a), and in the event that Seller is
deemed by a court, other forum or otherwise to retain any residual Servicing
Rights (notwithstanding that such Servicing Rights are Purchased Items
hereunder), and for the avoidance of doubt, Seller hereby acknowledges and
agrees that the Servicing Rights constitute Collateral hereunder for all
purposes.

 

38

--------------------------------------------------------------------------------


 

The foregoing provision is intended to constitute a security agreement or other
arrangement or other credit enhancement related to the Agreement and
Transactions hereunder as defined under Section 741(7)(xi) of the Bankruptcy
Code.

 

(e)                                  Seller agrees, to the extent permitted by
applicable law, that neither it nor anyone claiming through or under it will set
up, claim or seek to take advantage of any appraisement, valuation, stay,
extension or redemption law now or hereafter in force in any locality where any
Purchased Asset may be situated in order to prevent, hinder or delay the
enforcement or foreclosure of this Agreement, or the absolute sale of any of the
Purchased Assets, in each case in accordance with the terms of this Agreement,
or the final and absolute putting into possession thereof, immediately after
such sale, of the purchasers thereof, and Seller, for itself and all who may at
any time claim through or under it, hereby waives until the Repurchase
Obligations are paid in full, to the full extent that it may be lawful so to do,
the benefit of all such laws and any and all right to have any of the properties
or assets constituting the Purchased Assets marshaled upon any such sale, and
agrees that, upon the occurrence and during the continuance of an Event of
Default, Purchaser or any court having jurisdiction to foreclose the security
interests granted in this Agreement may, upon the occurrence and during the
continuance of an Event of Default, sell the Purchased Assets as an entirety or
in such parcels as Purchaser or such court may determine.

 

ARTICLE 7
TRANSFER AND CUSTODY

 

(a)                                 On the Purchase Date for each Transaction,
ownership of the related proposed Purchased Assets and other Purchased Items
shall be transferred to Purchaser or its designee (including the Custodian)
against the simultaneous transfer of the Purchase Price for such proposed
Purchased Asset to an account of Seller specified in the related Confirmation
and such proposed Purchased Asset shall become a Purchased Asset hereunder.

 

(b)                                 Seller shall deposit the Purchased Asset
Files representing the Purchased Assets, or direct that such Purchased Asset
Files be deposited directly with the Custodian in accordance with the Custodial
Agreement.  The Purchased Asset Files shall be maintained in accordance with the
Custodial Agreement.  If a Purchased Asset File is not delivered to Purchaser or
its designee (including the Custodian), such Purchased Asset File shall be held
in trust by Seller or its designee for the benefit of Purchaser as the owner
thereof.  Seller or its designee shall maintain a copy of the Purchased Asset
File and the originals of the Purchased Asset File not delivered to Purchaser or
its designee (including the Custodian).  The possession of the Purchased Asset
File by Seller or its designee is at the will of Purchaser for the sole purpose
of servicing the related Purchased Asset, and such retention and possession by
Seller or its designee is in a custodial capacity only.  The books and records
(including, without limitation, any computer records or tapes) of Seller or its
designee shall be marked appropriately to reflect clearly the sale of the
related Purchased Asset to Purchaser.  Seller or its designee (including the
Custodian) shall release its custody of the Purchased Asset File only in
accordance with a written request acknowledged in writing by Purchaser and
otherwise in accordance with the Custodial Agreement.

 

(c)                                  From time to time, Seller shall forward to
the Custodian, with copy to Purchaser, additional original documents or
additional documents evidencing any assumption, modification, consolidation or
extension of a Purchased Asset approved (if and to the extent required) in

 

39

--------------------------------------------------------------------------------


 

accordance with the terms of this Agreement, and upon receipt of any such other
documents (which shall be clearly marked as to which Purchased Asset File such
documents relate) Custodian will be required to hold such other documents in the
related Purchased Asset File in accordance with the Custodial Agreement.

 

ARTICLE 8
SALE, TRANSFER, HYPOTHECATION OR PLEDGE OF PURCHASED ASSETS

 

(a)                                 Title to each Purchased Assets shall pass to
Purchaser on the related Purchase Date, and Purchaser shall have free and
unrestricted use of all Purchased Assets, subject, however, to the terms of this
Agreement.  Nothing in this Agreement or any other Transaction Document shall
preclude Purchaser from engaging in repurchase transactions with the Purchased
Assets or otherwise selling, transferring, pledging, repledging, hypothecating
or rehypothecating the Purchased Assets, all on terms that Purchaser may
determine in its sole discretion, but no such transaction shall (i) relieve
Purchaser of its obligations to transfer the same Purchased Assets to Seller
pursuant to Article 3.

 

(b)                                 Nothing contained in this Agreement or any
other Transaction Document shall obligate Purchaser to segregate any Purchased
Assets delivered to Purchaser by Seller.  Except to the extent expressly set
forth in this Agreement or any other Transaction Document, no Purchased Asset
shall remain in the custody of Seller or any Affiliate of Seller.

 

ARTICLE 9
REPRESENTATIONS AND WARRANTIES

 

Seller represents and warrants to Purchaser as of the Closing Date, each
Purchase Date, the date of any Future Funding Advance Draw and the date of any
Margin Excess Transaction as follows:

 

(a)                                 Organization, Etc.  Seller (i) is duly
organized, validly existing and in good standing under the laws and regulations
of the State of Delaware, (ii) is duly licensed, qualified, and in good standing
in every state where such licensing or qualification is necessary for the
transaction of its business, (iii) has the limited liability company power to
own and hold the assets it purports to own and hold, and to carry on its
business as now being conducted and proposed to be conducted and (iv) has the
limited liability company power to execute, deliver, and perform its obligations
under the Transaction Documents.

 

(b)                                 Authorization, Acting as Principal,
Approvals, Compliance.  Seller represents that (i) it is duly authorized to
execute and deliver the Transaction Documents to which it is a party, to enter
into Transactions as contemplated hereunder and to perform its obligations under
the Transaction Documents, and has taken all necessary action to authorize such
execution, delivery and performance, (ii) it will engage in Transactions as
principal, (iii) each person signing any Transaction Document on its behalf is
duly authorized to do so on its behalf, (iv) it has obtained all authorizations
of any Governmental Authority required in connection with the Transaction
Documents and the Transactions hereunder and such authorizations are in full
force and effect, and (v) the execution, delivery and performance of the
Transaction Documents and the Transactions hereunder will not violate (1) any
Requirement of Law applicable to it, (2) its

 

40

--------------------------------------------------------------------------------


 

organizational documents or (3) any agreement by which it is bound or by which
any of its assets are affected.

 

(c)                                  Consents.  No consent, approval or other
action of, or filing by Seller with, any Governmental Authority or any other
Person is required to authorize, or is otherwise required in connection with,
the execution, delivery and performance of any of the Transaction Documents
(other than consents, approvals and filings that have been obtained or made, as
applicable).

 

(d)                                 Licenses and Permits.  Seller is duly
licensed, qualified and in good standing in every jurisdiction where such
licensing, qualification or standing is necessary, except where failure to do so
could not be reasonably likely to result in a Material Adverse Effect, and has
all licenses, permits and other consents that are necessary, for the transaction
of Seller’s business, including the acquisition, origination (if applicable),
ownership or sale of any Purchased Asset or other Purchased Item.

 

(e)                                  Due Execution; Enforceability.  The
Transaction Documents to which it is a party have been or will be duly executed
and delivered by Seller, for good and valuable consideration.  Once executed by
each applicable counterparty, the Transaction Documents constitute the legal,
valid and binding obligations of Seller, enforceable against Seller in
accordance with their respective terms subject to bankruptcy, insolvency, and
other limitations on creditors’ rights generally and to general principles of
equity.

 

(f)                                   Ability to Perform.  Seller does not
believe, nor does it have any reason or cause to believe, that it cannot perform
each and every covenant applicable to it and contained in the Transaction
Documents to which it is a party.

 

(g)                                  Non-Contravention.  Neither the execution
and delivery of the Transaction Documents, nor consummation by Seller of the
transactions contemplated by the Transaction Documents (or any of them), nor
compliance by Seller with the terms, conditions and provisions of the
Transaction Documents (or any of them) will conflict with or result in a breach
of any of the terms, conditions or provisions of (i) the organizational
documents of Seller, (ii) any contractual obligation to which Seller is now a
party or the rights under which have been assigned to Seller or the obligations
under which have been assumed by Seller or to which the assets of Seller is
subject or constitute a default thereunder, or result thereunder in the creation
or imposition of any lien upon any of the assets of Seller, other than pursuant
to the Transaction Documents, (iii) any judgment or order, writ, injunction,
decree or demand of any court applicable to Seller, or (iv) any applicable
Requirement of Law.

 

(h)                                 Litigation; Requirements of Law.  As of the
date hereof, and except as disclosed in writing to Purchaser prior to the
Purchase Date, date of any Future Funding Advance Draw or the date of any Margin
Excess Transaction hereunder, there is no action, suit, proceeding,
investigation or arbitration pending or, to Seller’s Knowledge, threatened
against Seller or any of its Affiliates or assets that (i) is in an amount
greater than the Seller Threshold with respect to Seller or the Guarantor
Threshold with respect to Guarantor or (ii) if adversely determined would be
reasonably expected to result in any Material Adverse Effect.  Seller is in
compliance in all material respects with all Requirements of Law.  Neither
Seller nor any of its Affiliates is in default in any material respect with
respect to any judgment, order, writ, injunction, or decree of any arbitrator or

 

41

--------------------------------------------------------------------------------


 

Governmental Authority that may result in a Material Adverse Effect or could
reasonably be expected to constitute a Default or an Event of Default or that
would adversely affect the legality, validity or enforceability of any
Transaction Document.

 

(i)                                     Judgments.  Except as disclosed in
writing to Purchaser, there are no judgments against Seller in the amount of the
Seller Threshold, or against Guarantor in the aggregate in an amount greater
than the Guarantor Threshold that, in each case, are unsatisfied of record or
docketed in any court located in the United States of America.

 

(j)                                    No Bankruptcies.  No Act of Insolvency
has ever occurred with respect to any Seller Party.

 

(k)                                 Intentionally Omitted.

 

(l)                                     No Broker.  Seller has not dealt with
any broker, investment banker, agent, or other Person (other than Purchaser or
an Affiliate of Purchaser) who may be entitled to any commission or compensation
in connection with the sale of Purchased Assets pursuant to any of the
Transaction Documents.

 

(m)                             No Default.  No Event of Default or to Seller’s
Knowledge, except as disclosed in writing by Seller to and approved by Purchaser
prior to the Purchase Date, the date of any Future Funding Advance Draw or the
date of any Margin Excess Transaction for any Purchased Asset, no Default has
occurred and is continuing under or with respect to the Transaction Documents.

 

(n)                                 No Decline in Market Value.  To Seller’s
Knowledge, there are no facts or circumstances that are reasonably likely to
cause or have caused the Market Value of any Purchased Asset to decline in any
material respect from the Market Value set forth in the Confirmation therefor as
of the Purchase Date (and as such Market Value may have been reduced by
Purchaser after the Purchase Date), except as disclosed in writing by Seller to
prior to the Purchase Date, the date of any Future Funding Advance Draw or the
date of any Margin Excess Transaction for any Purchased Asset.

 

(o)                                 No Material Adverse Effect.  Seller has no
knowledge of any actual or prospective development, event or other fact that
could reasonably be expected to have a Material Adverse Effect except as
disclosed in writing by Seller prior to the Purchase Date for any Purchased
Asset.

 

(p)                                 Intentionally Omitted.

 

(q)                                 Authorized Representatives.  The duly
authorized representatives of Seller are listed on and true signatures of such
authorized representatives are set forth on Exhibit IV hereto, or such other
most recent list of authorized representatives substantially in the form of
Exhibit IV hereto as Seller may from time to time deliver to Purchaser.

 

(r)                                    Chief Executive Office; Jurisdiction of
Organization; Location of Books and Records.  Each Seller Party’s chief
executive office is located at the address for notices specified for such Seller
Party on Exhibit I, unless such Seller Party has provided a new chief executive
office address to Purchaser in writing.  Seller’s jurisdiction of organization
is the State of

 

42

--------------------------------------------------------------------------------


 

Delaware.  The location where Seller keeps its books and records, including all
computer tapes and records relating to the Collateral, is its chief executive
office.

 

(s)                                   Representations and Warranties Regarding
the Purchased Assets.  Each of the representations and warranties made in
respect of the Purchased Assets pursuant to Exhibit X are true, complete and
correct except as disclosed in writing by Seller prior to the Purchase Date, the
date of any Future Funding Advance Draw or the date of any Margin Excess
Transaction for any Purchased Asset.

 

(t)                                    Good Title to Purchased Assets. 
Immediately prior to the purchase of any Purchased Assets by Purchaser from
Seller, (i) such Purchased Assets are free and clear of any lien, encumbrance or
impediment to transfer (including any “adverse claim” as defined in
Article 8-102(a)(1) of the UCC), (ii) such Purchased Assets are not subject to
any right of set-off, any prior sale, transfer, assignment or participation
(other than a transfer or chain of transfers from Affiliates of Seller to Seller
on or prior to the Purchase Date), or any agreement by Seller to assign, convey,
transfer or participate such Purchased Assets, in each case, in whole or in
part, (iii) Seller is the sole record and beneficial owner of and has good and
marketable title to such Purchased Assets and (iv)  Seller has the right to sell
and transfer such Purchased Assets to Purchaser.  Upon the purchase of any
Purchased Assets by Purchaser from Seller, Purchaser shall be the sole owner of
such Purchased Assets free of any adverse claim existing as of the Purchase
Date, subject to the terms and conditions of the Purchased Asset Documents and
Seller’s rights under this Agreement.

 

(u)                                 No Encumbrances.  There are (i) no
outstanding rights, options, warrants or agreements on the part of Seller for a
purchase, sale or issuance, in connection with any Purchased Asset or other
Purchased Item, (ii) no agreements on the part of Seller to issue, sell or
distribute any Purchased Asset or other Purchased Item and (iii) no obligations
on the part of Seller (contingent or otherwise) to purchase, redeem or otherwise
acquire any securities or interest therein, in each case, except as contemplated
by the Transaction Documents.

 

(v)                                 Security Interest in Collateral.  Upon
execution and delivery of the Account Control Agreement, Purchaser shall have a
legal, valid, enforceable and fully perfected first priority security interest
in all right, title and interest of Seller in the Collection Account and all
funds credited thereto.  In the event any related Transaction is recharacterized
as a secured financing of the Purchased Assets, the provisions of this Agreement
are effective to create in favor of Purchaser a valid “security interest” (as
defined in Section 1-201(b)(35) of the UCC) in all rights, title and interest of
Seller in, to and under the Collateral, and:

 

(i)                                     with respect to the portion of the
Collateral constituting an “instrument” (as defined in Section 9-102(a)(47) of
the UCC), upon possession of such Collateral constituting an “instrument” by the
Custodian in accordance with the Custodial Agreement or by a bailee pursuant to
a Bailee Agreement, Purchaser shall have a valid, perfected first priority
security interest in such Collateral constituting an “instrument”; and

 

(ii)                                  upon filing the UCC Financing Statements
in the applicable UCC Filing Jurisdiction, Purchaser shall have a valid,
perfected first priority security interest in the

 

43

--------------------------------------------------------------------------------


 

Collateral to the extent that a security interest in the Collateral can be
perfected under the UCC by the filing of financing statements.

 

(w)                               Delivery of Purchased Asset File.  With
respect to each Purchased Asset, the Mortgage Note, the Mortgage, the Assignment
of Mortgage, any applicable Mezzanine Note and Mezzanine Loan Documents, and any
other document required to be delivered under this Agreement and the Custodial
Agreement for such Purchased Asset has been delivered to the Purchaser or the
Custodian on its behalf (or shall be delivered in accordance with the time
periods set forth herein).

 

(x)                                 Covered Fund.  Seller has been structured so
as not to constitute, and is not, a “covered fund” for purposes of Section 619
of the Dodd-Frank Wall Street Reform and Consumer Protection Act (the “Volcker
Rule”), and is relying upon an exception or exemption from the registration
requirements of the Investment Company Act set forth in Section 3(c)(5)(C) of
the Investment Company Act.

 

(y)                                 Federal Regulations.   Seller is not
required to register as an “investment company,” or a company “controlled by an
investment company,” within the meaning of the Investment Company Act of 1940,
as amended.  Seller is not a “holding company,” or a “subsidiary company of a
holding company,” or an “affiliate” of either a “holding company” or a
“subsidiary company of a holding company,” as such terms are defined in the
Public Utility Holding Company Act of 2005, as amended.

 

(z)                                  Taxes.  Seller has filed or caused to be
filed all required U.S. federal income and other material tax returns or
extensions thereto that, to Seller’s Knowledge, would be delinquent if they had
not been filed on or before the date hereof (taking into account any extensions)
and has paid all U.S. federal and other material Taxes imposed on it or any of
its property and shown to be due and payable on or before the date hereof on
such returns or on any assessments made against it or any of its property (in
each case taking into account any extensions) except for any such Taxes as are
being appropriately contested in good faith by appropriate proceedings and with
respect to which adequate reserves have been provided in accordance with GAAP;
to Seller’s Knowledge, no Tax liens have been filed against any of Seller’s
assets, except for such Tax liens as are being appropriately contested in good
faith by appropriate proceedings and with respect to which adequate reserves
have been provided in accordance with GAAP, and, to Seller’s Knowledge, no
material claims are being asserted with respect to any such Taxes.

 

(aa)                          ERISA.  Seller does not have any Plans or any
ERISA Affiliates and makes no contributions to any Plans or any Multiemployer
Plans.

 

(bb)                          Solvency; No Fraudulent Transfer.  Seller has
adequate capital for the normal obligations foreseeable in a business of its
size and character and in light of its contemplated business operations.  Seller
is generally able to pay, and is paying, its debts as they come due. Neither the
Transaction Documents nor any Transaction thereunder are entered into in
contemplation of insolvency or with intent to hinder, delay or defraud any
creditors of Seller.  As of each Purchase Date, Seller is not insolvent within
the meaning of 11 U.S.C. Section 101(32) or any successor provision thereof and
the transfer and sale of the related Purchased Assets on such Purchase Date
pursuant hereto and the obligation to repurchase such Purchased Assets (i) will
not

 

44

--------------------------------------------------------------------------------


 

cause the liabilities of Seller to exceed the assets of Seller, (ii) will not
result in Seller having unreasonably small capital, and (iii) will not result in
debts that would be beyond Seller’s ability to pay as the same mature.  Seller
received reasonably equivalent value in exchange for each transfer and sale of
the Purchased Assets subject hereto to Purchaser.  No Act of Insolvency has
occurred with respect to Seller.  Seller has only entered into agreements on
terms that would be considered arm’s length and otherwise on terms consistent
with other similar agreements with other similarly situated entities.

 

(cc)                            Use of Proceeds; Margin Regulations.  All
proceeds of each Transaction shall be used by Seller for purposes permitted
under Seller’s governing documents, provided that no part of the proceeds of any
Transaction shall be used by Seller to purchase or carry any margin stock or to
extend credit to others for the purpose of purchasing or carrying any margin
stock.  Neither the entering into of any Transaction nor the use of any proceeds
thereof shall violate, or be inconsistent with, any provision of Regulation T, U
or X of the Board of Governors of the Federal Reserve System.

 

(dd)                          Full and Accurate Disclosure.  All information,
reports, statements, exhibits, schedules and certificates (i) furnished in
writing by or on behalf of any Seller Party in connection with the negotiation,
preparation or delivery of the Transaction Documents, or after the date hereof
pursuant to the terms of any Transaction Document or (ii) included in any
Transaction Document, when taken as a whole, do not and will not, contain any
untrue statement of a material fact or omit to state a material fact necessary
to make the statements contained therein not misleading in light of the
circumstances under which they were made, or (in the case of projections) is or
will be based on reasonable estimates, on the date as of which such information
is stated or certified.

 

(ee)                            Financial Information; Business Condition.  All
financial data concerning the Purchased Assets and the other Purchased Items
prepared by or on behalf of any Person other than any Seller Party, Pine River
Entity or any Affiliate thereof is, to Seller’s Knowledge, true, complete and
correct in all material respects on the date of the delivery thereof to
Purchaser.  All financial data concerning the Purchased Assets and the other
Purchased Items prepared by or on behalf of any Seller Party, Pine River Entity
or any Affiliate thereof, is true, complete and correct in all material respects
on the date of the delivery thereof to Purchaser.  All financial data concerning
the Seller Parties that has been delivered by or on behalf of any of the Seller
Parties, Pine River Entity or any Affiliate thereof to Purchaser is true,
complete and correct in all material respects and has been prepared fairly in
accordance with, to the extent applicable, GAAP.  Since the delivery of such
data, except as otherwise disclosed in writing to Purchaser, there has been no
change in the business condition (financial or otherwise) or the results of
operations (or prospects) of any Seller Party or in the results of operations of
any Seller Party, or the Purchased Assets, which change could result in a
Material Adverse Effect.

 

(ff)                              Intentionally Omitted.

 

(gg)                            No Reliance.  Seller has made its own
independent decisions to enter into the Transaction Documents and each
Transaction and as to whether such Transaction is appropriate and proper for it
based upon its own judgment and upon advice from such advisors (including
without limitation, legal counsel and accountants) as it has deemed necessary. 
Seller is not relying

 

45

--------------------------------------------------------------------------------


 

upon any advice from Purchaser as to any aspect of the Transactions, including
without limitation, the legal, accounting or tax treatment of the Transactions.

 

(hh)                          Economic Sanctions, Patriot Act and Foreign
Corrupt Practices Act.   The Seller Parties are in compliance, in all material
respects, with (i) the U. S. laws related to economic sanctions administered by
the U.S. Department of Treasury, including its Office of Foreign Assets Control,
or the U.S. Department of State (the “Economic Sanctions”), including the
Trading with the Enemy Act, as amended, and each of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) and any other applicable enabling legislation or
executive order relating thereto, and (ii) the Uniting and Strengthening America
by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism (the
“Patriot Act”).  No part of the proceeds of any Transaction will be used,
directly or indirectly (i) for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended, or
(ii) to fund or finance any activities or business of or with any individual or
entity or in any country or territory that, at the time of such funding or
financing, is subject to country-wide or territory-wide Economic Sanctions
(including, as of the date hereof, Cuba, Iran, North Korea, Sudan and Syria) or
of or with any individual or entity that, at the time of such funding or
financing, is subject to Economic Sanctions.

 

(ii)                                  Prohibited Persons.  No Seller Party is a
Prohibited Person, or is located, organized or resident in a country or
territory that is subject to country-wide or territory-wide Economic Sanctions
(including, as of the date hereof, Cuba, Iran, North Korea, Sudan and Syria).

 

(jj)                                Insider.  Seller is not an “executive
officer,” “director,” or “person who directly or indirectly or acting through or
in concert with one or more persons owns, controls, or has the power to vote
more than 10% of any class of voting securities” (as those terms are defined in
12 U.S.C. § 375(b) or in regulations promulgated pursuant thereto) of Purchaser,
of a bank holding company of which Purchaser is a Subsidiary, or of any
Subsidiary of a bank holding company of which Purchaser is a Subsidiary, of any
bank at which Purchaser maintains a correspondent account or of any lender which
maintains a correspondent account with Purchaser.

 

(kk)                          Anti-Money Laundering Laws.  Seller has complied
in all material respects with all applicable anti-money laundering laws and
regulations (collectively, the “Anti-Money Laundering Laws”) in connection with
the origination of each Purchased Asset.

 

(ll)                                  Notice Address; Jurisdiction of
Organization.  Seller’s address for notices is as specified on Exhibit I hereto,
unless Seller has provided a new address to Purchaser in writing.  Seller’s
jurisdiction of organization is the State of Delaware. The location where Seller
keeps its books and records, including all computer tapes and records relating
to the Collateral, is its notice address, unless Seller has provided a different
address to Purchaser in writing within thirty (30) days following any change of
address.

 

(mm)                  Ownership.  Seller is and shall remain at all times a
wholly-owned direct or indirect Subsidiary of the Guarantor.

 

46

--------------------------------------------------------------------------------


 

(nn)                          Tax Status.  For U.S. federal income tax purposes,
Seller is a disregarded entity.

 

(oo)                          No Real Property.  Seller has not at any time
since its formation held title to any real property.

 

ARTICLE 10
NEGATIVE COVENANTS OF SELLER

 

On and as of the date hereof and at all times while this Agreement or any
Transaction hereunder is in effect, Seller shall not, without the prior written
consent of Purchaser:

 

(a)                                 take any action that would directly or
indirectly impair or adversely affect Purchaser’s title to the Purchased Assets;

 

(b)                                 transfer, assign, convey, grant, bargain,
sell, set over, deliver or otherwise dispose of, or pledge or hypothecate,
directly or indirectly, any interest in any Purchased Assets to any Person other
than Purchaser, or engage in repurchase transactions or similar transactions
with respect to any Purchased Assets with any Person other than Purchaser;

 

(c)                                  create, incur, assume or suffer to exist
any Lien, encumbrance or security interest in or on any of the Purchased Assets
or the other Collateral, whether now owned or hereafter acquired, other than the
Liens and security interest granted by Seller pursuant to the Transaction
Documents;

 

(d)                                 incur or permit to exist any Indebtedness if
the same would cause Seller to violate the covenants contained in Article 12;

 

(e)                                  subject to Article 27, permit (through the
giving of consent, waiver, failure to object or otherwise) any Mortgaged
Property, any Capital Stock in any Mortgagor securing any Mezzanine Loan, 
Mortgagor or Mezzanine Borrower, in each case, relating to any Purchased Asset,
to create, incur, assume or suffer to exist any Liens or Indebtedness, including
without limitation, junior mortgage debt or mezzanine debt (in each case,
excluding Permitted Encumbrances against the related Mortgaged Property and
except to the extent that any such Liens or Indebtedness are otherwise created,
incurred, assumed or permitted in accordance with the Purchased Asset
Documents);

 

(f)                                   consent or assent to any Significant
Modification relating to any Purchased Asset other than in accordance with
Article 27 and the Servicing Agreement or Servicer Letter (as applicable);

 

(g)                                  permit the organizational documents or
organizational structure of Seller to be amended in any material respect without
the prior written consent of Purchaser, which consent shall not be unreasonably
withheld, conditioned or delayed;

 

(h)                                 enter into any transaction of merger or
consolidation or amalgamation, or liquidate, wind up or dissolve itself (or
suffer any liquidation, winding up or dissolution), sell all or substantially
all of its assets;

 

47

--------------------------------------------------------------------------------


 

(i)                                     suffer a Change of Control of Seller;

 

(j)                                    after the occurrence and during the
continuance of an Event of Default, make any distribution, payment on account
of, or set apart assets for, a sinking or other analogous fund for the purchase,
redemption, defeasance, retirement or other acquisition of any Capital Stock of
Seller, whether now or hereafter outstanding, or make any other distribution in
respect thereof, either directly or indirectly, whether in cash or property or
in obligations of Seller;

 

(k)                                 acquire or maintain any right or interest in
any Purchased Asset or Mortgaged Property relating to any Purchased Asset that
is senior to or pari passu with the rights and interests of Purchaser therein
under the Transaction Documents;

 

(l)                                     use any part of the proceeds of any
Transaction hereunder for any purpose which violates, or would be inconsistent
with, the provisions of Regulation T, U or X of the Board of Governors of the
Federal Reserve System;

 

(m)                             directly, or through a Subsidiary, acquire or
hold title to any real property; or

 

(n)                                 make any election or otherwise take any
action that would cause Seller to be treated as an association taxable as a
corporation for U.S. federal income tax purposes.

 

ARTICLE 11
AFFIRMATIVE COVENANTS OF SELLER

 

On and as of the date hereof and at all times while this Agreement or any
Transaction hereunder is in effect, Seller covenants that:

 

(a)                                 Seller Notices.

 

(i)                                     Material Adverse Effect.  Seller shall
promptly notify Purchaser of any Material Adverse Effect of which Seller has
Knowledge; provided, however, that nothing in this Article 11 shall relieve
Seller of its obligations under this Agreement.

 

(ii)                                  Default or Event of Default.  Seller shall
notify Purchaser of the occurrence of any Default or Event of Default with
respect to Seller as soon as possible but in no event later than two
(2) Business Days after obtaining Knowledge of such event.

 

(iii)                               Purchased Asset Defaults.  Seller shall
promptly, and in any event not later than two (2) Business Days following
receipt thereof, deliver to Purchaser any notice of the occurrence of any
Purchased Asset Event of Default.

 

(iv)                              Other Defaults, Litigation and Judgments.

 

(A)                               Seller shall promptly, and in any event not
later than two (2) Business Days, after obtaining Knowledge thereof, notify
Purchaser of (x) any event of default (beyond applicable notice and grace
periods) on the part of  Seller under any Indebtedness or other material
contractual obligations; and (y) the commencement or written threat of, or
judgment in, any action, suit, proceeding,

 

48

--------------------------------------------------------------------------------


 

investigation or arbitration before any Governmental Authority involving Seller
or any of its respective assets.

 

(B)                               Seller shall promptly, and in any event not
later than two (2) Business Days after obtaining Knowledge thereof, notify
Purchaser of (1) to the extent such default or event of default could reasonably
be expected to constitute an Event of Default hereunder, any default or event of
default (or similar event) on the part of Guarantor under any Indebtedness over
the Guarantor Threshold; and (2) the commencement or written threat of, or
judgment in, any action, suit, proceeding, investigation or arbitration before
any Governmental Authority involving Guarantor or any of its assets, which is
likely (in Seller’s reasonable judgment) to be adversely determined and, if so,
could reasonably be expected to have a Material Adverse Effect as reasonably
determined by Seller.

 

(v)                                 Mandatory Early Repurchase Event.  Seller
shall promptly, and in any event not later than one (1) Business Day after
obtaining Knowledge thereof, notify Purchaser of any Mandatory Early Repurchase
Event that has occurred, which notice to Purchaser shall state the details of
such Mandatory Early Repurchase Event including the related Purchased Assets for
which such Mandatory Early Repurchase Event has occurred and whether such
Mandatory Early Repurchase Event is continuing.

 

(vi)                              Decline in Market Value.  Seller shall notify
Purchaser of any events, facts or circumstances that, in Seller’s good faith
determination, have caused or are reasonably likely to cause the Market Value of
any Purchased Asset to decline in any material respect from the Market Value set
forth in the Confirmation therefor as of the Purchase Date, promptly, and in any
event not later than two (2) Business Days, after obtaining Knowledge thereof.

 

(vii)                           Corporate Change.  Seller shall advise Purchaser
in writing of the opening of any new chief executive office, or the closing of
any such office, of any Seller Party and of any change in any Seller Party’s
name or the places where the books and records pertaining to the Purchased Asset
are held not less than fifteen (15) Business Days prior to taking any such
action.

 

(viii)                        Anti-Terrorism; Anti-Bribery and Anti-Money
Laundering Laws.  Seller shall promptly (and in any event within two
(2) Business Days after obtaining Knowledge thereof) notify Purchaser of any
violation of the representation and warranty contained in Article 9(hh)
(Economic Sanctions, Patriot Act and Foreign Corrupt Practices Act),
Article 9(ii) (Prohibited Persons) or Article 9(kk) (Anti-Money Laundering
Laws).

 

(b)                                 Reporting.

 

(i)                                     Purchased Asset Information.  Seller
shall provide, or shall cause to be provided, to Purchaser (A) no later than the
fifteenth (15th) day of each month, any and all property level financial
information (including, without limitation, operating and financial statements)
with respect to the Purchased Assets that was received during the preceding
calendar month and is in the possession of Seller or an Affiliate, including,
without

 

49

--------------------------------------------------------------------------------


 

limitation, rent rolls, income statements and STR reports; and (B) promptly upon
request, such other information with respect to the Purchased Assets that may be
reasonably requested by Purchaser from time to time and to the extent in
Seller’s possession or reasonably obtainable by Seller.

 

(ii)                                  Monthly Servicing Report.  With respect to
the Purchased Assets and related Mortgaged Properties, no later than the
fifteenth (15th) day of each calendar month, Seller shall provide, or shall
cause to be provided, to Purchaser a monthly operations/servicing report
covering collections, delinquencies, losses, recoveries, and cash flows, in form
reasonably acceptable to Purchaser.

 

(iii)                               Quarterly Purchased Asset Reports.  With
respect to the Purchased Assets and related Mortgaged Properties, as frequently
as provided, but in no event later than within seventy (70) days after the last
day of any calendar quarter in any fiscal year, Seller shall provide, or shall
cause to be provided, to Purchaser an asset management report prepared by Seller
or Guarantor (to the extent of information in the possession of Seller or an
Affiliate), in form reasonably acceptable to Purchaser.

 

(iv)                              Covenant Compliance Certificate. 
Simultaneously with the delivery of financial statements for each fiscal quarter
in any fiscal year, Seller shall deliver to Purchaser an officer’s certificate
substantially in the form of Exhibit VI attached hereto.

 

(v)                                 Quarterly Financial Reports.  Seller shall
provide, or shall cause to be provided, to Purchaser within forty-five (45) days
after the end of the first three quarterly fiscal periods of each fiscal year of
Guarantor, the unaudited consolidated balance sheets of Guarantor, as at the end
of such period and the related unaudited, consolidated statements of income and
member equity of Guarantor for such period (without footnotes) and the portion
of the fiscal year through the end of such period, accompanied by an officer’s
certificate of Guarantor, which certificate shall state that said consolidated
financial statements fairly present the financial condition of Guarantor, in
accordance with GAAP, consistently applied, as at the end of, and for, such
period (subject to normal year-end audit adjustments) and Seller shall provide,
or cause to be provided, to Purchaser within such time period the separately
prepared financial statements or Seller, if any.

 

(vi)                              Annual Financial Reports.  Seller shall
provide, or shall cause to be provided, to Purchaser within ninety (90) days
after the end of each fiscal year of the Guarantor, the audited consolidated
balance sheets of Guarantor, as at the end of such fiscal year and the related
audited, consolidated statements of income, member equity and cash flows of
Guarantor for such fiscal year, accompanied by an opinion thereon of independent
certified public accountants of recognized national standing, which opinion
shall not be qualified as to scope of audit or going concern and shall state
that said consolidated financial statements fairly present the consolidated
financial condition and results of operations of Guarantor in accordance with
GAAP, as at the end of, and for, such period (subject to normal year-end audit
adjustments) and Seller shall provide, or cause to be provided, to Purchaser
within such time period the separately prepared financial statements or Seller,
if any.

 

50

--------------------------------------------------------------------------------


 

(vii)                           Other Information.  Seller shall provide, or
shall cause to be provided, to Purchaser such other information regarding the
financial condition, operations or business of Seller, any Mortgagor or any
Mezzanine Borrower or underlying guarantor with respect to a Purchased Asset as
Purchaser may reasonably request and to the extent same is in Seller’s
possession or reasonably obtainable by Seller, including without limitation,
such documents as Purchaser may reasonably request evidencing the truthfulness
of the representations set forth in Article 9.

 

(c)                                  Additional Rights.  If Seller shall at any
time become entitled to receive or shall receive any rights, whether in addition
to, in substitution of, as a conversion of, or in exchange for a Purchased
Asset, or otherwise in respect thereof, Seller shall accept the same as
Purchaser’s agent, hold the same in trust for Purchaser and deliver the same
forthwith to Purchaser (or the Custodian, as appropriate) in the exact form
received, duly endorsed by Seller to Purchaser, if required, together with an
undated power covering such rights duly executed in blank to be held by
Purchaser hereunder as additional collateral security for the Transactions.  If
any sums of money or property so paid or distributed in respect of the Purchased
Assets shall be received by Seller, Seller shall, until such money or property
is paid or delivered to Purchaser, hold such money or property in trust for
Purchaser, segregated from other funds of Seller, as additional collateral
security for the Transactions.  If any amount payable under or in connection
with any of the Collateral shall be or become evidenced by any promissory note,
other instrument or certificated security, such note, instrument or certificated
security shall be promptly delivered to Purchaser, duly endorsed in a manner
satisfactory to Purchaser, to be itself held as Collateral pursuant to the
Transaction Documents.

 

(d)                                 Defense of Purchaser’s Security Interest;
Further Assurances.  At any time from time to time, at the sole expense of
Seller, Seller shall (i) defend the right, title and interest of Purchaser in
and to the Purchased Assets and other Collateral against, and take such other
action as is necessary to remove, the Liens, security interests, claims and
demands of all Persons, (ii) at Purchaser’s reasonable request, take all action
Purchaser reasonably deems necessary or desirable to ensure that Purchaser will
have a first priority security interest in the Purchased Assets and other
Collateral subject to any of the Transactions in the event such Transactions are
recharacterized as secured financings and (iii) at Purchaser’s reasonable
request, promptly and duly execute and deliver such further instruments,
documents and information and take such further actions as Purchaser may deem
reasonably necessary or desirable to (1) obtain or preserve the security
interest granted hereunder, (2) ensure that such security interest remains fully
perfected at all times and remains at all times first in priority as against all
other creditors of Seller (whether or not existing as of the date hereof or in
the future), (3) obtain or preserve the rights and powers herein granted
(including, among other things, filing such UCC financing statements as
Purchaser may request) or (4) ensure compliance with the Patriot Act or any
other Requirements of Law in all material respects.

 

(e)                                  Preservation of Existence; Compliance with
Law.  Seller shall, and shall cause Guarantor to, at all times (i) comply with
all material contractual obligations, (ii) comply in all material respects with
all applicable laws, ordinances, rules, regulations and orders (including,
without limitation, environmental laws) of any Governmental Authority or any
other federal, state, municipal or other public authority having jurisdiction
over it or its assets and (iii) maintain and preserve its legal existence and
all of its material rights, privileges, licenses and franchises

 

51

--------------------------------------------------------------------------------


 

necessary for the operation of its business (including, without limitation, with
respect to Seller, all lending licenses held by it and its status as a
“qualified transferee” (however denominated) under all documents which govern
the Purchased Assets).

 

(f)                                   Operations.  Seller shall continue to
engage in business of the same general type as now conducted by it or otherwise
as approved by Purchaser prior to the date hereof.  Seller shall maintain
records with respect to the Collateral and the conduct and operation of its
business with no less a degree of prudence than if the Collateral were held by
Seller for its own account and shall furnish Purchaser, upon reasonable request
by Purchaser or its designated representative, with reasonable information
obtainable by Seller with respect to the Collateral and the conduct and
operation of its business.

 

(g)                                  Books and Record.  Seller shall at all
times keep proper books and records in which full, true and correct entries
shall be made of its transactions fairly in accordance with GAAP, and set aside
on its books from its earnings for each fiscal year all such proper reserves in
accordance with GAAP.

 

(h)                                 Compliance with Transaction Documents. 
Seller shall observe, perform and satisfy all the terms, provisions and
covenants required to be observed, performed or satisfied by it, and shall pay
when due all costs, fees and expenses required to be paid by it, under the
Transaction Documents.  Seller shall cause the Guarantor to at all times comply
with the terms and conditions of the Guaranty, including without limitation, any
financial covenants contained therein.  Seller shall be solely responsible for
the fees and expenses of Custodian, Account Bank, and Servicer.

 

(i)                                     Taxes and Other Charges.  Seller shall
timely file all material income, franchise and other tax returns required to be
filed by it and shall timely (a) pay all material taxes, levies, assessments and
other charges that are imposed on it, on its income or profits, on any of its
property or on the Collateral and (b) discharge all liens that are imposed on
any of its property or on the Collateral, in each case prior to the date on
which penalties attach thereto, except for any such tax, levy, assessment, other
charge or lien which is being contested in good faith and by proper proceedings
and against which adequate reserves are being maintained in accordance with
GAAP.

 

(j)                                    ERISA.  Seller shall not violate the
representations and warranties contained in Article 9(xx).

 

(k)                                 Ownership.  Seller is and shall remain at
all times a wholly-owned direct or indirect Subsidiary of the Guarantor.

 

(l)                                     Economic Sanctions, Patriot Act and
Foreign Corrupt Practices Act.  Seller shall not violate the representations and
warranties contained in Article 9(hh) (Economic Sanctions, Patriot Act and
Foreign Corrupt Practices Act), Article 9(ii) (Prohibited Persons) or
Article 9(kk) (Anti-Money Laundering Laws).

 

(m)                             Future Advances.  To the extent any future
advance is required to be made pursuant to the Purchased Asset Documents with
respect to any Purchased Asset, Seller shall be required to fund such future
advance in accordance with such Purchased Asset Documents, regardless of whether
Purchaser agrees to fund an increase in the Purchase Price or the conditions for
increasing the Purchase Price under this Agreement have been satisfied with
regard to such future advance.

 

52

--------------------------------------------------------------------------------


 

Any Purchased Asset with respect to which there is any litigation or other
proceeding alleging a failure to fund any future advance as and when required
(collectively, a “Future Advance Failure”) shall cease being an Eligible Asset
and shall be repurchased by Seller within two (2) Business Days after Seller
receives written notice of the commencement of such litigation or proceeding.

 

ARTICLE 12
SINGLE PURPOSE ENTITY

 

On and as of the date hereof and at all times while this Agreement or any
Transaction hereunder is in effect and Seller covenants that:

 

(a)                                 Seller shall own no assets, and shall not
engage in any business, other than the Purchased Assets, proposed Purchased
Assets and Purchased Assets reacquired by Seller from Purchaser, and other
assets incidental to the origination, acquisition, ownership, financing and
disposition of the Purchased Assets;

 

(b)                                 Seller shall not make any loans or advances
to any Affiliate or third party and shall not acquire obligations or securities
of its Affiliates other than those obligations related to Purchased Assets or
securities consisting of Purchased Assets;

 

(c)                                  Seller shall pay its debts and liabilities
(including, as applicable, shared personnel and overhead expenses) only from its
own assets;

 

(d)                                 Seller shall comply with the provisions of
its organizational documents;

 

(e)                                  Seller shall do all things necessary to
observe its organizational formalities and to preserve its existence;

 

(f)                                   Seller shall maintain all of its books,
records, financial statements and bank accounts separate from those of its
Affiliates (except that such financial statements may be consolidated to the
extent consolidation is permitted or required under GAAP or as a matter of
Requirements of Law;

 

(g)                                  Seller shall be, and at all times shall
hold itself out to the public as, a legal entity separate and distinct from any
other entity (including any Affiliate) (other than for tax purposes), shall
correct any known misunderstanding regarding its status as a separate entity,
shall conduct business in its own name, and shall not identify itself or any of
its Affiliates as a division of the other;

 

(h)                                 Seller shall maintain adequate capital for
the normal obligations reasonably foreseeable in a business of its size and
character and in light of its contemplated business operations and shall remain
solvent; provided that the foregoing shall not require any member, partner or
shareholder of Seller to make additional capital contributions to Seller;

 

(i)                                     Seller shall not commingle its funds or
other assets with those of any Affiliate or any other Person and shall maintain
its properties and assets in such a manner that it would not be costly or
difficult to identify, segregate or ascertain its properties and assets from
those of others;

 

53

--------------------------------------------------------------------------------


 

(j)                                    Seller shall maintain its properties,
assets and accounts separate from those of any Affiliate or any other Person;

 

(k)                                 Seller shall not hold itself out to be
responsible for the debts or obligations of any other Person;

 

(l)                                     Seller shall not, without the prior
written consent of its Independent Member, take any action that will result in
an Act of Insolvency;

 

(m)                             Seller shall, at all times, have at least one
(1) Independent Member;

 

(n)                                 Seller’s organizational documents shall
provide (i) that Purchaser be given at least two (2) Business Days prior notice
of the removal and/or replacement of any Independent Member, together with the
name and contact information of the replacement Independent Member and evidence
of the replacement’s satisfaction of the definition of Independent Member and
(ii) that any Independent Member of Seller shall not have any fiduciary duty to
anyone including the holders of the equity interest in Seller and any Affiliates
of Seller except Seller and the creditors of Seller with respect to taking of,
or otherwise voting on, any Act of Insolvency; provided that the foregoing shall
not eliminate the implied contractual covenant of good faith and fair dealing;

 

(o)                                 Seller shall not enter into any transaction
with an Affiliate of Seller except on commercially reasonable terms similar to
those available to unaffiliated parties in an arm’s length transaction;

 

(p)                                 Seller shall maintain a sufficient number of
employees in light of contemplated business operations; provided, however, that
Seller shall not be required to maintain any employees;

 

(q)                                 Intentionally omitted;

 

(r)                                    Seller shall not pledge its assets to
secure the obligations of any other Person;

 

(s)                                   Seller shall not form, acquire or hold any
Subsidiary or own any equity interest in any other entity; and

 

(t)                                    Seller shall not create, incur, assume or
suffer to exist any Indebtedness, Lien, encumbrance or security interest in or
on any of its property, assets, revenue, the Purchased Assets, the other
Collateral, whether now owned or hereafter acquired, other than (i) obligations
under the Transaction Documents, (ii) obligations under the documents evidencing
the Purchased Assets, and (iii) unsecured trade payables, in an aggregate amount
not to exceed the Seller Threshold at any one time outstanding, incurred in the
ordinary course of acquiring, owning, financing and disposing of the Purchased
Assets; provided, however, that any such trade payables incurred by Seller shall
be paid within sixty (60) days of the date incurred.

 

54

--------------------------------------------------------------------------------


 

ARTICLE 13
EVENTS OF DEFAULT; REMEDIES; SET-OFF

 

(a)                                 Events of Default.  Each of the following
events shall constitute an “Event of Default” under this Agreement:

 

(i)                                     Failure to Repurchase or Repay.  Seller
shall fail to repurchase Purchased Assets upon the applicable Repurchase Date or
shall fail to repay the Purchase Price with respect to any Purchased Asset when
and as required pursuant to the Transaction Documents.

 

(ii)                                  Failure to Pay Purchase Price
Differential.  Purchaser shall fail to receive on or before any Remittance Date
the accrued and unpaid Purchase Price Differential when due.

 

(iii)                               Failure to Cure Margin Deficit.  Seller
shall fail to cure any Margin Deficit in accordance with Article 4 when due.

 

(iv)                              Failure to Remit Principal Payment.  Seller
fails to remit (or cause to be remitted) to Purchaser any Principal Payment
received with respect to a Purchased Asset for application to the payment of the
Repurchase Price for such Purchased Asset in accordance with Article 5(e).

 

(v)                                 Failure to Pay Fees. Purchaser shall fail to
receive (A) any Exit Fee, as and when due, provided that if Seller requests that
Purchaser notify Seller of the amount of the Exit Fee due and payable hereunder
together with Seller’s notice of early repurchase pursuant to
Article 3(d)(i) hereof and Purchaser fails to provide such Exit Fee amount on or
prior to the Early Repurchase Date, such Exit Fee shall be due and payable
within one (1) Business Day after Seller’s receipt of notice from Purchaser of
the Exit Fee due, or (B) any other fee hereunder, within three (3) Business Days
after Seller’s receipt of written notice from Purchaser that the same is due.

 

(vi)                              Other Failure to Pay.  Seller shall fail to
make any payment not otherwise enumerated that is owing to Purchaser under the
Transaction Documents that has become due, whether by acceleration or otherwise,
within five (5) Business Days after receipt of demand therefor from Purchaser.

 

(vii)                           Act of Insolvency.   An Act of Insolvency occurs
with respect to Seller or Guarantor.

 

(viii)                        Admission of Inability to Pay.  Seller or
Guarantor shall admit in writing to any Person its inability to, or its
intention not to, perform any of its respective obligations under any
Transaction Document.

 

(ix)                              Transaction Documents.  Any Transaction
Document shall for whatever reason be terminated (other than by Purchaser
without cause) or cease to be in full force and effect, or shall not be
enforceable in accordance with its terms, or any Seller Party or Affiliate of a
Seller Party shall contest in writing the validity or enforceability of any
Transaction Document or the validity, perfection or priority of any Lien granted
thereunder, or any Seller Party or Affiliate of a Seller Party shall seek to
disaffirm, terminate or reduce its obligations under any Transaction Document.

 

55

--------------------------------------------------------------------------------


 

(x)                                 Cross-Default.

 

(A)                               Seller shall be in default (beyond any
applicable notice and cure periods) under any of its Indebtedness which default
involves the failure to pay a due and payable obligation of at least the Seller
Threshold, and Seller fails to repurchase all Purchased Assets within one
(1) Business Day thereafter.

 

(B)                               Guarantor shall be in default (beyond any
applicable notice and cure periods) under any of its Indebtedness which default
involves the failure to pay a due and payable obligation of at least the
Guarantor Threshold and Seller fails to repurchase all Purchased Assets within
one (1) Business Day thereafter.

 

(C)                               Guarantor shall be in a material non-payment
default (beyond any applicable notice and cure periods) under any of its
Indebtedness which default results in the acceleration of the maturity of
obligations by any other party to or beneficiary with respect to such
Indebtedness with an asserted damage claim in excess of the Guarantor Threshold
and Seller fails to repurchase all Purchased Assets within one (1) Business Day
thereafter.

 

(xi)                              Judgment.  A final non appealable judgment by
any competent court in the United States of America for the payment of money
shall have been (A) rendered against any Seller in an amount greater than the
Seller Threshold or (B) rendered against Guarantor in an amount greater than the
Guarantor Threshold, and in each case, such judgment remains undischarged or
unpaid, unless the execution of such judgment is stayed by posting of cash, bond
or other collateral acceptable to Purchaser in the amount of such judgment
within thirty (30) days after the entry thereof.

 

(xii)                           ERISA.  Seller shall violate the representations
and warranties contained in Article 9(aa) (ERISA).

 

(xiii)                        Ownership; Security Interest.  If (i) any
Transaction is recharacterized as a secured financing, rather than a “securities
contract”, as that term is defined in Section 741 of Title 11 of the United
States Code, or (ii) if the Transaction Documents with respect to any
Transaction shall for any reason cease to create and maintain a valid first
priority security interest in favor of Purchaser in any of the Collateral.

 

(xiv)                       Government or Regulatory Action.   Any Governmental
Authority, or agency, any person, agency or entity acting at the direction of
any Governmental Authority or any regulatory or self-regulatory authority shall
(1) have taken any action to displace the management of Seller in any material
respect or curtail its authority in any material respect in the conduct of the
business of Seller and such action has not been dismissed or stayed within
thirty (30) days or (2) have taken any action to remove, limit, restrict,
suspend or terminate the rights, privileges, or operations of Seller or
Guarantor.

 

(xv)                          Conveyance of Assets.  Any conveyance, transfer or
disposal of all or substantially all assets of Guarantor to any Person.

 

56

--------------------------------------------------------------------------------


 

(xvi)                       Change of Control.  A Change of Control shall occur
without the prior written consent of Purchaser.

 

(xvii)                    Representations.  Any representation, warranty or
certification made by any Seller Party or any Servicer that is an Affiliate of
any Seller Party to Purchaser under this Agreement or any Transaction Document
(other than any representation contained in Article 9(s)) shall have been
incorrect or untrue when made or repeated or deemed to have been made or
repeated in any material respect and, to the extent that such incorrect or
untrue representation is capable of being cured by Seller, such breach is not
cured by Seller within five (5) Business Days after the earlier of receipt of
written notice thereof from Purchaser or Seller’s Knowledge of such incorrect or
untrue representation.

 

(xviii)                 Guarantor Breach.  The breach by Guarantor of the
covenants made by it in Article V(j) (Limitation on Distributions) or
Article V(l) (Financial Covenants) of the Guaranty.

 

(xix)                       Merger; Consolidation.  A merger or consolidation of
Seller or Guarantor shall occur and either Guarantor and/or an Affiliate of
Guarantor is not the direct or indirect controlling surviving entity.

 

(xx)                          Sale of Assets.  The sale or transfer of all or
substantially all assets of Seller or Guarantor to any person or entity other
than an Affiliate of Seller or Guarantor other than sales of assets of Seller in
accordance with the Transaction Documents.

 

(xxi)                       Other Covenant Default.  If Seller, or any Servicer
that is an Affiliate of Seller, shall breach or fail to perform any of the
terms, covenants or obligations under this Agreement or any other Transaction
Document, other than as specifically otherwise referred to in this definition of
“Event of Default”, and if such breach or failure is susceptible to cure, such
breach or failure is not remedied within ten (10) Business Days after the
earlier of (A) delivery of notice thereof to Seller by Purchaser or
(B) Knowledge on the part of Seller of such breach; provided, however, that if
such breach is not reasonably susceptible of cure within such ten (10) Business
Day period, then, provided that Seller commences within such ten (10) Business
Day period and diligently pursues a cure, such ten (10) Business Day period
shall be extended as reasonably necessary to complete the cure thereof for a
period not to exceed thirty (30) days.

 

(b)                                 Remedies.  Seller hereby appoints Purchaser
as attorney-in-fact of Seller for the purpose of taking any action and executing
or endorsing any instruments that Purchaser may deem necessary or advisable to
accomplish the purposes of this Agreement, which appointment as attorney-in-fact
is irrevocable and coupled with an interest.  If an Event of Default shall occur
and be continuing with respect to Seller, the following rights and remedies
shall be available to Purchaser:

 

(i)                                     At the option of Purchaser, the
Repurchase Date for each Transaction hereunder shall, if it has not already
occurred, immediately occur (such date, the “Accelerated Repurchase Date”).

 

57

--------------------------------------------------------------------------------


 

(ii)                                  If Purchaser exercises or is deemed to
have exercised the option referred to in Article 13(b)(i):

 

(A)                               Seller’s obligations hereunder to repurchase
all Purchased Assets shall become immediately due and payable on and as of the
Accelerated Repurchase Date and Purchaser may immediately terminate all
Transactions pursuant to the Transaction Documents, in each case, without notice
to Seller;

 

(B)                               to the extent permitted by applicable law, the
Repurchase Price with respect to each Transaction (determined as of the
Accelerated Repurchase Date) shall be increased by the aggregate amount obtained
by daily application of, on a 360 day per year basis for the actual number of
days during the period from and including the Accelerated Repurchase Date to,
but excluding, the date of payment of the Repurchase Price (as so increased),
(x) the Pricing Rate for such Transaction multiplied by (y) the Repurchase Price
for such Transaction (decreased by (I) any amounts actually remitted to
Purchaser by the Account Bank or Seller pursuant to this Agreement and applied
to such Repurchase Price, and (II) any amounts applied to the Repurchase Price
pursuant to Article 13(b)(ii)(D));

 

(C)                               the Custodian shall, upon the request of
Purchaser, deliver to Purchaser all instruments, certificates and other
documents then held by the Custodian relating to the Purchased Assets; and

 

(D)                               Purchaser may in accordance with Requirements
of Law (1) immediately  after the Accelerated Repurchase Date, sell any and all
of the Purchased Assets in its sole discretion, and/or (2) in its sole and
absolute discretion elect, in lieu of selling all or a portion of such Purchased
Assets, to give Seller credit for such Purchased Assets in an amount equal to
the fair market value of such Purchased Assets, as determined by Purchaser in
its sole discretion, against the aggregate unpaid Repurchase Price for such
Purchased Assets and any other amounts owing by Seller under the Transaction
Documents.  The proceeds of any disposition of Purchased Assets effected
pursuant to sub-clause (1) above shall be applied by Purchaser in the order and
manner set forth in Article 5(i).

 

(iii)                               The parties acknowledge and agree that
(A) the Purchased Assets subject to any Transaction hereunder are not
instruments traded in a recognized market, (B) in the absence of a generally
recognized source for prices or bid or offer quotations for any Purchased Asset,
the Purchaser may establish the source therefor in its sole and absolute
discretion and (C) all prices, bids and offers shall be determined together with
accrued Income (except to the extent contrary to market practice with respect to
the relevant Purchased Assets).  The parties recognize that it may not be
possible to purchase or sell all of the Purchased Assets on a particular
Business Day, or in a transaction with the same purchaser, or in the same manner
because the market for such Purchased Assets may not be liquid.  In view of the
nature of the Purchased Assets, the parties agree that liquidation of a
Transaction or the Purchased Assets does not require a public purchase or sale
and that a good faith private purchase or sale shall be deemed to have been made
in a commercially reasonable manner.  Accordingly, Purchaser may elect, in its
sole and

 

58

--------------------------------------------------------------------------------


 

absolute discretion, the time and manner of liquidating any Purchased Assets,
and nothing contained herein shall (A) obligate Purchaser to liquidate any
Purchased Assets on the occurrence and during the continuance of an Event of
Default or to liquidate all of the Purchased Assets in the same manner or on the
same Business Day or (B) constitute a waiver of any right or remedy of
Purchaser.

 

(iv)                              Seller shall be liable to Purchaser and its
Affiliates and shall indemnify Purchaser and its Affiliates for the amount
(including in connection with the enforcement of this Agreement) of all losses,
reasonable out-of-pocket costs and expenses, including reasonable legal fees and
expenses, actually incurred by Purchaser in connection with or as a consequence
of an Event of Default.

 

(v)                                 Purchaser shall have, in addition to its
rights and remedies under the Transaction Documents, all of the rights and
remedies provided by applicable federal, state, foreign (where relevant), and
local laws (including, without limitation, if the Transactions are
recharacterized as secured financings, the rights and remedies of a secured
party under the UCC, to the extent that the UCC is applicable, and the right to
offset any mutual debt and claim), in equity, and under any other agreement
between Purchaser and Seller.  Without limiting the generality of the foregoing,
Purchaser shall be entitled to set off the proceeds of the liquidation of the
Purchased Assets against all of Seller’s obligations to Purchaser under this
Agreement, without prejudice to Purchaser’s right to recover any deficiency.

 

(vi)                              Purchaser may exercise any or all of the
remedies available to Purchaser immediately upon the occurrence of an Event of
Default and at any time during the continuance thereof.  All rights and remedies
arising under the Transaction Documents, as amended from time to time, are
cumulative and not exclusive of any other rights or remedies that Purchaser may
have.

 

(vii)                           Purchaser may enforce its rights and remedies
hereunder without prior judicial process or hearing, and Seller hereby expressly
waives any defenses Seller might otherwise have to require Purchaser to enforce
its rights by judicial process.  Seller also waives, to the extent permitted by
law, any defense Seller might otherwise have arising from the use of nonjudicial
process, disposition of any or all of the Purchased Assets, or from any other
election of remedies.  Seller recognizes that nonjudicial remedies are
consistent with the usages of the trade, are responsive to commercial necessity
and are the result of a bargain at arm’s length.

 

(c)                                  Set-off.  In addition to any rights now or
hereafter granted under applicable law or otherwise, and not by way of
limitation of any such rights, Seller hereby grants to Purchaser and its
Affiliates a right of set-off, without notice to Seller, any sum or obligation
(whether or not arising under this Agreement, whether matured or unmatured,
whether or not contingent and irrespective of the currency, place of payment or
booking office of the sum or obligation) owed by Seller to Purchaser or any
Affiliate of Purchaser against (i) any sum or obligation (whether or not arising
under this Agreement, whether matured or unmatured, whether or not contingent
and irrespective of the currency, place of payment or booking office of the sum
or obligation) owed by Purchaser or its Affiliates to Seller and (ii) any and
all deposits (general or specified), monies,

 

59

--------------------------------------------------------------------------------


 

credits, securities, collateral or other property of Seller and the proceeds
therefrom, now or hereafter held or received for the account of Seller (whether
for safekeeping, custody, pledge, transmission, collection, or otherwise) by
Purchaser or its Affiliates or any entity under the control of Purchaser or its
Affiliates and its respective successors and assigns (including, without
limitation, branches and agencies of Purchaser, wherever located).

 

Purchaser and its Affiliates are hereby authorized at any time and from time to
time upon the occurrence and during the continuance of an Event of Default,
without notice to Seller, to set-off, appropriate, apply and enforce such right
of set-off against any and all items hereinabove referred to against any amounts
owing to Purchaser or its Affiliates by Seller under the Transaction Documents,
irrespective of whether Purchaser or its Affiliates shall have made any demand
hereunder and although such amounts, or any of them, shall be contingent or
unmatured and regardless of any other collateral securing such amounts.  If a
sum or obligation is unascertained, Purchaser may in good faith estimate that
obligation and set-off in respect of the estimate, subject to the relevant party
accounting to the other when the obligation is ascertained.  Nothing in this
Article 13(c) shall be effective to create a charge or other security interest.
This Article 13(c) shall be without prejudice and in addition to any right of
set-off, combination of accounts, lien or other rights to which any party is at
any time otherwise entitled (whether by operation of law, contract or
otherwise).

 

ANY AND ALL RIGHTS TO REQUIRE PURCHASER OR ITS AFFILIATES TO EXERCISE THEIR
RIGHTS OR REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL OR PURCHASED ITEMS THAT
SECURE THE AMOUNTS OWING TO PURCHASER OR ITS AFFILIATES BY SELLER UNDER THE
TRANSACTION DOCUMENTS, PRIOR TO EXERCISING THEIR RIGHT OF SET-OFF WITH RESPECT
TO SUCH MONIES, SECURITIES, COLLATERAL, DEPOSITS, CREDITS OR OTHER PROPERTY OF
SELLER, ARE HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED BY SELLER.

 

ARTICLE 14
SINGLE AGREEMENT

 

Purchaser and Seller acknowledge that, and have entered hereinto and will enter
into each Transaction hereunder in consideration of and in reliance upon the
fact that, all Transactions hereunder (as well as the grant of the security
interest in Article 6 hereof) constitute a single business and contractual
relationship and have been made in consideration of each other.  Accordingly,
each of Purchaser and Seller agrees (i) to perform all of its obligations in
respect of each Transaction hereunder, and that a default in the performance of
any such obligations shall constitute a default by it in respect of all
Transactions hereunder, (ii) that each of them shall be entitled to set-off
claims and apply property held by them in respect of any Transaction against
obligations owing to them in respect of any other Transactions hereunder and
(iii) that payments, deliveries and other transfers made by either of them in
respect of any Transaction shall be deemed to have been made in consideration of
payments, deliveries and other transfers in respect of any other Transactions
hereunder, and the obligations to make any such payments, deliveries and other
transfers may be applied against each other and netted.

 

60

--------------------------------------------------------------------------------


 

ARTICLE 15
RECORDING OF COMMUNICATIONS

 

PURCHASER AND SELLER SHALL HAVE THE RIGHT (BUT NOT THE OBLIGATION) FROM TIME TO
TIME TO MAKE OR CAUSE TO BE MADE TAPE RECORDINGS OF COMMUNICATIONS BETWEEN ITS
EMPLOYEES, IF ANY, AND THOSE OF THE OTHER PARTY WITH RESPECT TO TRANSACTIONS;
PROVIDED, HOWEVER, THAT SUCH RIGHT TO RECORD COMMUNICATIONS SHALL BE LIMITED TO
COMMUNICATIONS OF EMPLOYEES TAKING PLACE ON THE TRADING FLOOR OF THE APPLICABLE
PARTY.  PURCHASER AND SELLER HEREBY CONSENT TO THE ADMISSIBILITY OF SUCH TAPE
RECORDINGS IN ANY COURT, ARBITRATION, OR OTHER PROCEEDINGS, AND AGREES THAT A
DULY AUTHENTICATED TRANSCRIPT OF SUCH A TAPE RECORDING SHALL BE DEEMED TO BE A
WRITING CONCLUSIVELY EVIDENCING THE PARTIES’ AGREEMENT.

 

ARTICLE 16
NOTICES AND OTHER COMMUNICATIONS

 

Unless otherwise provided in this Agreement, all notices, consents, approvals
and requests required or permitted hereunder shall be given in writing and shall
be effective for all purposes if sent by (a) hand delivery, with proof of
delivery, (b) certified or registered United States mail, postage prepaid,
(c) expedited prepaid delivery service, either commercial or United States
Postal Service, with proof of delivery, (d) by telecopier (with answerback
acknowledged) provided that such telecopied notice must also be delivered by one
of the means set forth in (a), (b) or (c) above, or (e) by electronic mail
provided that such electronic mail notice must also be delivered by one of the
means set forth in (a), (b) or (c) above, to the address and person specified in
Exhibit I hereto or to such other address and person as shall be designated from
time to time by any party hereto in a written notice to the other parties hereto
in the manner provided for in this Article 16.  A notice shall be deemed to have
been given: (v) in the case of hand delivery, at the time of delivery, (w) in
the case of registered or certified mail, when delivered or the first attempted
delivery on a Business Day, (x) in the case of expedited prepaid delivery, upon
the first attempted delivery on a Business Day, (y) in the case of telecopier,
upon receipt of answerback confirmation, provided that such telecopied notice
was also delivered as required in this Article 16 or (z) in the case of
electronic mail, upon receipt of a verbal or electronic communication confirming
receipt thereof, provided that such electronic mail notice was also delivered as
required in this Article 16.  A party receiving a notice that does not comply
with the technical requirements for notice under this Article 16 may elect to
waive any deficiencies and treat the notice as having been properly given.

 

ARTICLE 17
ENTIRE AGREEMENT; SEVERABILITY

 

This Agreement shall supersede any existing agreements between the parties
containing general terms and conditions for repurchase transactions.  Each
provision and agreement herein shall be treated as separate and independent from
any other provision or agreement herein and shall be enforceable notwithstanding
the unenforceability of any such other provision or agreement.

 

61

--------------------------------------------------------------------------------


 

ARTICLE 18
NON-ASSIGNABILITY

 

(a)                                 No Seller Party may assign any of its rights
or obligations under this Agreement or the other Transaction Documents without
the prior written consent of Purchaser (which may be granted or withheld in
Purchaser’s sole and absolute discretion) and any attempt by any Seller Party to
assign any of its rights or obligations under this Agreement or any other
Transaction Document without the prior written consent of Purchaser shall be
null and void.

 

(b)                                 Purchaser may, upon prior written notice to
Seller (so long as no Event of Default has occurred and is continuing) but
without consent of Seller, at any time and from time to time, assign or
participate some or all of its rights and obligations under the Transaction
Documents and/or under any Transaction (subject to Article 8(a)) to any Person
and, in connection therewith, may bifurcate or allocate (i.e.
senior/subordinate) amounts due to Purchaser; provided, that, so long as no
Event of Default has occurred and is continuing, (i) such Person shall be a
Qualified Transferee, (ii) Purchaser shall act as exclusive agent for all
assignees or participants with respect to any such assignment or participation
in any dealings with Seller (subject to the immediately succeeding sentence)
with regard to this Agreement and the Transactions and (iii) Seller’s
obligations hereunder are not increased and its rights hereunder are not
impaired without Seller’s written consent.  In connection with any sale,
assignment or transfer by Purchaser hereunder, other than a sale, assignment,
transfer or participation of one hundred percent (100%) of its rights and
obligations under the Transaction Documents, provided that no Event of Default
has occurred and is continuing, Purchaser shall continue to control
decision-making with respect to the Purchased Assets, determining whether to
purchase any Eligible Asset in a Transaction and determining the Market Value of
the Purchased Assets.  Seller agrees to cooperate with Purchaser in connection
with any such assignment, transfer or sale of participating interest and to
enter into such restatements of, and amendments, supplements and other
modifications to, the Transaction Documents to which it is a party in order to
give effect to such assignment, transfer or sale of participating interest.

 

(c)                                  Subject to the foregoing, the Transaction
Documents and any Transactions shall be binding upon and shall inure to the
benefit of the parties and their respective successors and assigns. Nothing in
the Transaction Documents, express or implied, shall give to any Person, other
than the parties to the Transaction Documents and their respective successors,
any benefit or any legal or equitable right, power, remedy or claim under the
Transaction Documents.

 

(d)                                 Seller shall maintain a record of ownership
(the “Register”) identifying the name and address of each assignee hereunder and
the amount of each such assignee’s interest in the Purchased Assets, which
Register is intended to be maintained in accordance with Section 5f.103-1(c) of
the Treasury Regulations.  Transfers made pursuant to Article 18(b) shall be
recorded upon such Register.  Such Register shall be available for inspection by
Purchaser at any reasonable time and from time to time upon reasonable prior
notice.  The entries in the Register shall be conclusive absent manifest error,
and Seller and Purchaser shall treat each person whose name is recorded in the
Register pursuant to the terms hereof as a Purchaser hereunder for all purposes
of this Agreement.

 

62

--------------------------------------------------------------------------------


 

(e)                                  If Purchaser sells a participation with
respect to its rights under this Agreement or under any other Transaction
Document with respect to the Purchased Assets, Purchaser shall, acting for this
purposes as an agent of the Seller, maintain a record of ownership (the
“Participant Register”) identifying the name and address of each participant and
the amount of each such participant’s interest in the Purchased Assets, provided
that the Purchaser and any such other participant shall not have any obligation
to disclose all or any portion of the Participation Register (including the
identity of any participant or any information related to a participant’s
interest in any Transaction Document) to any Person except to the extent
necessary to establish that such interests are in registered form under
Section 5f.103-1(c) of the Treasury Regulations.  The entries in the Participant
Register shall be conclusive absent manifest error and Purchaser shall treat
each Person whose name is recorded in the Participant Register as the owners of
such participation for all purposes of this Agreement notwithstanding any notice
to the contrary.

 

(f)                                   Purchaser shall cause each assignee,
participant or other transferee of Purchaser to provide to Seller a properly
completed and duly executed IRS form W-9, W-8BEN, W-8BEN-E, W-8ECI, W-8IMY, U.S.
Tax Compliance Certificate and/or, as appropriate, other applicable forms as
described by the IRS or other certifications reasonably requested by Seller for
purposes of compliance with applicable withholding provisions pursuant to the
Internal Revenue Code and underlying Treasury Regulations.  Purchaser and each
assignee, participant or transferee hereby agrees to notify Seller of any change
in circumstance that causes a form, certificate or document provided by it to
Seller to no longer be true and to provide updated forms upon the obsolescence
of any previously delivered form or promptly notify the Seller in writing of its
legal inability to do so. Seller shall have no obligation to pay any additional
amounts hereunder that may result from the tax status of any assignee,
participant or transferee differing from the tax status of Purchaser.

 

ARTICLE 19
GOVERNING LAW

 

THIS AGREEMENT (AND ANY CLAIM OR CONTROVERSY HEREUNDER) SHALL BE CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, AND THE OBLIGATIONS, RIGHTS,
AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH
SUCH LAWS WITHOUT REGARD TO THE CONFLICT OF LAWS DOCTRINE APPLIED IN SUCH STATE
(OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE
STATE OF NEW YORK).

 

ARTICLE 20
NO WAIVERS, ETC.

 

No express or implied waiver of any Event of Default by either party shall
constitute a waiver of any other Event of Default and no exercise of any remedy
hereunder by any party shall constitute a waiver of its right to exercise any
other remedy hereunder.  No modification or waiver of any provision of this
Agreement and no consent by any party to a departure herefrom shall be effective
unless and until such shall be in writing and duly executed by both of the
parties hereto.

 

63

--------------------------------------------------------------------------------


 

ARTICLE 21
INTENT

 

(a)                                 The parties intend and acknowledge that
(i) each Transaction is a “repurchase agreement” as that term is defined in
Section 101(47) of Title 11 of the United States Code, as amended (except
insofar as the type of Assets subject to such Transaction or the term of such
Transaction would render such definition inapplicable), and a “securities
contract” as that term is defined in Section 741(7) of the Bankruptcy Code
(except insofar as the type of assets subject to such Transaction would render
such definition inapplicable), (ii) each Purchased Asset constitutes either a
“mortgage loan” or “an interest in a mortgage” as such terms are used in the
Bankruptcy Code and (iii) all payments hereunder are deemed “margin payments” or
settlement payments” as defined in the Bankruptcy Code.

 

(b)                                 The parties intend and acknowledge that
either party’s right to cause the termination, liquidation or acceleration of,
or to set-off or net termination values, payment amounts or other transfer
obligations arising under, or in connection with, this Agreement or any
Transaction hereunder or to exercise any other remedies pursuant to Article 13
is in each case a contractual right to cause or exercise such right as described
in Sections 362(b)(6), 555  and 561 of the Bankruptcy Code.

 

(c)                                  The parties intend and acknowledge that if
a party hereto is an “insured depository institution,” as such term is defined
in the Federal Deposit Insurance Act, as amended (“FDIA”), then this Agreement
and each Transaction hereunder is a “qualified financial contract,” as that term
is defined in the FDIA and any rules, orders or policy statements thereunder
(except insofar as the type of assets subject to such Transaction would render
such definition inapplicable).

 

(d)                                 The parties intend and acknowledge that this
Agreement constitutes a “netting contract” as defined in and subject to Title IV
of the Federal Deposit Insurance Corporation Improvement Act of 1991 (“FDICIA”)
and each payment entitlement and payment obligation under any Transaction
hereunder shall constitute a “covered contractual payment entitlement” or
“covered contractual payment obligation”, respectively, as defined in and
subject to FDICIA (except insofar as one or both of the parties is not a
“financial institution” as that term is defined in FDICIA).

 

(e)                                  The parties intend and acknowledge that
this Agreement constitutes a “master netting agreement” as defined in
Section 101(38A) of the Bankruptcy Code, and as used in Section 561 of the
Bankruptcy Code and a “securities contract” with the meaning of Section 555 and
Section 559 of the Bankruptcy Code.

 

(f)                                   The parties intend and acknowledge that
any provisions hereof or in any other document, agreement or instrument that is
related in any way to this Agreement shall be deemed “related to” this Agreement
within the meaning of Section 741 of the Bankruptcy Code.  The parties intend
and acknowledge that the pledge of the Related Credit Enhancement set forth in
Article 6(a) to constitute “a security agreement or other arrangement or other
credit enhancement” that is “related to” the Agreement and Transactions
hereunder within the meaning of Sections 101(38A)(A), and 741(7)(A)(xi) of the
Bankruptcy Code.

 

64

--------------------------------------------------------------------------------


 

(g)                                  It is the intention of the parties that,
for U.S. Federal, state and local income and franchise tax purposes and for
accounting purposes, each Transaction constitute a financing to Seller (or any
person from whom Seller is disregarded for U.S. federal income tax purposes),
and that Seller (or any person from whom Seller is disregarded for U.S. federal
income tax purposes) be (except to the extent that Purchaser shall have
exercised its remedies following an Event of Default) the owner of the Purchased
Assets for such purposes.  Unless prohibited by applicable law, Seller and
Purchaser agree to treat the Transactions consistently as described in the
preceding sentence, including on any and all filings with any U.S. Federal,
state, or local taxing authority.

 

ARTICLE 22
DISCLOSURE RELATING TO CERTAIN FEDERAL PROTECTIONS

 

The parties acknowledge that they have been advised that:

 

(a)                                 in the case of Transactions in which one of
the parties is a broker or dealer registered with the Securities and Exchange
Commission (“SEC”) under Section 15 of the Exchange Act, the Securities Investor
Protection Corporation has taken the position that the provisions of the
Securities Investor Protection Act of 1970 (“SIPA”) do not protect the other
party with respect to any Transaction hereunder;

 

(b)                                 in the case of Transactions in which one of
the parties is a government securities broker or a government securities dealer
registered with the SEC under Section 15C of the 1934 Act, SIPA will not provide
protection to the other party with respect to any Transaction hereunder; and

 

(c)                                  in the case of Transactions in which one of
the parties is a financial institution, funds held by the financial institution
pursuant to a Transaction hereunder are not a deposit and therefore are not
insured by the Federal Deposit Insurance Corporation or the National Credit
Union Share Insurance Fund, as applicable.

 

ARTICLE 23
CONSENT TO JURISDICTION; WAIVERS

 

(a)                                 Each party irrevocably and unconditionally
(i) submits to the exclusive jurisdiction of any United States Federal or New
York State court sitting in Manhattan, and any appellate court from any such
court, solely for the purpose of any suit, action or proceeding brought to
enforce its obligations under this Agreement or relating in any way to this
Agreement or any Transaction under this Agreement and (ii) waives, to the
fullest extent it may effectively do so, any defense of an inconvenient forum to
the maintenance of such action or proceeding in any such court and any right of
jurisdiction on account of its place of residence or domicile.

 

(b)                                 To the extent that either party has or
hereafter may acquire any immunity (sovereign or otherwise) from any legal
action, suit or proceeding, from jurisdiction of any court or from set off or
any legal process (whether service or notice, attachment prior to judgment,
attachment in aid of execution of judgment, execution of judgment or otherwise)
with respect to itself or any of its property, such party hereby irrevocably
waives and agrees not to plead or claim such immunity in respect of any action
brought to enforce its obligations under this Agreement or relating in any way
to this Agreement or any Transaction under this Agreement.

 

65

--------------------------------------------------------------------------------


 

(c)                                  The parties hereby irrevocably waive, to
the fullest extent each may effectively do so, the defense of an inconvenient
forum to the maintenance of such action or proceeding and irrevocably consent to
the service of any summons and complaint and any other process by the mailing of
copies of such process to them at their respective address specified herein. 
The parties hereby agree that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.  Nothing in this Article 23
shall affect the right of either party to serve legal process in any other
manner permitted by law or affect the right of either party to bring any action
or proceeding against the other party or its property in the courts of other
jurisdictions.

 

(d)                                 EACH PARTY HEREBY IRREVOCABLY WAIVES ALL
RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT
OF OR RELATING TO THIS AGREEMENT, ANY OTHER TRANSACTION DOCUMENT OR ANY
INSTRUMENT OR DOCUMENT DELIVERED HEREUNDER OR THEREUNDER.

 

(e)                                  EACH PARTY HEREBY WAIVES ANY RIGHT TO CLAIM
OR RECOVER FROM THE OTHER PARTY OR ANY INDEMNIFIED PARTY ANY SPECIAL, EXEMPLARY,
PUNITIVE, INDIRECT, INCIDENTAL OR CONSEQUENTIAL DAMAGES OF ANY KIND OR NATURE
WHATSOEVER OR ANY DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES, WHETHER
THE LIKELIHOOD OF SUCH DAMAGES WAS KNOWN AND REGARDLESS OF THE FORM OF THE CLAIM
OF ACTION.

 

ARTICLE 24
NO RELIANCE

 

Seller hereby acknowledges, represents and warrants to Purchaser that, in
connection with the negotiation of, the entering into, and the performance
under, the Transaction Documents and each Transaction thereunder:

 

(a)                                 it is not relying (for purposes of making
any investment decision or otherwise) upon any advice, counsel or
representations (whether written or oral) of Purchaser, other than the
representations expressly set forth in the Transaction Documents;

 

(b)                                 it has consulted with its own legal,
regulatory, tax, business, investment, financial and accounting advisors to the
extent that it has deemed necessary, and it has made its own investment, hedging
and trading decisions (including decisions regarding the suitability of any
Transaction) based upon its own judgment and upon any advice from such advisors
as it has deemed necessary and not upon any view expressed by Purchaser;

 

(c)                                  it is a sophisticated and informed Person
that has a full understanding of all the terms, conditions and risks (economic
and otherwise) of the Transaction Documents and each Transaction thereunder and
is capable of assuming and willing to assume (financially and otherwise) those
risks;

 

(d)                                 it is entering into the Transaction
Documents and each Transaction thereunder for the purposes of managing its
borrowings or investments or hedging its assets or liabilities and not for
purposes of speculation;

 

66

--------------------------------------------------------------------------------


 

(e)                                  no joint venture exists between Purchaser
and any Seller Party; and

 

(f)                                   Purchaser is not acting as a fiduciary or
financial, investment or commodity trading advisor for any Seller Party and
Purchaser has not given to any Seller Party (directly or indirectly through any
other Person) any assurance, guarantee or representation whatsoever as to the
merits (either legal, regulatory, tax, business, investment, financial
accounting or otherwise) of the Transaction Documents or any Transaction
thereunder.

 

ARTICLE 25
INDEMNITY AND EXPENSES

 

(a)                                 Seller hereby agrees to indemnify Purchaser,
Purchaser’s Affiliates and each of their officers, directors, employees and
agents (“Indemnified Parties”) from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, fees,
reasonable, out-of-pocket costs and expenses or disbursements (including 
reasonable and documented  attorneys’ fees and disbursements of outside counsel)
(all of the foregoing included amounts, collectively “Indemnified Amounts”) 
that may at any time (including, without limitation, such time as this Agreement
shall no longer be in effect and the Transactions shall have been repaid in
full) be imposed on or asserted against any Indemnified Party in any way arising
out of or in connection with, or relating to, or as a result of, this Agreement,
the other Transaction Documents, any Event of Default or any Transaction or any
action taken or omitted to be taken by any Indemnified Party under or in
connection with any of the foregoing; provided that Seller shall not be liable
for Indemnified Amounts resulting from the gross negligence or willful
misconduct of any Indemnified Party and, provided further, that this Article 25
shall have no application with respect to Taxes other than in connection with
any non-Tax claim.  Without limiting the generality of the foregoing, Seller
agrees to hold Purchaser harmless from and indemnify Purchaser against all
Indemnified Amounts with respect to all Purchased Assets relating to or arising
out of any violation or alleged violation of any environmental law, rule or
regulation or any consumer credit laws, including without limitation ERISA, the
Truth in Lending Act and/or the Real Estate Settlement Procedures Act.  In any
suit, proceeding or action brought by Purchaser in connection with any Purchased
Asset for any sum owing thereunder, or to enforce any provisions of any
Purchased Asset, Seller shall save, indemnify and hold Purchaser harmless from
and against all Indemnified Amounts suffered by reason of any defense, set-off,
counterclaim, recoupment or reduction or liability whatsoever of the account
debtor or obligor thereunder, arising out of a breach by any Seller Party or any
Affiliate thereof of any obligation thereunder or arising out of any other
agreement, indebtedness or liability at any time owing to or in favor of such
account debtor or obligor or its successors from Seller.  Seller also agrees to
reimburse Purchaser as and when billed by Purchaser for all Purchaser’s
out-of-pocket costs and expenses incurred in connection with the enforcement or
the preservation of Purchaser’s rights under any Transaction Document or
Transaction, including without limitation the reasonable and documented fees and
disbursements of its counsel.  Seller hereby acknowledges that the obligations
of Seller hereunder are recourse obligations of Seller.

 

(b)                                 Seller agrees to pay or reimburse on demand
all of Purchaser’s reasonable costs and expenses, including, without limitation,
the reasonable fees and expenses of accountants, attorneys and advisors,
incurred in connection with (i) the preparation, negotiation, execution and
consummation of, and any amendment, supplement or modification to, any
Transaction Document

 

67

--------------------------------------------------------------------------------


 

or any Transaction thereunder, whether or not such Transaction Document (or
amendment thereto) or such Transaction is ultimately consummated, (ii) the
consummation and administration of any Transaction, (iii) any enforcement of any
of the provisions of the Transaction Documents, any preservation of the
Purchaser’s rights under the Transaction Documents or any performance by
Purchaser of any obligations of Seller in respect of any Purchased Asset, or any
actual or attempted sale, or any exchange, enforcement, collection, compromise
or settlement in respect of any of the Collateral and for the custody, care or
preservation of the Collateral (including insurance, filing and recording costs)
and defending or asserting rights and claims of Purchaser in respect thereof, by
litigation or otherwise, (iv) the maintenance of the Collection Account and
registering the Collateral in the name of Purchaser or its nominee, (v) any
default by Seller in repurchasing the Purchased Asset after Seller has given a
notice in accordance with Article 3(e) of an Early Repurchase Date, (vi) any
payment of the Repurchase Price on any day other than a Remittance Date or
conversion to the Alternative Rate in accordance with Article 3(g) on any day
other than a Pricing Rate Determination Date (including in each case, without
limitation, actual breakage costs incurred by Purchaser as a consequence of
terminating any hedging transactions entered into by Purchaser in relation to
the Purchased Asset) (“Breakage Costs”), (vii) any failure by Seller to sell any
Eligible Asset to Purchaser on the Purchase Date thereof, (viii) any actions
taken to perfect or continue any lien created under any Transaction Document,
(ix) Purchaser owning any Purchased Asset or other Purchased Item and/or (x) any
due diligence performed by Purchaser in accordance with Article 26.  All such
expenses shall be recourse obligations of Seller to Purchaser under this
Agreement.  A certificate as to such costs and expenses, setting forth the
calculations thereof shall be conclusive and binding upon Seller absent manifest
error.

 

(a)                                 This Article 25 shall survive termination of
this Agreement and the repurchase of all Purchased Assets.

 

ARTICLE 26
DUE DILIGENCE

 

(a)                                 Seller acknowledges that Purchaser has the
right to perform continuing due diligence reviews with respect to the Purchased
Assets, the Seller Parties and Servicer for purposes of verifying compliance
with the representations, warranties and specifications made hereunder, or
otherwise.  Seller agrees that upon reasonable prior notice (unless an Event of
Default has occurred and is continuing, in which case no prior notice shall be
required), Seller shall provide (or shall cause any other Seller Party or
Servicer, as applicable, to provide) reasonable access to Purchaser and any of
its agents, representatives or permitted assigns to the offices of Seller, such
other Seller Party or Servicer, as the case may be, during normal business hours
and permit them to examine, inspect, and make copies and extracts of the
Purchased Asset Files, Servicing Records and any and all documents, records,
agreements, instruments or information relating to such Purchased Assets in the
possession or under the control of such party; provided, that prior to the
occurrence and continuance of an Event of Default, notwithstanding anything in
this Agreement to the contrary, Purchaser shall not contact any Mortgagor or
Mezzanine Borrower of an Eligible Asset, any related sponsor or other obligor,
any related tenant or any other loan party with respect to a proposed
Transaction or a Purchased Asset, without Seller’s prior consent.

 

(b)                                 Seller agrees that it shall, promptly upon
reasonable request of Purchaser, deliver (or shall cause to be delivered) to
Purchaser and any of its agents, representatives or permitted

 

68

--------------------------------------------------------------------------------


 

assigns copies of any documents permitted to be reviewed by Purchaser in
accordance with Article 26(a).

 

(c)                                  Seller agrees to make available (or to
cause any other Seller Party or Servicer, as applicable, to make available) to
Purchaser and any of its agents, representatives or permitted assigns (i) in
person at the time of any inspection pursuant to Article 26(a) or (ii) upon
prior written notice (unless an Event of Default has occurred and is continuing,
in which case no prior notice shall be required and there shall be no limitation
on frequency), by phone, as applicable, a knowledgeable financial or accounting
officer or asset manager, as applicable, of Seller, such other Seller Party or
Servicer, as the case may be, for the purpose of answering questions about any
of the foregoing Persons, or any other matters relating to the Transaction
Documents or any Transaction that Purchaser wishes to discuss with such Person.

 

(d)                                 Without limiting the generality of the
foregoing, Seller acknowledges that Purchaser may enter into Transactions with
Seller based solely upon the information provided by Seller to Purchaser and the
representations, warranties and covenants contained herein, and that Purchaser,
at its option, has the right at any time to conduct a partial or complete due
diligence review on some or all of the Purchased Assets.  Purchaser may
underwrite such Purchased Assets itself or engage a third-party underwriter to
perform such underwriting.  Seller agrees to cooperate with Purchaser and any
third party underwriter in connection with such underwriting, including, but not
limited to, providing Purchaser and any third party underwriter with access to
any and all documents, records, agreements, instruments or information relating
to such Purchased Assets in the possession, or under the control, of any Seller
Party or any Affiliate thereof.

 

(e)                                  Seller hereby acknowledges and agrees that
Purchaser shall have the right to commission and order an Appraisal of any
Mortgaged Property at any time and from time to time, provided, however, that
Seller shall not be responsible for the costs and expenses incurred by Purchaser
in obtaining more than one Appraisal of any Mortgaged Property in any twelve
(12) month period.  Seller shall cooperate with Purchaser in connection with the
commission or order of any Appraisal by Purchaser, and Seller shall use
commercially reasonable efforts to cause the applicable Mortgagor or Mezzanine
Borrower to cooperate with Purchaser in obtaining any such Appraisal, including,
without limitation, by providing Purchaser with access to the Mortgaged
Property.

 

(f)                                   Seller agrees to reimburse Purchaser on
demand for any and all reasonable out-of-pocket costs and expenses (including,
without limitation, the reasonable fees and expenses of counsel) incurred by
Purchaser in connection with its due diligence activities pursuant to this
Article 26.

 

ARTICLE 27
SERVICING

 

(a)                                 The parties hereto agree and acknowledge
that the Purchased Assets are sold to Purchaser on a “servicing released” basis
and Purchaser is the sole owner of all Servicing Rights so long as the Purchased
Assets are subject to this Agreement.  Notwithstanding the foregoing, Seller
shall be granted a revocable license (which license shall automatically be
revoked (i) every thirty (30) days unless Purchaser provides written notice to
Seller that such license is extended for

 

69

--------------------------------------------------------------------------------


 

another thirty (30) days, which notice, if given, shall be included in the
monthly remittance notice delivered to Account Bank and Servicer, or (ii) upon
the occurrence of an Event of Default) to cause Servicer to service the
Purchased Assets, and Seller shall, at Seller’s sole cost and expense, cause the
Servicer to servicer the Purchased Assets in accordance with the Servicing
Agreement and this Article 27 and for the benefit of Purchaser.  Notwithstanding
the foregoing, Seller shall not take any Significant Modification of any
Purchased Asset without first having given prior notice thereof to Purchaser in
each such instance and receiving the prior written consent of Purchaser.

 

(b)                                 The obligation of Servicer (or Seller to
cause Servicer) to service any of the Purchased Assets shall cease, at
Purchaser’s option, upon the earliest of (i) Purchaser’s termination of Servicer
in accordance with Article 27(c), (ii) Purchaser not extending Seller’s
revocable licenses in accordance with Article 27(a) or (iii) the transfer of
servicing to any other Servicer and the assumption of such servicing by such
other Servicer.  Seller agrees to cooperate with Purchaser in connection with
any termination of Servicer.  Upon any termination of Servicer, if no Event of
Default shall have occurred and be continuing, Seller shall at its sole cost and
expense transfer the servicing of the affected Purchased Assets to another
Servicer designated by Purchaser as expeditiously as possible.

 

(c)                                  Purchaser may, in its sole and absolute
discretion, terminate Servicer or any sub-servicer with respect to any Purchased
Asset (i) upon the occurrence of a default by the Servicer under the Servicing
Agreement, with respect to the Purchased Assets or Servicer Letter (as
applicable) in each case, beyond applicable notice and cure periods, or
(ii) during the continuance of an Event of Default, without payment of any
penalty or termination fee.

 

(d)                                 Except as expressly permitted under the
Servicing Agreement, Seller shall not, and shall not permit Servicer to, employ
any other sub-servicers to service the Purchased Assets without the prior
written approval of Purchaser, which approval shall not be unreasonably withheld
conditioned or delayed.  If the Purchased Assets are serviced by a sub-servicer,
Seller shall irrevocably assign all rights, title and interest in the servicing
agreements with such sub-servicer to Purchaser.

 

(e)                                  Seller shall cause Servicer and any
sub-servicer to service the Purchased Assets in accordance with Accepted
Servicing Practices.  Seller shall cause Servicer (at the request of Purchaser)
and any sub-servicers engaged by Seller to execute a letter agreement with
Purchaser substantially in the form attached as Exhibit IX hereto (a “Servicer
Letter”) acknowledging Purchaser’s security interest in the Purchased Assets and
agreeing to remit all Income received with respect to the Purchased Asset to the
Collection Account in accordance with Article 5(e) or as otherwise directed by
Purchaser in accordance with the Servicer Letter.

 

(f)                                   Seller agrees that Purchaser is the owner
of all servicing records relating to the Purchased Assets, including but not
limited to the Servicing Agreement, files, documents, records, data bases,
computer tapes, copies of computer tapes, proof of insurance coverage, insurance
policies, appraisals, other closing documentation, payment history records, and
any other records relating to or evidencing the servicing of Purchased Assets
(the “Servicing Records”) so long as the Purchased Assets are subject to this
Agreement.  Seller covenants to (or to cause Servicer to)

 

70

--------------------------------------------------------------------------------


 

safeguard such Servicing Records and to deliver them promptly to Purchaser or
its designee (including the Custodian) at Purchaser’s request.

 

(g)                                  The payment of servicing fees shall be
solely the responsibility of Seller.

 

ARTICLE 28
MISCELLANEOUS

 

(a)                                 All rights, remedies and powers of Purchaser
hereunder and in connection herewith are irrevocable and cumulative, and not
alternative or exclusive, and shall be in addition to all other rights, remedies
and powers of Purchaser whether under law, equity or agreement.  In addition to
the rights and remedies granted to it in this Agreement, to the extent this
Agreement is determined to create a security interest, Purchaser shall have all
rights and remedies of a secured party under the UCC.

 

(b)                                 The Transaction Documents may be executed in
counterparts, each of which so executed shall be deemed to be an original, but
all of such counterparts shall together constitute but one and the same
instrument.

 

(c)                                  The headings in the Transaction Documents
are for convenience of reference only and shall not affect the interpretation or
construction of the Transaction Documents.

 

(d)                                 Each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or be invalid
under such law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement.

 

(e)                                  This Agreement together with the other
Transaction Documents contains a final and complete integration of all prior
expressions by the parties with respect to the subject matter hereof and thereof
and shall constitute the entire agreement among the parties with respect to such
subject matter, superseding all prior oral or written understandings.

 

(f)                                   The parties understand that this Agreement
is a legally binding agreement that may affect such party’s rights.  Each party
represents to the other that it has received legal advice from counsel of its
choice regarding the meaning and legal significance of this Agreement and that
it is satisfied with its legal counsel and the advice received from it.

 

(g)                                  Should any provision of this Agreement
require judicial interpretation, it is agreed that a court interpreting or
construing the same shall not apply a presumption that the terms hereof shall be
more strictly construed against any Person by reason of the rule of construction
that a document is to be construed more strictly against the Person who itself
or through its agent prepared the same, it being agreed that all parties have
participated in the preparation of this Agreement.

 

(h)                                 Unless otherwise specifically enumerated,
wherever pursuant to this Agreement Purchaser exercises any right given to it to
consent or not consent, or to approve or disapprove, or any arrangement or term
is to be satisfactory to, Purchaser in its sole and absolute discretion,

 

71

--------------------------------------------------------------------------------


 

Purchaser shall decide to consent or not consent, or to approve or disapprove or
to decide that arrangements or terms are satisfactory or not satisfactory, in
its sole and absolute discretion and such decision by Purchaser shall be final
and conclusive.

 

(i)                                     Purchaser hereby acknowledges and agrees
that except to the extent of the Guaranteed Obligations (as defined in the
Guaranty) of the Guarantor pursuant to the Guaranty, and subject to the terms,
conditions and limitations set forth therein, (a) all obligations of Seller
under this Agreement and the other Transaction Documents are recourse
obligations solely of Seller, and (b) none of the obligations of Seller under
this Agreement and the other Transaction Documents are recourse to the 
Guarantor or any of their Affiliates, subsidiaries, members, partners, officers,
directors or personnel.

 

(j)                                    All information regarding the terms set
forth in any of the Transaction Documents, the Transactions, or either party
hereto or its Affiliates received in connection with the Transactions (the
“Confidential Information”) shall be kept confidential and shall not be
disclosed by either Seller or Purchaser to any Person except (a) to the
Affiliates of such party or its or their respective directors, officers,
employees, agents, accountants, attorneys, advisors and other representatives
(collectively, “Representatives”) who are informed of the confidential nature of
such information and instructed to keep it confidential, (b) to the extent
requested by any regulatory authority or Governmental Authority or required by
Requirements of Law (including any disclosures required pursuant to any
subpoena, legal process or other court or regulatory authority order), (c) to
the extent required to be included in the financial statements of either Seller
or Purchaser or their respective Affiliates, (d) to the extent required to
exercise any rights or remedies under the Transaction Documents or Purchased
Asset Documents, (e) to the extent required to consummate and administer a
Transaction, and (f) to any actual or prospective holder of a Participation
Interest or other Person which agrees to comply with this Article 28(j);
provided, however, that, except for disclosures made pursuant to clause (f) of
this sentence, no such disclosure made with respect to any Transaction Document
shall include a copy of such Transaction Document to the extent that a summary
would suffice, but if it is necessary for a copy of any Transaction Document to
be disclosed, all pricing and other economic terms set forth therein shall be
redacted before disclosure.  In furtherance of the foregoing, Purchaser agrees
to keep confidential all non-public information delivered by or on behalf of
Seller or either Guarantor or any of their Affiliates and shall not disclose
such information other than as permitted or required pursuant to the foregoing
clauses (a) through (f), inclusive, except that, after the occurrence of an
Event of Default, all such information relating solely to any Purchased Asset
and the Collateral, but not, for the avoidance of doubt, any such information
relating to Guarantor or any of its Affiliates, shall be automatically excluded
from the provisions of this Article 28(j).  Notwithstanding anything in this
Article 28(j) to the contrary, Confidential Information shall not include any
information that (i) is or becomes generally available to the public through no
fault of Purchaser or any of its Representatives in violation of this
Article 28(j); (ii) is or becomes available to Purchaser or any of its
Representatives on a non-confidential basis from a source other than Seller not
known to Purchaser or its Representatives to be prohibited from disclosing such
information by a contractual, legal or fiduciary obligation of confidentiality
after due inquiry; (iii) is independently developed by Purchaser or any of its
Representatives without use of or reliance on, either directly or indirectly,
any Confidential Information; (iv) was known to or in the possession of
Purchaser or any of its Representatives on a non-confidential basis, without
appropriate documentary evidence thereof, prior to disclosure by Seller.

 

72

--------------------------------------------------------------------------------


 

[SIGNATURES FOLLOW]

 

73

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as a deed as of the
day first written above.

 

 

SELLER:

 

 

 

GP COMMERCIAL CB LLC

 

 

 

 

 

By:

/s/ John A. Taylor

 

 

Name:

John A. Taylor

 

 

Title:

President and CEO

 

[Signature Page to Master Repurchase Agreement]

 

--------------------------------------------------------------------------------


 

 

PURCHASER:

 

 

 

CITIBANK, N.A.

 

 

 

 

 

By:

/s/ Richard B. Schlenger

 

 

Name:

Richard B. Schlenger

 

 

Title:

Authorized Signatory

 

[Signature Page to Master Repurchase Agreement]

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

NAMES AND ADDRESSES FOR COMMUNICATIONS

 

Purchaser:

 

Citibank, N.A.

 

 

390 Greenwich Street

 

 

New York, New York 10013

 

 

Attn:

Richard Schlenger

 

 

Tel:

(212) 816-7806

 

 

Fax:

(212) 816-8307

 

 

Email:

richard.schlenger@citi.com

 

 

 

 

 

with copies to:

 

 

 

 

 

Dechert LLP

 

 

Cira Centre

 

 

2929 Arch Street

 

 

Philadelphia, PA 19104

 

 

Attn:

Richard D. Jones

 

 

Tel:

(215) 994-3844

 

 

Fax:

(215) 655-2501

 

 

Email:

richard.jones@dechert.com

 

 

 

Seller:

 

GP COMMERCIAL CB LLC
601 Carlson Parkway, Suite 1400
Minnetonka, MN 55305

 

 

Attn:
Tel:
Email:

General Counsel
(212) 364-5500
legal-gp@prcm.com

 

 


and

Sidley Austin LLP
787 Seventh Avenue
New York, New York 10019

 

 

Attn:
Tel:
Fax:
Email:

Robert L. Boyd, Esq.
(212) 839-7352
(212) 839-5599
rboyd@sidley.com

 

Ex. I-1

--------------------------------------------------------------------------------


 

EXHIBIT II

 

FORM OF TRANSACTION REQUEST

 

[DATE]

 

To:          Citibank, N.A.

 

Re:                             Master Repurchase Agreement, dated as of
June 28, 2017 (as amended, restated, supplemented, or otherwise modified and in
effect from time to time, the “Repurchase Agreement”) by and among GP COMMERCIAL
CB LLC and Citibank, N.A. (“Purchaser”).

 

Ladies and Gentlemen:

 

Pursuant to Article 3(a) of the Repurchase Agreement, the undersigned hereby
requests that Purchaser enter into a Transaction with respect to the Eligible
Asset(s) specified below in accordance with the other terms specified below. 
Capitalized terms used but not otherwise defined herein shall have the meanings
assigned thereto in the Repurchase Agreement.

 

Eligible Asset(s):

 

As identified on attached Schedule 1

 

 

 

Aggregate Principal Amount of Eligible Asset(s):

 

As identified on attached Schedule 1

 

 

 

Governing Agreements:

 

As identified on attached Schedule 1

 

 

 

Requested Purchase Price:

 

$             

 

 

 

Purchase Price Percentage:

 

   %

 

 

 

Maximum Purchase Price Percentage:

 

   %

 

 

 

Amount of Seller’s Future Funding Obligations:

 

$

 

 

 

Amount of Purchaser’s Future Funding Advance Obligations:

 

$

 

 

 

Requested Purchase Date:

 

 

 

 

 

Seller’s Wiring Instructions:

 

 

 

 

 

Bank Name:

 

 

ABA Number:

 

 

Account Number:
Account Name:
Attention:

 

 

Reference:

 

 

 

Ex. II-1

--------------------------------------------------------------------------------


 

In connection with this request for a Transaction, the Requested Exceptions
Report is attached as Schedule 2 hereto.  The applicable materials listed on the
Due Diligence Checklist are also enclosed herewith or have been otherwise
provided.

 

Ex. II-2

--------------------------------------------------------------------------------


 

 

GP COMMERCIAL CB LLC

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Ex. II-3

--------------------------------------------------------------------------------


 

Schedule 1 to Confirmation Statement

 

ASSET INFORMATION

 

Loan / Property Flag:

 

 

 

 

 

Number of Properties:

 

 

 

 

 

Borrower:

 

 

 

 

 

Property Name (for each property):

 

 

 

 

 

Property Address (for each property):

 

 

 

 

 

Origination Date:

 

 

 

 

 

Loan Amount:

 

 

Current Principal Balance

 

$

Maximum Principal Balance

 

$

 

 

 

Interest Rate:

 

 

 

 

 

Maturity Date:

 

 

 

 

 

Governing Agreements:

 

 

 

Ex. II-4

--------------------------------------------------------------------------------


 

Schedule 2 to Confirmation Statement

 

REQUESTED EXCEPTIONS REPORT

 

INSTRUCTIONS:  LIST ANY AND ALL EXCEPTIONS TO THE REPRESENTATIONS AND WARRANTIES
AND ANY OTHER ELIGIBILITY CRITERIA CONTAINED IN THE REPURCHASE AGREEMENT THAT
ARE APPLICABLE TO THE PROPOSED ASSET(S).

 

Ex. II-5

--------------------------------------------------------------------------------


 

EXHIBIT III

 

FORM OF CONFIRMATION STATEMENT

 

[DATE]

 

To:          GP COMMERCIAL CB LLC

 

Re:                             Master Repurchase Agreement, dated as of
June 28, 2017 (as amended, restated, supplemented, or otherwise modified and in
effect from time to time, the “Repurchase Agreement”) by and among GP COMMERCIAL
CB LLC and Citibank, N.A. (“Purchaser”).

 

Ladies and Gentlemen:

 

In accordance with Article 3(a) of the Repurchase Agreement, Purchaser is
pleased to deliver this written CONFIRMATION of its agreement to enter into a
Transaction with you pursuant to which Purchaser will purchase from you the
Eligible Asset identified below on the terms set forth herein and in accordance
with the Repurchase Agreement.  Capitalized terms used but not otherwise defined
herein shall have the meanings assigned thereto in the Repurchase Agreement.

 

Purchase Date:

 

          , 20  

 

 

 

Eligible Asset(s):

 

As identified on attached Schedule 1

 

 

 

Aggregate Principal Amount of Eligible Asset(s):

 

As identified on attached Schedule 1

 

 

 

Governing Agreements:

 

As identified on attached Schedule 1

 

 

 

Repurchase Date:

 

          , 20  

 

 

 

Purchase Price:

 

$

 

 

 

Initial Market Value of Purchased Asset:

 

$

 

 

 

Purchase Price Debt Yield

 

                  %

 

 

 

Pricing Rate:

 

LIBOR plus Applicable Spread of         basis points

 

 

 

Purchase Price Percentage:

 

     %

 

 

 

Maximum Purchase Price Percentage:

 

     %

 

 

 

Amount of Seller’s Future Funding Obligations:

 

$

 

 

 

Purchase Price LTV:

 

     %

 

Ex. III-1

--------------------------------------------------------------------------------


 

Amount of Purchaser’s Future Funding Advance Obligations:

 

$                     

 

[FOR FUTURE FUNDING ADVANCE DRAW, IF APPLICABLE][In addition to the satisfaction
of all terms and conditions set forth in the Repurchase Agreement, the pending
Transaction shall be subject to the following conditions precedent:]

 

[FUTURE FUNDING ADVANCE DRAW CONDITIONS PRECEDENT TO BE ADDED]

 

Seller’s Wiring Instructions:

 

 

Bank Name:

 

 

ABA Number:

 

 

Account Number:
Account Name:
Attention:

 

 

Reference:

 

 

 

You hereby certify that the proposed Purchased Asset is an Eligible Asset and
that the representations and warranties in Article 9 of the Repurchase Agreement
(subject to other Transactions and subject to any exceptions set forth in the
Requested Exceptions Report attached to the Transaction Request for the pending
Transaction which Purchaser hereby acknowledges have been approved by Purchaser)
are true correct and complete on and as of the Purchase Date for the pending
Transaction in all material respects (or, if any such representation or warranty
is expressly stated to have been made as of a specific date, as of such specific
date).

 

Please evidence your agreement to proceed with the proposed Transaction by
promptly returning to Purchaser a countersigned counterpart of this
Confirmation.

 

 

CITIBANK, N.A.

 

 

 

 

 

By: 

 

 

 

Name:

 

 

Title:

AGREED AND ACKNOWLEDGED:

 

 

 

GP COMMERCIAL CB LLC

 

 

 

 

 

By: 

 

 

 

 

Name:

 

 

Title:

 

 

Ex. III-2

--------------------------------------------------------------------------------


 

Schedule 1 to Confirmation Statement

 

ASSET INFORMATION

 

Loan / Property Flag:

 

 

 

 

 

Number of Properties:

 

 

 

 

 

Borrower:

 

 

 

 

 

Property Name (for each property):

 

 

 

 

 

Property Address (for each property):

 

 

 

 

 

Origination Date:

 

 

 

 

 

Loan Amount:

 

 

Current Principal Balance

 

$                  

Maximum Principal Balance

 

$                  

 

 

 

Interest Rate:

 

 

 

 

 

Maturity Date:

 

 

 

 

 

Governing Agreements:

 

 

 

Ex. III-3

--------------------------------------------------------------------------------


 

EXHIBIT IV

 

AUTHORIZED REPRESENTATIVES OF SELLER

 

Name

 

Title

 

Specimen Signature

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ex. IV-1

--------------------------------------------------------------------------------


 

EXHIBIT V

 

FORM OF POWER OF ATTORNEY

 

Know All Men by These Presents, that GP COMMERCIAL CB LLC, a Delaware limited
liability company (“Seller”), does hereby appoint Citibank, N.A. (“Purchaser”),
its attorney-in-fact to act in Seller’s name, place and stead, in any way that
Seller could do with respect to (a) if determined by Purchaser in its sole
discretion to be necessary or desirable in order to protect or perfect
Purchaser’s rights, title or interest in or to the Purchased Assets and the
Purchased Asset Documents pursuant to this Agreement (i) the completion of the
endorsements of the Purchased Assets, including without limitation the Mortgage
Notes, Mezzanine Notes, Assignments of Mortgages and Participation Certificates,
and any transfer documents related thereto, (ii) the recordation of the
Assignments of Mortgages and (iii) the preparation and filing, in form and
substance satisfactory to Purchaser, of such financing statements, continuation
statements, and other uniform commercial code forms, as Purchaser may from time
to time, reasonably consider necessary to create, perfect, and preserve
Purchaser’s security interest in the Purchased Assets and (b) upon the
occurrence of an Event of Default, the enforcement of Seller’s rights under the
Purchased Assets purchased by Purchaser pursuant to the Master Repurchase
Agreement, dated as of June 28, 2017 (as amended, restated, supplemented, or
otherwise modified and in effect from time to time, the “Repurchase Agreement”),
by and between Seller and Purchaser, and to take such other steps as may be
necessary or desirable to enforce Purchaser’s rights against such Purchased
Assets, the related Purchased Asset Files and the Servicing Records to the
extent that Seller is permitted by law to act through an agent.  Capitalized
terms used but not otherwise defined herein shall have the meanings assigned
thereto in the Repurchase Agreement.

 

TO INDUCE ANY THIRD PARTY TO ACT HEREUNDER, SELLER HEREBY AGREES THAT ANY THIRD
PARTY RECEIVING A DULY EXECUTED COPY OR FACSIMILE OF THIS INSTRUMENT MAY ACT
HEREUNDER, AND THAT REVOCATION OR TERMINATION HEREOF SHALL BE INEFFECTIVE AS TO
SUCH THIRD PARTY UNLESS AND UNTIL ACTUAL NOTICE OR KNOWLEDGE OR SUCH REVOCATION
OR TERMINATION SHALL HAVE BEEN RECEIVED BY SUCH THIRD PARTY, AND SELLER ON ITS
OWN BEHALF AND ON BEHALF OF SELLER’S ASSIGNS, HEREBY AGREES TO INDEMNIFY AND
HOLD HARMLESS ANY SUCH THIRD PARTY FROM AND AGAINST ANY AND ALL CLAIMS THAT
MAY ARISE AGAINST SUCH THIRD PARTY BY REASON OF SUCH THIRD PARTY HAVING RELIED
ON THE PROVISIONS OF THIS INSTRUMENT AND ACTED AT THE DIRECTION OF PURCHASER.

 

THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
NEW YORK, AND THE OBLIGATIONS, RIGHTS, AND REMEDIES OF THE PARTIES HEREUNDER
SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS WITHOUT REGARD TO THE CONFLICT
OF LAWS DOCTRINE APPLIED IN SUCH STATE (OTHER THAN SECTION 1401 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK).

 

[SIGNATURE PAGE FOLLOWS]

 

Ex. V-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Seller has caused this Power of Attorney to be executed as a
deed this     day of       , 20  .

 

 

GP COMMERCIAL CB LLC

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

STATE OF

)

COUNTY OF

)

 

On         , 20  , before me,                      , a Notary Public, personally
appeared                    , who proved to me on the basis of satisfactory
evidence to be the person whose name is subscribed to the within instrument and
acknowledged to me that he/she executed the same in his/her authorized capacity,
and that by his/her signature on the instrument the person, or the entity upon
behalf of which the person acted, executed the instrument.

 

I certify under PENALTY OF PERJURY under the laws of the                that the
foregoing paragraph is true and correct.

 

WITNESS my hand and official seal.

 

Signature

 

 

(Seal)

 

 

 

Ex. V-2

--------------------------------------------------------------------------------


 

EXHIBIT VI

 

COVENANT COMPLIANCE CERTIFICATE

 

(attached)

 

Ex. VI-1

--------------------------------------------------------------------------------


 

EXHIBIT VII

 

DUE DILIGENCE CHECKLIST

 

General Information

Asset Summary Report, including without limitation, material issues summary
(credit and/or underwriting) and market analysis

Site Inspection Report

Maps and Photos

Summary of Qualified Transferee Requirements

 

Borrower/Sponsor Information

Credit Reports

Financial Statements

Tax Returns (to the extent obtained by the applicable Seller or required by the
loan documents)

Borrower Structure or Org Chart

Bankruptcy and Foreclosure History

 

Property Information

Historical Operating Statements

Rent Rolls

Budget

Retail Sales Figures (to the extent obtained by the applicable Seller or
required by the loan documents)

 

Leasing Information

Stacking Plan

Major Leases and Abstracts (to the extent abstracts are prepared or available)

Tenant Estoppels

Standard Lease Forms

SNDA’s

 

Third Party Reports(1) and Internal Reviews

Appraisals

Environmental Site Assessments

Engineering Reports

Environmental Reports (Phase I and II)

Insurance Review (including Evidence of Insurance if not otherwise included in
Legal Binder)

Seismic Reports

Title Policy or final Pro Forma or binding “marked commitment”

Survey

Zoning Report

Flood Zone Certificates

 

For Hotel Assets

Hotel Franchise Compliance Reports

Hotel Franchise Agreement and Abstract

Hotel Franchise Comfort Letters

 

Documentation

Purchase and Sale Agreement

Closing Statement

Complete Legal Binder

Ground Lease and Abstract (to the extent abstracts are prepared or available)

Management Contract and Abstract (to the extent abstracts are prepared or
available)

 

--------------------------------------------------------------------------------

(1)  All third party reports must be (1) satisfactory to Purchaser in its sole
discretion and (2) sufficient to cause Purchaser to be in compliance with all
applicable regulatory requirements.

 

Ex. VII-1

--------------------------------------------------------------------------------


 

EXHIBIT VIII

 

FORM OF MARGIN CALL NOTICE

 

[DATE]

 

Via Electronic Transmission

 

To:                             GP COMMERCIAL CB LLC

 

Re:                             Master Repurchase Agreement, dated as of
June 28, 2017 (as amended, restated, supplemented, or otherwise modified and in
effect from time to time, the “Repurchase Agreement”), by and between GP
COMMERCIAL CB LLC (“Seller”) and Citibank, N.A. (“Purchaser”).

 

Ladies and Gentlemen:

 

Pursuant to Article 4(a) of the Repurchase Agreement, Purchaser hereby notifies
Seller that a Margin Deficit has occurred as set forth below.  Capitalized terms
used but not otherwise defined herein shall have the meanings assigned thereto
in the Repurchase Agreement.

 

(a)                                 Aggregate Market Value of all Purchased
Assets:        $          

(b)                                 Aggregate Margin Amount of all Purchased
Assets:    $

 

A Margin Deficit exists when the amount in (a) above is less than the amount in
(b) above.

 

(d)                                 Margin Deficit ((b) above minus
(a) above):     $

 

WHEN A MARGIN DEFICIT EXISTS, SELLER IS REQUIRED TO CURE THE MARGIN DEFICIT
SPECIFIED IN (d) ABOVE IN ACCORDANCE WITH THE REPURCHASE AGREEMENT AND WITHIN
THE TIME PERIOD SPECIFIED IN ARTICLE 4(b) THEREOF.

 

 

CITIBANK, N.A.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Ex. VIII-1

--------------------------------------------------------------------------------


 

EXHIBIT IX

 

FORM OF SERVICER LETTER

 

(attached)

 

Ex. IX-1

--------------------------------------------------------------------------------


 

EXHIBIT X

 

REPRESENTATIONS AND WARRANTIES
REGARDING EACH INDIVIDUAL PURCHASED ASSET

 

(attached)

 

Ex. XI-1

--------------------------------------------------------------------------------